EXECUTION COPY




SALE AND SERVICING AGREEMENT

Among

KEYCORP STUDENT LOAN TRUST 2004-A

as Issuer,




KEY CONSUMER RECEIVABLES LLC,

as Depositor,




KEY BANK USA, NATIONAL ASSOCIATION

as Master Servicer,




BANK ONE, NATIONAL ASSOCIATION
not in its individual capacity but solely
as Eligible Lender Trustee,




and

KEY BANK USA, NATIONAL ASSOCIATION
as Administrator







Dated as of August 1, 2004

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS AND USAGE

1

ARTICLE II CONVEYANCE OF FINANCED STUDENT LOANS

1

SECTION 2.01.  Conveyance of Initial Financed Student Loans

1

SECTION 2.02.  Conveyance of Subsequent Student Loans and Other Student Loans

2

SECTION 2.03.  Conveyance of Financed Student Loans by the Eligible Lender

Trustee to the Depositor in Connection with Consolidation Loans

5

SECTION 2.04.  Endorsement

5

SECTION 2.05.  Sale Not Secured Financing

5

SECTION 2.06.  MPN Loans

6

ARTICLE III THE FINANCED STUDENT LOANS

8

SECTION 3.01.  Representations and Warranties of Depositor with Respect to the

Financed Student Loans

8

SECTION 3.02.  Repurchase upon Breach; Reimbursement

13

SECTION 3.03.  Custody of Financed Student Loan Files

14

SECTION 3.04.  Duties of Master Servicer as Custodian

15

SECTION 3.05.  Instructions; Authority To Act

16

SECTION 3.06.  Custodian’s Indemnification

16

SECTION 3.07.  Effective Period and Termination

17

SECTION 3.08.  Schedule of Financed Student Loans

17

ARTICLE IV ADMINISTRATION AND SERVICING OF FINANCED STUDENT LOANS

17

SECTION 4.01.  Duties of Master Servicer

17

SECTION 4.02.  Collection of Financed Student Loan Payments

19

SECTION 4.03.  Realization upon Financed Student Loans

21

SECTION 4.04.  Computation of Note Interest Rate

21

SECTION 4.05.  No Impairment

21

SECTION 4.06.  Purchase of Financed Student Loans; Reimbursement

21

SECTION 4.07.  Master Servicing Fee

22

SECTION 4.08.  Administrator’s Certificate; Servicer’s Report

22

SECTION 4.09.  Annual Statement as to Compliance; Notice of Default

23

SECTION 4.10.  Annual Independent Certified Public Accountants’ Report

24

SECTION 4.11.  Access to Certain Documentation and Information Regarding

Financed Student Loans

25

SECTION 4.12.  Master Servicer and Administrator Expenses

25

SECTION 4.13.  Appointment of Sub-Servicers

25

SECTION 4.14.  Special Programs

26

SECTION 4.15.  Maintenance of Fidelity Bond and Errors and Omission Policy

26

ARTICLE V DISTRIBUTIONS; ACCOUNTS; STATEMENTS TO NOTEHOLDERS

26

SECTION 5.01.  Establishment of Trust Accounts

26

SECTION 5.02.  Collections

29

SECTION 5.03.  Application of Collections

30

SECTION 5.04.  Additional Deposits

30

SECTION 5.05.  Distributions

31

SECTION 5.06.  Reserve Accounts

35

SECTION 5.07.  Statements to Noteholders

38

SECTION 5.08.  Pre-Funding Account

40

SECTION 5.09.  Optional Deposit

43

SECTION 5.10.  Paying Agent

43

ARTICLE VI THE ADMINISTRATOR AND THE DEPOSITOR

44

SECTION 6.01.  Representations of the Administrator

44

SECTION 6.02.  Representations of the Depositor

45

SECTION 6.03.  Existence

47

SECTION 6.04.  Liability of the Depositor; Indemnities

47

SECTION 6.05.  Liability of Administrator; Indemnities

48

SECTION 6.06.  Merger or Consolidation of, or Assumption of the

Obligations of, the Administrator and the Depositor

49

SECTION 6.07.  Limitation on Liability of the Depositor, Administrator and
Others

50

SECTION 6.08.  Ownership by the Depositor, KBUSA and its Affiliates

50

SECTION 6.09.  Key Bank USA, National Association Not To Resign as

Administrator

51

ARTICLE VII THE MASTER SERVICER

51

SECTION 7.01.  Representations of Master Servicer

51

SECTION 7.02.  Indemnities of Master Servicer

53

SECTION 7.03.  Merger or Consolidation of, or Assumption of the

Obligations of, Master Servicer

54

SECTION 7.04.  Limitation on Liability of Master Servicer and Others

54

SECTION 7.05.  Key Bank USA, National Association, Not To Resign

as Master Servicer

55

ARTICLE VIII DEFAULT

55

SECTION 8.01.  Master Servicer Default; Administrator Default

55

SECTION 8.02.  Appointment of Successor

58

SECTION 8.03.  Notification to Noteholders

60

SECTION 8.04.  Waiver of Past Defaults

60

ARTICLE IX TERMINATION

60

SECTION 9.01.  Termination

60

ARTICLE X ADDITIONAL PROVISIONS REGARDING FINANCED STUDENT LOANS

61

SECTION 10.01.  Periodic Reports

61

SECTION 10.02.  Cooperation

62

SECTION 10.03.  Confidentiality

62

SECTION 10.04.  Future Purchases

63

SECTION 10.05.  Private Guarantee Fee

63

SECTION 10.06.  Bids/First Refusal Rights

63

SECTION 10.07.  Consolidation Loans

64

ARTICLE XI MISCELLANEOUS

64

SECTION 11.01.  Amendment

64

SECTION 11.02.  Protection of Interests in Trust

66

SECTION 11.03.  Notices

68

SECTION 11.04.  Assignment

68

SECTION 11.05.  Limitations on Rights of Others

69

SECTION 11.06.  Severability

69

SECTION 11.07.  Separate Counterparts

69

SECTION 11.08.  Headings

69

SECTION 11.09.  Governing Law

69

SECTION 11.10.  Assignment to Indenture Trustee

69

SECTION 11.11.  Nonpetition Covenants

69

SECTION 11.12.  Limitation of Liability of Eligible Lender

Trustee and Indenture Trustee

70

SECTION 11.13.  Third-Party Beneficiaries

70




   

APPENDIX A

Definitions and Usage

     

SCHEDULE A-1

Schedule of Group I Initial Financed Student Loans

 

SCHEDULE A-2

Schedule of Group II Initial Financed Student Loans

 

SCHEDULE B-1-A

Schedule of Group I Subsequent Student Loans

 

SCHEDULE B-1-B

Schedule of Group I Other Student Loans

 

SCHEDULE B-2-A

Schedule of Group II Subsequent Student Loans

 

SCHEDULE B-2-B

Schedule of Group II Other Student Loans

 

SCHEDULE C

Location of Financed Student Loan Files

 

SCHEDULE D

[Reserved]

 

SCHEDULE E

Servicing Fees Schedule

 


EXHIBIT A


Form of Report to Noteholders

 

EXHIBIT B

[Reserved]

 

EXHIBIT C

[Reserved]

 

EXHIBIT D

Form of Assignment on Closing Date

 

EXHIBIT E

Form of Subsequent Transfer Agreement

 




--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT dated as of August 1, 2004, among KEYCORP STUDENT
LOAN TRUST 2004-A, a Delaware statutory trust (the “Issuer”), KEY BANK USA,
NATIONAL ASSOCIATION, a national banking association, as master servicer (the
“Master Servicer”), KEY CONSUMER RECEIVABLES LLC, a Delaware limited liability
company, as depositor (the “Depositor”), BANK ONE, NATIONAL ASSOCIATION, a
national banking association, solely as eligible lender trustee on behalf of the
Issuer and not in its individual capacity (the “Eligible Lender Trustee”), and
KEY BANK USA, NATIONAL ASSOCIATION, a national banking association, as
administrator (the “Administrator”).

WHEREAS, the Depositor intends to assign to the Issuer its rights in a portfolio
of undergraduate, graduate school and career education student loans purchased
from Key Bank USA, National Association (“KBUSA” or the “Seller”);

WHEREAS, the Depositor intends to assign to the Issuer during a limited period
additional student loans it will acquire in the future from the Seller;

WHEREAS, the Issuer desires to purchase, and the Depositor is willing to sell to
the Issuer, such student loans;

WHEREAS, the Eligible Lender Trustee is willing to hold legal title to, and
serve as eligible lender trustee with respect to, such student loans on behalf
of the Issuer;

WHEREAS, the Master Servicer is willing to master service such student loans;
and

WHEREAS, the Administrator is willing to undertake certain administrative
functions with respect to such student loans.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

Definitions and Usage

Capitalized terms used but not defined herein are defined in Appendix A hereto,
which also contains rules as to usage and construction that shall be applicable
herein.

ARTICLE II

Conveyance of Financed Student Loans

SECTION 2.01.  Conveyance of Initial Financed Student Loans.  In consideration
of the Issuer’s delivery to or upon the order of the Depositor on the Closing
Date of the Certificates and of the net proceeds from the sale of the Notes and
the other amounts to be distributed from time to time to the Depositor in
accordance with the terms of this Agreement, the Depositor (and with respect to
legal title, the Depositor Eligible Lender Trustee, on behalf of the Depositor)
does hereby, as evidenced by a duly executed written assignment in the form of
Exhibit D, sell, transfer, assign, set over and otherwise convey to the Issuer
(and with respect to legal title, to the Eligible Lender Trustee on behalf of
the Issuer), without recourse (subject to the obligations herein):

(i)

all right, title and interest of the Depositor (and the Depositor Eligible
Lender Trustee) in and to the Initial Financed Student Loans and all obligations
of the Obligors thereunder, including all moneys paid thereunder, and all
written communications received by the Depositor (and the Depositor Eligible
Lender Trustee) with respect thereto (including borrower correspondence, notices
of death, disability or bankruptcy and requests for deferrals or forbearances),
on or after the Cutoff Date;

(ii)

(x) all right, title and interest of the Depositor (and the Depositor Eligible
Lender Trustee), as assigned to the Depositor by the Seller, under the Assigned
Agreements insofar as they relate to the Financed Guaranteed Private Loans but
not with respect to any other loans covered thereby and (y) all right, title and
interest of the Depositor (and the Depositor Eligible Lender Trustee) in and to
(but none of the obligations under) the Student Loan Transfer Agreement
(collectively, together with the Assigned Decker Funds, the “Assigned Rights”);

(iii)

all right, title and interest of the Depositor in and to all funds on deposit
from time to time in the Trust Accounts, including, but not limited to, the
Group I and Group II Reserve Account Initial Deposit and the Group I and Group
II Pre-Funded Amount (including all income thereon);

(iv)

all right, title and interest of the Depositor (and the Depositor Eligible
Lender Trustee), as assigned to the Depositor by the Seller, to the funds held
in that certain segregated account established by the Seller in connection with
the origination agreement between the Seller and Compass Educational Holdings,
Inc. (relating to the Decker College of Construction) insofar as those funds
relate to those Key CareerLoans originated under such origination agreement that
are Group II Financed Student Loans (the “Assigned Decker Funds”), such Assigned
Decker Funds to be used on behalf of the Issuer solely to fund losses, if any,
associated with such Key CareerLoans that are Group II Financed Student Loans;
and

(v)

the proceeds of any and all of the foregoing.

SECTION 2.02.  Conveyance of Subsequent Student Loans and Other Student Loans.
 (a)  Subject to the conditions set forth in paragraph (b) below, in
consideration of the Issuer’s delivery on the related Subsequent Transfer Date
to or upon the order of the Depositor of the amount described in Section 5.08(a)
to be delivered to the Depositor, the Depositor does hereby sell, transfer,
assign, set over and otherwise convey to the Eligible Lender Trustee on behalf
of the Issuer, without recourse (subject to the obligations herein) all right,
title and interest of the Depositor (and with respect to legal title, the
Depositor Eligible Lender Trustee on behalf of the Depositor) in and to each
Subsequent Student Loan and each Other Student Loan, and all obligations of the
Obligors thereunder including all moneys paid thereunder, and all written
communications received by the Depositor with respect thereto (including
borrower correspondence, notices of death, disability or bankruptcy and requests
for deferrals or forbearances), on and after the related Subsequent Cutoff Date,
made from time to time until the Special Determination Date, with respect to
Subsequent Student Loans, or during the Funding Period, with respect to Other
Student Loans, as applicable.

(b)

The Depositor (and the Depositor Eligible Lender Trustee) shall transfer to the
Eligible Lender Trustee on behalf of the Issuer the Subsequent Student Loans
and/or the Other Student Loans for a given Subsequent Transfer Date and the
other property and rights related thereto described in paragraph (a) above only
upon the satisfaction of each of the following conditions on or prior to such
Subsequent Transfer Date:

(i)

the Depositor (and the Depositor Eligible Lender Trustee) shall have delivered
to the Eligible Lender Trustee and the Indenture Trustee a duly executed written
assignment (including an acceptance by the Eligible Lender Trustee and the
Indenture Trustee) in substantially the form of Exhibit E (each, a “Subsequent
Transfer Agreement”), which shall include supplements to Schedule B-1-A or
B-2-A, with respect to the Subsequent Student Loans, or Schedule B-1-B or B-2-B,
with respect to Other Student Loans that will be Group I or Group II Student
Loans, respectively, listing such Subsequent Student Loans and/or Other Student
Loans, as the case may be;

(ii)

the Depositor shall have delivered, at least two days prior to such Subsequent
Transfer Date, notice of such transfer to the Eligible Lender Trustee, the
Indenture Trustee and the Rating Agencies, including a listing of the
designation and the aggregate principal balance of such Subsequent Student Loans
and/or Other Student Loans, and whether each such Subsequent Student Loan and/or
Other Student Loan will be a Group I or Group II Student Loan, as the case may
be;

(iii)

the Depositor shall (or shall cause the Seller to), to the extent required by
Section 5.02, deposit in the Group I or Group II Collection Account Sub-Account,
as applicable, all collections in respect of the Subsequent Student Loans and/or
the Other Student Loans on and after each applicable Subsequent Cutoff Date;

(iv)

as of each Subsequent Transfer Date, the Depositor shall not be insolvent nor
will it have been made insolvent by such transfer nor is it aware of any pending
insolvency;

(v)

such addition will not result in a material adverse Federal or State tax
consequence to the Issuer or the Holders of Notes;

(vi)

with respect to Group I Student Loans, the Group I Funding Period shall not have
terminated, with respect to Group II Student Loans, the Group II Funding Period
shall not have terminated, and, with respect to Group I or Group II Subsequent
Student Loans, the Subsequent Transfer Date is on or prior to the Special
Determination Date;

(vii)

the Depositor shall have delivered to the Indenture Trustee and the Eligible
Lender Trustee an Officers’ Certificate confirming the satisfaction of each
condition precedent specified in this paragraph (b);

(viii)

the Depositor shall have delivered (A) to the Rating Agencies an Opinion of
Counsel with respect to the transfer of the Subsequent Student Loans and/or the
Other Student Loans transferred on such Subsequent Transfer Date, substantially
in the form of the Opinion of Counsel delivered to the Rating Agencies on the
Closing Date, and (B) to the Eligible Lender Trustee and the Indenture Trustee
the Opinion of Counsel required by Section 11.02(i)(1);

(ix)

the Depositor shall have taken any action required to maintain the first
perfected ownership interest of the Issuer in the Trust Estate and the first
perfected security interest of the Indenture Trustee in the Collateral;

(x)

no selection procedures believed by the Depositor to be adverse to the interests
of the Holders of Notes shall have been utilized in selecting the Subsequent
Student Loans or the Other Student Loans;

(xi)

no Consolidation Loan will be transferred to the Issuer after March 31, 2005
unless at least one underlying student loan to be consolidated is a Financed
Student Loan already held by the Eligible Lender Trustee on behalf of the
Issuer;

(xii)

with respect to each Subsequent Student Loan and Other Student Loan that is also
an MPN Loan, the representations and warranties of the Depositor or the Master
Servicer contained in Section 2.06 hereof, will be true and correct on the
related Subsequent Transfer Date, and the Depositor will (and will cause KBUSA
to) adhere to the covenants set forth in Section 2.06 with respect to such
Transferred MPN Loan; and

(xiii)

each Additional Student Loan will have a term to maturity not in excess of 30
years at the time of its sale to the Issuer.

(c)

The Depositor covenants to transfer during each of the Group I and Group II
Funding Period to the Eligible Lender Trustee on behalf of the Issuer pursuant
to paragraph (a) above Other Student Loans with an aggregate principal balance
of not more than $15,000,000, with respect to the Group I Student Loans and
$25,000,000 with respect to the Group II Student Loans, respectively, (less
amounts withdrawn from the Group I and Group II Other Student Loan Pre-Funding
Sub-Account, as applicable, pursuant to Section 5.08(d) of this Agreement);
provided, however, that the Depositor shall have no liability for a breach of
the foregoing covenant as a result of the Depositor not having owned Other
Student Loans equal to the amount specified above during either the Group I or
Group II Funding Period, as applicable, or there being insufficient funds
available in the Group I or Group II Escrow Account, as the case may be, and the
Group I or Group II Other Student Loan Pre-Funding Sub-Account, as the case may
be, for the Eligible Lender Trustee to consummate such acquisitions on behalf of
the Issuer.

(d)

The Depositor covenants to transfer, on or prior to the Special Determination
Date, to the Eligible Lender Trustee on behalf of the Issuer pursuant to
paragraph (a) above Subsequent Student Loans with an aggregate principal balance
of not less than $70,537,732.77, with respect to the Group I Student Loans and
$107,000,000 with respect to the Group II Student Loans, respectively, (less
amounts withdrawn from the Group I and Group II Subsequent Student Loan
Pre-Funding Sub-Account, as applicable, pursuant to Section 5.08(d) of this
Agreement); provided, however, that the Depositor shall have no liability for a
breach of the foregoing covenant as a result of the Depositor not having owned
Subsequent Student Loans equal to the amount specified above, on or prior to the
Special Determination Date, or there being insufficient funds available in the
Group I or Group II Subsequent Student Loan Pre-Funding Sub-Account, as the case
may be, for the Eligible Lender Trustee to consummate such acquisitions on
behalf of the Issuer.

SECTION 2.03.  Conveyance of Financed Student Loans by the Eligible Lender
Trustee to the Depositor in Connection with Consolidation Loans.  On any date,
upon receipt of written notice (or telephonic or facsimile notice followed by
written notice) from the Depositor (or from KBUSA or the Master Servicer (or a
Sub-Servicer) on behalf of the Depositor) by the Eligible Lender Trustee and the
Indenture Trustee, the Eligible Lender Trustee, on behalf of the Issuer, will
convey to the Depositor (or to either the Depositor Eligible Lender Trustee or
KBUSA as its designee) the Financed Student Loans identified in such notice,
which are to be repaid pursuant to the Consolidation Loans to be made by the
Depositor.  In exchange for and simultaneously with such conveyance, the
Depositor will, or will cause the Seller, to remit to the Indenture Trustee (or
to the Administrator on its behalf) for deposit into the Group I or Group II
Escrow Account, as applicable, an amount of cash equal to the aggregate unpaid
principal balances of all such Group I and/or Group II Student Loans,
respectively, plus accrued interest thereon to the date of such conveyance.  

SECTION 2.04.  Endorsement.  The Depositor (and the Depositor Eligible Lender
Trustee, each) hereby appoints each of the Eligible Lender Trustee and the
Indenture Trustee as the Depositor’s (and the Depositor Eligible Lender
Trustee’s) true and lawful attorney-in-fact with full power of substitution to
endorse the Depositor’s (and the Depositor Eligible Lender Trustee’s) name on
any promissory note evidencing the Initial Financed Student Loans and any
Additional Student Loans transferred to the Eligible Lender Trustee on behalf of
the Trust pursuant to Sections 2.01 and 2.02.  The Depositor (and the Depositor
Eligible Lender Trustee each) acknowledges and agrees that this power of
attorney shall be construed as a power coupled with an interest, shall be
irrevocable as long as the Trust Agreement remains in effect and shall continue
in effect until the Trust Agreement terminates.

SECTION 2.05.  Sale Not Secured Financing.  It is the express intent of the
parties hereto that each conveyance of the Financed Student Loans by the
Depositor to the Issuer, as contemplated by this Agreement be (and be treated
as) a sale.  It is, further, not the intention of the parties that such
conveyance be deemed a pledge of any such Financed Student Loans by the
Depositor to the Issuer to secure a debt or other obligation of the Depositor.
 However, in the event that, notwithstanding the intent of the parties, any of
the Financed Student Loans are held by a court to continue to be property of the
Depositor, then (a) this Agreement shall also be deemed to be a security
agreement within the meaning of Articles 8 and 9 of the applicable Uniform
Commercial Code; (b) the transfer of such Financed Student Loans provided for
herein shall be deemed to be a grant by the Depositor and the Depositor Eligible
Lender Trustee on behalf of the Depositor to the Issuer and the Eligible Lender
Trustee on behalf of the Issuer of a security interest in all of the Depositor’s
right, title and interest in and to such Financed Student Loans and all amounts
payable to the holders of such Financed Student Loans in accordance with the
terms thereof and all proceeds of the conversion, voluntary or involuntary, of
the foregoing into cash, instruments, securities or other property, to the
extent the Issuer would otherwise be entitled to own such Financed Student Loans
and proceeds pursuant to Article II hereof, including all amounts, other than
investment earnings, from time to time held or invested in any Trust Accounts
created pursuant to this Agreement, whether in the form of cash, instruments,
securities or other property; (c) the possession by the Master Servicer, the
Custodian or the Sub-Servicers, as applicable, of each Financed Student Loan
File or by the Indenture Trustee of each applicable Trust Account, and such
other items of property as constitute instruments, money, negotiable documents
or tangible chattel paper shall be deemed to be “possession by the secured
party” for purposes of perfecting the security interest pursuant to Section
9-313(a) (or comparable provision) of the applicable Uniform Commercial Code;
and (d) notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed
notifications to, or acknowledgments, receipts or confirmations from, financial
intermediaries, bailees or agents (as applicable) of the Issuer for the purpose
of perfecting such security interest under applicable law.  Any assignment of
the interest of the Issuer pursuant to any provision hereof or pursuant to the
Indenture shall also be deemed to be an assignment of any security interest
created hereby.  The Depositor and the Issuer shall, to the extent consistent
with this Agreement, take such actions as may be reasonably necessary to ensure
that, if this Agreement were deemed to create a security interest in the
Financed Student Loans, such security interest would be deemed to be a perfected
security interest of first priority under applicable law and will be maintained
as such throughout the term of the this Agreement and the Indenture.

SECTION 2.06.  MPN Loans.  With respect to each Transferred MPN Loan and each
related Master Note that relates to a KBUSA Student Loan, the Depositor hereby
represents and warrants, and KBUSA, as the applicable MPN Holder, on an on-going
basis, hereby covenants as follows:

(A)

Transfer of Beneficial Interest in Transferred MPN Loan.  Each Transferred MPN
Loan represents a 100% beneficial interest in such MPN Loan, and is being
transferred to the Issuer pursuant to this Agreement.  The MPN Holder shall hold
bare legal title to the Master Note solely for the benefit of all MPN Loan
Holders; provided, however, that the MPN Holder may be also be an MPN Loan
Holder. The sale of an MPN Loan excludes an assignment of the Depositor’s right
to offer future MPN Loans under a Master Note. The MPN Holder shall not provide
to MPN Loan Holders more than one copy of the Master Note for each MPN Loan, to
be marked “Official Copy” in red ink.

(B)

Custody of Master Note.  The MPN Holder shall hold, or cause the Master Servicer
or a Sub-Servicer to hold, the Master Note underlying each Transferred MPN Loan
for the use and benefit of all present and future MPN Loan Holders.  The MPN
Holder shall maintain, or cause the Master Servicer or a Sub-Servicer to
maintain, continuous and exclusive possession, dominion and control over the
Master Note and related documents.

(C)

MPN Loan Transfers.  The MPN Holder shall maintain book-entry records with
respect to the identity of present and future MPN Loan Holders.  The MPN Holder
shall not transfer or register the transfer of any MPN Loan to any other person
except in accordance with the instructions of the person identified on its books
and records as the MPN Loan Holder.

(D)

MPN Loan Modification; Subsequent Advances; Copies of Master Note.  The MPN
Holder shall not agree to any modification, waiver, forbearance or amendment of
any term of any Transferred MPN Loan other than as provided in Section 4.01 of
this Agreement.  The MPN Holder shall make no subsequent advances to a borrower
under the related Master Note except pursuant to a separate MPN Loan. The MPN
Holder shall not provide to any person other than an MPN Loan Holder any copy of
a Master Note except to the Master Servicer or a Sub-Servicer for administrative
purposes or for the MPN Holder’s internal administrative purposes.

(E)

Access to Information.  The MPN Holder shall furnish to the Indenture Trustee
from time to time upon written request of the Indenture Trustee (i) a list of
the names and addresses of all MPN Loan Holders, (ii) a list containing the
names and social security numbers of the borrowers under the related Master
Notes, (iii) access to inspect the Master Notes and related records upon
reasonable advance notice, and (iv) such other information with respect to the
Master Notes which is reasonably requested by the Indenture Trustee.

(F)

Resignation or Removal of MPN Holder.  The MPN Holder may at any time resign by
giving written notice thereof to the Indenture Trustee and delivering all
related Master Notes to a successor MPN Holder, which agrees to the terms of
this Agreement, or to the Indenture Trustee. If at any time the MPN Holder shall
fail to perform its duties hereunder, or shall be adjudged bankrupt or
insolvent, then the Indenture Trustee, at the written direction of a majority in
interest of the Group I Controlling Noteholders (with respect to the Group I
Student Loans) may remove the MPN Holder and appoint a successor MPN Holder,
which agrees to the terms of this Agreement by written instrument, a copy of
which instrument shall be delivered to the MPN Holder so removed, or may require
the MPN Holder to deliver the related Master Notes to the Indenture Trustee.

(G)

MPN Holder Other Than KBUSA.  So long as KBUSA has not transferred all of its
right, title and interest in a related Master Note, if KBUSA is not the MPN
Holder, KBUSA shall cause such other MPN Holder to perform all covenants of the
MPN Holder set forth in this Agreement.

(H)

Financing Statements and Further Assurances.  KBUSA will cause to be filed all
necessary financing statements or other instruments, and any amendments or
continuation statements relating thereto, necessary to be kept and filed in such
manner and in such places as may be required by law to give to and maintain (i)
with the Eligible Lender Trustee, on behalf of the Issuer, a first priority
perfected ownership interest in such MPN Loans, and (ii) with the Indenture
Trustee, for the benefit of the Noteholders, a first priority perfected security
interest in such MPN Loans.  KBUSA shall from time to time, execute, acknowledge
and deliver, or cause to be executed, acknowledged and delivered, within 10 days
of such request, such amendments to the Basic Documents and such further
instruments and take such further action as may be reasonably necessary to
maintain such first priority perfected ownership and security interests.

ARTICLE III

The Financed Student Loans

SECTION 3.01.  Representations and Warranties of Depositor with Respect to the
Financed Student Loans.  The Depositor makes the following representations and
warranties as to the Financed Student Loans on which the Issuer is deemed to
have relied in acquiring (through the Eligible Lender Trustee) the Financed
Student Loans, and which are made for the benefit of the Issuer, the Noteholders
and the Indenture Trustee.  Such representations and warranties speak as of the
execution and delivery of this Agreement and as of the Closing Date, in the case
of the Initial Financed Student Loans and as of the applicable Subsequent
Transfer Date, in the case of the Subsequent Student Loans and the Other Student
Loans, but shall survive the sale, transfer and assignment of the Financed
Student Loans to the Eligible Lender Trustee on behalf of the Issuer and the
pledge thereof to the Indenture Trustee pursuant to the Indenture.

(i)

Characteristics of Financed Student Loans.  Each Financed Student Loan (A) was
originated in the United States of America, its territories, its possessions or
other areas subject to its jurisdiction by KBUSA (or originated by another
lender in the United States of America and purchased by KBUSA) in the ordinary
course of its business to an eligible borrower under applicable law and
agreements and was fully and properly executed by the parties thereto and (B)
provides or, when the payment schedule with respect thereto is determined, will
provide for payments on a periodic basis that fully amortize the principal
amount of such Financed Student Loan by its maturity and yield interest at the
rate applicable thereto, as such maturity may be modified in accordance with any
applicable deferral or forbearance periods granted in accordance with applicable
laws and restrictions, including those of the Higher Education Act, any
Guarantee Agreement or the Programs.  Each Group I Student Loan that is a
Financed Federal Loan qualifies the holder thereof to receive Interest Subsidy
Payments (other than SLS Loans, unsubsidized Stafford Loans and certain
Consolidation Loans) and Special Allowance Payments from the Department and
Guarantee Payments from the applicable Guarantor and qualifies the applicable
Guarantor to receive reinsurance payments thereon from the Department.  Each
Group II Student Loan that is a Financed Guaranteed Private Loan qualifies the
holder thereof to receive Guarantee Payments from the applicable Guarantor
pursuant to the related Guarantee Agreement.  No Additional Student Loan will be
a Rehabilitated Student Loan, a Fleet Loan or a Key CareerLoan.

(ii)

Schedules of Financed Student Loans.  The information set forth in Schedule A-1
(with respect to all Initial Financed Student Loans that are Group I Student
Loans), Schedule A-2 (with respect to all Initial Financed Student Loans that
are Group II Student Loans), Schedule B-1 A (with respect to all Subsequent
Student Loans that are Group I Student Loans), Schedule B-1 B (with respect to
all Other Student Loans that are Group I Student Loans), Schedule B 2 A (with
respect to all Subsequent Student Loans that are Group II Student Loans), and
Schedule B-2 B (with respect to all Other Student Loans that are Group II
Student Loans), to this Agreement and Schedule A to the related Subsequent
Transfer Agreement is true and correct in all material respects as of the
opening of business on the Cutoff Date (with respect to Schedules A-1 and A 2 to
this Agreement) or each applicable Subsequent Cutoff Date (with respect to
Schedules B-1-A, B 1 B, B-2-A and B-2-B to this Agreement), as applicable, and
no selection procedures believed to be adverse to the Holders of Notes were
utilized in selecting the Initial Financed Student Loans or the Additional
Student Loans, as applicable.  The computer tapes regarding the Group I and
Group II Initial Financed Student Loans made available to the Issuer and its
assigns are true and correct in all respects as of the Cutoff Date.  There will
be no material changes made to either Schedule A-1 or A-2, to this Agreement
without the acknowledgement of the Rating Agencies that such material change
will not affect the ratings assigned to any Class of the Notes.

(iii)

Compliance with Law.  Each Financed Student Loan complied at the time it was
originated or made and at the execution of this Agreement or the applicable
Subsequent Transfer Agreement, as the case may be, complies, and the Depositor
and its agents (including for such purpose, the Seller), with respect to each
such Financed Student Loan, have at all times complied, in all material respects
with all requirements of applicable Federal, state and local laws and
regulations thereunder, including the Higher Education Act (with respect to the
Group I Student Loans), usury law, the Federal Truth-in-Lending Act, the Equal
Credit Opportunity Act, the Federal Reserve Board’s Regulation B and other
consumer credit laws and equal credit opportunity and disclosure laws and all
applicable requirements of any Guarantee Agreements.

(iv)

Binding Obligation.  Each Financed Student Loan represents the genuine, legal,
valid and binding payment obligation in writing (or a single authoritative
original of the Electronic Note in the case of an Electronic Loan) of the
borrower thereof, enforceable by or on behalf of the holder thereof in
accordance with its terms, and no Financed Student Loan has been satisfied,
subordinated or rescinded, subject to clause (xiii) below.

(v)

No Defenses.  No right of rescission, setoff, counterclaim or defense has been
asserted or threatened or exists with respect to any Financed Student Loan.

(vi)

No Default.  No Initial Financed Student Loan has a payment that is more than
180 days overdue as of the Cutoff Date or, with respect to the Subsequent
Student Loans and Other Student Loans, more than 90 days overdue as of the
applicable Subsequent Cutoff Date, as the case may be, and, except as permitted
in this paragraph and Section 3.01(xix) below, no default, breach, violation or
event permitting acceleration under the terms of any Financed Student Loan has
occurred; and, except for payment defaults continuing for a period of not more
than 150 days or 90 days, as applicable, no continuing condition that with
notice or the lapse of time or both would constitute a default, breach,
violation or event permitting acceleration under the terms of any Financed
Student Loan has arisen; and neither the Depositor nor the Seller, has waived
and neither the Depositor nor KBUSA shall waive any of the foregoing other than
as permitted by the Basic Documents.  Not more than $11,633,744 (representing
not more than approximately 1.66%) of the aggregate principal balance of the
Group II Initial Pool Student Loans are Rehabilitated Student Loans and no
Additional Student Loan will be a Rehabilitated Student Loan.

(vii)

Title.  It is the intention of the Depositor that the transfer and assignment
herein contemplated constitute a sale of the Financed Student Loans from the
Depositor (and the Depositor Eligible Lender Trustee) to the Eligible Lender
Trustee on behalf of the Issuer and that the beneficial interest in and title to
such Financed Student Loans not be part of the debtor’s estate in the event of
an insolvency or bankruptcy proceeding with respect to the Depositor.  No
Financed Student Loan has been sold, transferred, assigned or pledged by the
Depositor to any Person other than the Eligible Lender Trustee on behalf of the
Issuer.  Immediately prior to the transfer and assignment herein contemplated,
the Depositor had good title to each Financed Student Loan, free and clear of
all Liens and, immediately upon the transfer thereof, the Eligible Lender
Trustee on behalf of the Issuer shall have good title to each such Financed
Student Loan, free and clear of all Liens or the transfer shall have been
perfected under the UCC.

(viii)

Lawful Assignment.  No Financed Student Loan has been originated in, or is
subject to the laws of, any jurisdiction under which the sale, transfer and
assignment of such Financed Student Loan or any Financed Student Loan under this
Agreement, each Subsequent Transfer Agreement or the Indenture is unlawful, void
or voidable.

(ix)

Security Interest Perfected; Delivery of Loan Files. All filings (including UCC
filings) and/or delivery requirements necessary in any jurisdiction to give the
Eligible Lender Trustee on behalf of the Issuer a first perfected ownership
interest in the Financed Student Loans, and to give the Indenture Trustee a
first perfected security interest therein pursuant to the security interest
granted under the Indenture, have been made or satisfied, as the case may be.  A
Financed Student Loan File has been delivered to the Master Servicer (or the
Custodian or a Sub-Servicer) for each Financed Student Loan and each such file
contains the original fully executed note (or a copy of a fully executed master
promissory note) or the Electronic Note in the case of an Electronic Loan
evidencing such Financed Student Loan (or, with respect to certain Financed
Student Loans delivered to the Custodian, a lost note affidavit in lieu thereof
agreeing to repurchase the related Financed Student Loan in the event that it
becomes uncollectable as a direct or indirect result of the lack of an original
executed promissory note).  The promissory notes that constitute or evidence the
Financed Student Loans do not have any marks or notations indicating that they
have been pledged, assigned or otherwise conveyed to any Person other than the
Eligible Lender Trustee on behalf of the Issuer and the Indenture Trustee on
behalf of the Noteholders. All financing statements filed or to be filed
promptly after closing against the Depositor in favor of the Eligible Lender
Trustee on behalf of the Issuer in connection herewith, and the Indenture
Trustee on behalf of the Noteholders, describing the Financed Student Loans
contain or will contain a statement to the following effect: “A purchase of or
security interest in any collateral described in this financing statement will
violate the rights of the Secured Party.”

(x)

One Original.  With respect to each Financed Student Loan other than an
Electronic Loan, there is only one original executed copy of the promissory note
evidencing such Financed Student Loan.  With respect to each Electronic Loan,
there is a single authoritative original of the Electronic Note evidencing such
Electronic Loan.

(xi)

Principal Balance. The aggregate principal balance of the Group I Initial
Financed Student Loans, plus accrued interest to be capitalized with respect
thereto, as of the Statistical Cutoff Date, is $275,059,526.29 and the aggregate
principal balance of the Group II Initial Financed Student Loans, plus accrued
interest to be capitalized with respect thereto, as of the Statistical Cutoff
Date, is $701,910,047.10.

(xii)

No Claims.  As of the Cutoff Date, no claim for payment with respect to an
Initial Financed Student Loan has been made to a Guarantor, and as of the
related Subsequent Cutoff Date no claim for payment with respect to an
Additional Student Loan will have been made.

(xiii)

No Bankruptcies or Deaths.  No borrower of any Financed Student Loan as of
August 1, 2004 (in the case of the Initial Financed Student Loans), or the
applicable Subsequent Cutoff Date (in the case of Additional Student Loans) was
noted in the related Financed Student Loan File as being currently the subject
of a bankruptcy proceeding or as having died.

(xiv)

Interest Accruing.  Each Financed Student Loan is accruing interest (whether or
not such interest is being paid currently, by the borrower or by the Department,
or is being capitalized), except as otherwise expressly permitted by the Basic
Documents.

(xv)

No Government Borrower.  No borrower of a Financed Student Loan is the United
States of America or any State or any agency, department, subdivision or
instrumentality thereof.

(xvi)

Origination.  Each Financed Student Loan was originated in the United States of
America, its territories, its possessions or other areas subject to its
jurisdiction, and was originated or purchased for value by the Seller and by the
Depositor in the ordinary course of its business.  KBUSA had all necessary
licenses and permits to originate or originally purchase each Financed Student
Loan at the time of its origination or purchase of such Financed Student Loan.

(xvii)

Origination Practices.  The origination practices used by the originator or
KBUSA with respect to the Financed Student Loans have been in all respects in
compliance with all applicable laws and regulations.

(xviii)

Conformance with Underwriting Guidelines.  Each Group II Student Loan
constituting a Financed Private Loan was underwritten in accordance with the
guidelines of the originator or KBUSA in existence at the time of origination
and made available to the Underwriters and the Rating Agencies prior to sale
hereunder.

(xix)

No Sub-Prime Student Loans.  Except with respect to Rehabilitated Student Loans,
the Financed Student Loans do not and will not include any Financed Student
Loans originated to individuals who have previously defaulted on their student
loans.

(xx)

No Non-Performing Loans.  No Financed Student Loan, as of the Statistical Cutoff
Date, is in default nor does the Depositor expect to write-off any amount
thereof as a loss.

(xxi)

Cohort Default Rates.  With respect to the Initial Financed Student Loans only,
and based on the most recently published Cohort Default Rates available on the
Closing Date, no Group I or Group II Student Loans made to borrowers attending
educational institutions with published Cohort Default Rates greater than twenty
percent (20%) have been sold by the Depositor to the Issuer if, and to the
extent that, such acquisition would cause the aggregate principal amount of
either the Group I or Group II Student Loans included in the Trust Estate made
to borrowers attending educational institutions with published Cohort Default
Rates greater than twenty percent (20%) to exceed eight percent (8%) of the
aggregate principal amount of the Group I or Group II Student Loans,
respectively, sold to the Issuer pursuant to this Agreement.

(xxii)

Instrument or Payment Intangible.  Each promissory note executed by a borrower
evidencing a Financed Student Loan (other than any master promissory note)
constitutes an “instrument” or in the case of any Electronic Note, a “payment
intangible” within the meaning of the UCC as in effect in the states in which
each such borrower resides at origination.

(xxiii)

Depositor’s Representations.  The representations and warranties of the
Depositor contained in Section 6.02 hereof are true and correct.

(xxiv)

MPN Loans.  With respect to each Financed Student Loan that is also an MPN Loan,
the representations and warranties contained in Section 2.06 hereof are true and
correct, and the Depositor shall cause KBUSA to adhere to the covenants set
forth in Section 2.06 with respect to such Transferred MPN Loans.

(xxv)

Security Interest Granted Hereunder.  To the extent any conveyance of a Financed
Student Loan by the Depositor to the Issuer is determined not to be a sale, the
transfer of such Financed Student Loan provided for herein creates a valid and
continuing security interest in such Financed Student Loan in favor of the
Eligible Lender Trustee on behalf of the Issuer, which security interest is
prior to all other Liens, and is enforceable as such against creditors and
purchasers of the Depositor.

(xxvi)

Security Interest Granted Under the Indenture.  The Indenture creates a valid
and continuing security interest in the Financed Student Loans in favor of the
Indenture Trustee on behalf of the Noteholders, which security interest is prior
to all other Liens, and is enforceable as such against creditors and purchasers
of the Issuer.

(xxvii)

Issuer Ownership.  Immediately prior to grant of the security interest under the
Indenture, the Issuer will own and have good and marketable title to each
Financed Student Loan free and clear of any Lien, claim or encumbrance of any
Person.

(xxviii)

 Consents.  The Depositor has received all consents and approvals (if any)
required for the sale of the Financed Student Loans hereunder to the Eligible
Lender Trustee on behalf of the Issuer.

(xxix)

No Other Security Interests Granted.  Other than (x) the sale to the Issuer
hereunder (and/or the security interest granted to the Eligible Lender Trustee
on behalf of the Issuer pursuant to Section 2.05 of this Agreement), and (y) the
grant of the security interest granted to the Indenture Trustee on behalf of
Noteholders, neither the Depositor nor the Issuer, respectively, has  pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Financed Student Loans other than security interests to be released in
connection with the sale to the Issuer hereunder.  Neither the Depositor nor the
Issuer has authorized the filing or is aware of any financing statements against
the Depositor or the Issuer, respectively, that includes a description of
collateral relating to the Financed Student Loans other than any financing
statement relating to the security interest granted to the Eligible Lender
Trustee on behalf of the Issuer hereunder, or by the Issuer to the Indenture
Trustee on behalf of the Noteholders under the Indenture.  The Depositor is not
aware of any judgment or tax lien filings against the Depositor or the Issuer.  

SECTION 3.02.  Repurchase upon Breach; Reimbursement.  The Depositor, the Master
Servicer or the Eligible Lender Trustee, as the case may be, shall inform the
other parties to this Agreement and the Indenture Trustee promptly, in writing,
upon the discovery of any breach of the representations, warranties or covenants
made pursuant to Section 3.01 or Section 6.02.  Unless any such breach shall
have been cured within 60 days following the discovery thereof by the Eligible
Lender Trustee or receipt by the Eligible Lender Trustee of written notice from
the Depositor or the Master Servicer of such breach, the Depositor shall be
obligated to repurchase (or shall cause KBUSA to repurchase) any such Financed
Student Loan in which the interests of the Holders of related group of Notes in
the Group I Student Loans or Group II Student Loans, as applicable, are
materially and adversely affected by any such breach (as determined by the
Master Servicer), as of the first day succeeding the end of such 60-day period
that is the last day of a Collection Period; provided that it is understood that
any such breach that does not affect any Guarantor’s obligation to guarantee
payment of each Financed Student Loan that is a Financed Guaranteed Loan to the
Eligible Lender Trustee in accordance with the related Guarantee Agreements will
not be considered in determining whether there has been a material adverse
effect for this purpose.  In consideration of and simultaneously with the
repurchase of any Financed Student Loan, the Depositor (or KBUSA on its behalf)
shall remit the Purchase Amount, in the manner specified in Section 5.04, and
the Issuer shall execute such assignments and other documents reasonably
requested by the Depositor (or KBUSA on its behalf) in order to effect such
transfer.  Upon any such transfer of a Financed Student Loan, legal title to,
and beneficial ownership and control of, the related Financed Student Loan File
will thereafter belong to the Depositor (or KBUSA as its designee).  In
addition, if any such breach does not trigger such a repurchase obligation but
does result in the refusal by a Federal Guarantor to guarantee all or a portion
of the accrued interest, or the loss (including any obligation of the Issuer to
repay to the Department) of certain Interest Subsidy Payments and Special
Allowance Payments, with respect to a Financed Federal Loan, then, unless such
breach, if curable, is cured within 60 days, the Depositor (or KBUSA on its
behalf) shall reimburse the Issuer by remitting an amount equal to the sum of
all such non-guaranteed interest amounts and such forfeited Interest Subsidy
Payments and Special Allowance Payments (with respect to the Group I Student
Loans) in the manner specified in Section 5.04.  Subject to the provisions of
Section 6.03 hereof, the sole remedy of the Issuer, the Eligible Lender Trustee,
the Indenture Trustee and the Holders of related group of Notes with respect to
a breach of representations and warranties pursuant to Section 3.01 and the
agreement contained in this Section shall be to require the Depositor (or KBUSA
on its behalf) to repurchase such Financed Student Loans or to reimburse the
Issuer as provided above pursuant to this Section, subject to the conditions
contained herein.

SECTION 3.03.  Custody of Financed Student Loan Files.  To assure uniform
quality in servicing the Financed Student Loans and to reduce administrative
costs, the Issuer hereby appoints the Master Servicer, and the Master Servicer
hereby accepts such appointment, to act for the benefit of the Noteholders, the
Issuer and the Indenture Trustee as custodian of the following documents or
instruments related to the Group I and Group II Student Loans (as set forth in
Schedules A-1, A-2, B 1 A, B 1 B, B 2 A and B 2 B hereto), which are also hereby
constructively delivered to the Indenture Trustee, as pledgee of the Issuer (or,
in the case of the Additional Student Loans, will be, as of the applicable
Subsequent Transfer Date, constructively delivered to the Indenture Trustee, as
pledgee of the Issuer) with respect to each Financed Student Loan:

(a)

the Financed Student Loan Note (or, with respect to certain Financed Student
Loan Files held by the Custodian, a lost note affidavit in lieu thereof agreeing
to repurchase the related Financed Student Loan in the event that it becomes
uncollectable as a direct or indirect result of the lack of an original executed
promissory note) or Electronic Note in the case of an Electronic Loan;

(b)

the original loan application fully executed by the borrower or the electronic
loan application duly authenticated by the borrower in the case of an Electronic
Loan; and

(c)

any and all other documents and computerized records that any of the Master
Servicer (or a Sub-Servicer on behalf of the Master Servicer), the
Administrator, the Depositor, or the Seller shall keep on file, in accordance
with its customary procedures, relating to such Financed Student Loan or any
Obligor with respect thereto (collectively, the items in clauses (a), (b) and
(c) are referred to as the “Financed Student Loan Files”).

Notwithstanding the foregoing, and without releasing the Master Servicer from
its duties and obligations hereunder, for so long as Key Bank USA, National
Association, or an affiliate thereof, is the Master Servicer hereunder, the
Master Servicer shall (and in all other cases, may) appoint one or more
Sub-Servicers to act as “custodian” on behalf of the Issuer and the Indenture
Trustee (but at the direction of the Master Servicer) with respect to the
Financed Student Loans such Sub-Servicer is servicing, in each case consistent
with the terms of this Article III, and all references to the Master Servicer,
as custodian shall be read to apply to such Sub-Servicer acting as custodian
pursuant to this Agreement and the related subservicing agreement; and,
provided, further, that if Key Bank USA, National Association is the Master
Servicer, the Master Servicer shall not replace such Sub-Servicer unless and
until a successor Sub-Servicer assumes the role of “custodian” on behalf of the
Issuer and the Indenture Trustee with respect to all the Financed Student Loans
it will be servicing.  Notwithstanding the foregoing, the Master Servicer shall
be responsible hereunder for any breaches by any Sub-Servicer of its obligations
as custodian hereunder.

Notwithstanding the foregoing, in the event that the Master Servicer is directly
servicing any Financed Student Loan (other than an Electronic Loan), the Master
Servicer shall appoint a separate custodian, at its sole cost and expense, for
all Financed Student Loan Files relating to those Financed Student Loans
pursuant to a separate custodial agreement and such third party custodian shall
relinquish possession of a Financed Student Loan File, as applicable, under the
terms of and for the limited purposes set forth in the related custodial
agreement.  The parties hereto hereby acknowledge that the Custodian has been
appointed pursuant to the Custodial Agreement to serve as custodian with respect
to the Financed Student Loan Files relating to those certain Group II Financed
Student Loans set forth on Exhibit One to the Custodial Agreement.  All
references herein to the Master Servicer, in its role as custodian of those
Financed Student Loan Files, shall instead be read to refer to the Custodian,
acting as custodian for the benefit of the Noteholders, the Issuer, the
Indenture Trustee and the Noteholders under the Custodial Agreement.

The appointment of the Master Servicer, the Custodian or any Sub-Servicer as
custodian hereunder is for administrative purposes only and does not, and is not
intended to, transfer any of the Issuer’s or the Indenture Trustee’s right,
title or interest in or to the Initial Financed Student Loans (or Additional
Student Loans) to the Master Servicer, the Custodian or such Sub-Servicer and
the Master Servicer hereby acknowledges (the Custodian in the Custodial
Agreement acknowledges and each Sub-Servicer in the related subservicing
agreement acknowledges) that it has not and will not obtain any such right,
title or interest in or to such Initial Financed Student Loans (or Additional
Student Loans).  The Master Servicer (so long as it is Key Bank USA, National
Association) hereby acknowledges that it does not currently have possession, and
agrees that it will not at any time in the future take physical possession, of
any Financed Student Loan Files (other than an Electronic Loan).

SECTION 3.04.  Duties of Master Servicer as Custodian.  (a)  Safekeeping.  The
Master Servicer, as custodian, shall (or shall cause the applicable
Sub-Servicers or the Custodian to) hold the Financed Student Loan Files for the
benefit of the Noteholders, the Issuer and the Indenture Trustee and maintain
such accurate and complete accounts, records and computer systems pertaining to
each Financed Student Loan File as shall enable the Issuer to comply with this
Agreement.  The Master Servicer and the Issuer shall cause the Financed Student
Loans to be characterized, including for purposes of charge-offs and valuation,
and to be executed, collected and otherwise maintained in the same manner, or in
a comparable manner, to similar student loans owned or serviced by the Master
Servicer.  In performing its duties as custodian the Master Servicer shall (or
shall cause the applicable Sub-Servicers or the Custodian to) act with
reasonable care, using that degree of skill and attention that the Master
Servicer (or such Sub-Servicer or the Custodian) exercises with respect to the
student loan files relating to all comparable student loans that the Master
Servicer (or such Sub-Servicer or the Custodian) services and shall ensure that
it complies fully and completely with all applicable Federal and State laws,
including the Higher Education Act, with respect thereto.  The Master Servicer
shall (or shall cause the applicable Sub-Servicers or the Custodian to) conduct,
or cause to be conducted, periodic audits of the Financed Student Loan Files
held by it under this Agreement and of the related accounts, records and
computer systems, in such a manner as shall enable the Issuer or the Indenture
Trustee to verify the accuracy of the Master Servicer’s (or such Sub-Servicer’s
or the Custodian’s) record keeping.  The Master Servicer shall (or shall cause
the applicable Sub-Servicers or the Custodian to) promptly report to the Issuer
and the Indenture Trustee any failure on its part (or on the part of a
Sub-Servicer or the Custodian) to hold the Financed Student Loan Files and
maintain its accounts, records and computer systems as herein provided and
promptly take appropriate action to remedy any such failure.  The Master
Servicer shall (or shall cause each Sub-Servicer or the Custodian) to deliver
the Trust Receipts to the Issuer and the Indenture Trustee on the Closing Date.
 Nothing herein shall be deemed to require any periodic review by the Issuer,
the Eligible Lender Trustee or the Indenture Trustee of the Financed Student
Loan Files.

(b)

Maintenance of and Access to Records.  The Master Servicer, as custodian, shall
(or shall cause the applicable Sub-Servicers or the Custodian to) maintain each
Financed Student Loan File at one of its offices (or the offices of the
applicable Sub-Servicer or the Custodian) specified in Schedule C to this
Agreement or at such other office as shall be specified by written notice to the
Issuer and the Indenture Trustee not later than 60 days prior to any change in
location.  Upon reasonable prior notice, the Master Servicer shall (or shall
cause the applicable Sub-Servicers or the Custodian to) make available to the
Issuer and the Indenture Trustee or their respective duly authorized
representatives, attorneys or auditors a list of locations of the Financed
Student Loan Files and the related accounts, records and computer systems
maintained by the Master Servicer (or such Sub-Servicer or the Custodian) at
such times during normal business hours as the Issuer or the Indenture Trustee
shall instruct.

(c)

Release of Documents.  Upon instruction from the Indenture Trustee, the Master
Servicer, as custodian, shall (or shall cause the applicable Sub-Servicers or
the Custodian to) release any Financed Student Loan File to the Indenture
Trustee, the Indenture Trustee’s agent, or the Indenture Trustee’s designee, as
the case may be, at such place or places as the Indenture Trustee may designate,
as soon as practicable.

SECTION 3.05.  Instructions; Authority To Act.  The Master Servicer, as
custodian, shall be deemed to have received proper instructions with respect to
the Financed Student Loan Files upon its receipt of written instructions signed
by a Responsible Officer of the Indenture Trustee.

SECTION 3.06.  Custodian’s Indemnification.  The Master Servicer as custodian
shall pay for any loss, liability or expense, including reasonable attorney’s
fees, that may be imposed on, incurred by or asserted against the Issuer, the
Eligible Lender Trustee or the Indenture Trustee or any of their officers,
directors, employees and agents as the result of any improper act or omission in
any way relating to the maintenance and custody by the Master Servicer (or any
Sub-Servicer or the Custodian) as custodian of the Financed Student Loan Files
where the final determination that any such improper act or omission by the
Master Servicer resulted in such loss, liability or expense is established by a
court of law, by an arbitrator or by way of settlement agreed to by the Master
Servicer; provided, however, that the Master Servicer shall not be liable to the
Eligible Lender Trustee for any portion of any such amount resulting from the
willful misfeasance, bad faith or negligence of the Eligible Lender Trustee and
the Master Servicer shall not be liable to the Indenture Trustee for any portion
of any such amount resulting from the willful misfeasance, bad faith or
negligence of the Indenture Trustee.

The obligation of the Master Servicer to indemnify the Issuer, the Eligible
Lender Trustee or the Indenture Trustee, or any of their officers, directors,
employees and agent, under this Section 3.06 shall survive the termination of
this Agreement.  If the Master Servicer shall have made any payments pursuant to
this Section and the Person to or on behalf of whom such payments are made
thereafter collects any of such amounts from others, such Person shall promptly
repay such amounts to the Master Servicer, without interest.

SECTION 3.07.  Effective Period and Termination.  The appointment of the Master
Servicer as custodian shall become effective as of the Closing Date and shall
continue in full force and effect for so long as the Master Servicer shall
remain the Master Servicer hereunder, subject to the requirements of Section
3.03 hereof.  If the Master Servicer or any successor Master Servicer shall
resign as Master Servicer in accordance with the provisions of this Agreement or
if all the rights and obligations of the Master Servicer or any such successor
Master Servicer shall have been terminated under Section 8.01, the appointment
of the Master Servicer or such successor Master Servicer as custodian shall be
terminated simultaneously with the effectiveness of such resignation or
termination.  As soon as practicable on or after any termination of such
appointment  (and in any event within (i) 10 Business Days, with respect to that
portion of the Financed Student Loan Files it holds consisting of electronic
records and information, and (ii) 40 Business Days, with respect to the
remaining portion of the Financed Student Loan Files it holds), the Master
Servicer shall (or shall cause the applicable Sub-Servicers or the Custodian to)
deliver the Financed Student Loan Files it holds to the Indenture Trustee or the
Indenture Trustee’s agent at such place or places as the Indenture Trustee may
reasonably designate; provided, however, that until such time as such Financed
Student Loan Files have been delivered, the Master Servicer shall continue to be
responsible for the custody of such Financed Student Loan Files.

SECTION 3.08.  Schedule of Financed Student Loans.  Schedules A-1, A-2, B 1 A, B
1 B, B 2 A and B 2 B hereto shall indicate by name any Sub-Servicer who has been
appointed by the Master Servicer to service, on behalf of the Master Servicer,
each Group I or Group II Student Loan, as applicable.  Such Schedule shall also
indicate whether a Sub-Servicer or the Custodian is in possession of the related
Financed Student Loan File.  Such indication may be amended by the Master
Servicer, from time to time, to replace the name of the applicable Sub-Servicer,
in accordance with the provisions of this Agreement relating to the servicing of
the Financed Student Loans.

ARTICLE IV

Administration and Servicing of Financed Student Loans

SECTION 4.01.  Duties of Master Servicer.  The Master Servicer, for the benefit
of the Noteholders and the Issuer (to the extent provided herein), shall (or
shall cause the applicable Sub-Servicers to) manage, service, administer and
make collections on the Group I and Group II Student Loans with reasonable care,
using that degree of skill and attention that the Master Servicer (or such
Sub-Servicer) exercises with respect to all comparable student loans that it
services but in any event, in accordance with customary and usual standards of
practice of prudent lenders and loan servicers administering similar student
loans and in accordance with Section 3.04 hereof.  Without limiting the
generality of the foregoing or of any other provision set forth in this
Agreement and notwithstanding any other provision to the contrary set forth
herein, the Master Servicer shall (or shall cause the applicable Sub-Servicer
to) manage, service, administer and make collections with respect to the Group I
and Group II Student Loans (other than collection of any Interest Subsidy
Payments and Special Allowance Payments, which the Eligible Lender Trustee will
perform on behalf of the Trust in accordance with Section 4.02(c) hereof) in
accordance with, and otherwise comply with, all applicable Federal and state
laws, including all applicable standards, guidelines and requirements of the
Higher Education Act (in the case of the Financed Federal Loans) and any
Guarantee Agreement (in the case of the Financed Guaranteed Loans), the failure
to comply with which would adversely affect the eligibility of one or more of
the Financed Federal Loans for federal reinsurance or Interest Subsidy Payments
or Special Allowance Payments or one or more of the Financed Guaranteed Loans
for receipt of Guarantee Payments or would have an adverse effect on the Holders
of Group I Notes or Group II Notes, as applicable.  The Master Servicer also
hereby acknowledges that its obligation to service (or to cause the applicable
Sub-Servicer to sub-service on its behalf) the Group I and Group II Student
Loans includes those Additional Group I Student Loans and Additional Group II
Student Loans, as the case may be conveyed by the Depositor to the Eligible
Lender Trustee on behalf of the Trust pursuant to Section 2.02 and the related
Subsequent Transfer Agreement, a copy of which shall be delivered to the Master
Servicer by the Depositor promptly upon execution thereof; provided that any
failure by the Depositor to so deliver a Subsequent Transfer Agreement shall not
affect the Master Servicer’s obligations hereunder to service (or to cause the
applicable Sub-Servicer to sub-service on its behalf) all the Group I and Group
II Student Loans.

The Master Servicer’s duties (or the duties of the applicable Sub-Servicers on
behalf of the Master Servicer) shall include collection and posting of all
payments, responding to inquiries of borrowers on such Financed Student Loans,
monitoring borrowers’ status, making required disclosures to borrowers,
investigating delinquencies, sending payment coupons to borrowers and otherwise
establishing repayment terms, reporting tax information to borrowers, if
applicable,  accounting for collections and furnishing monthly and annual
statements with respect thereto to the Administrator.  The Master Servicer shall
(or shall cause the applicable Sub-Servicers to) keep separate records with
respect to the Group I and Group II Student Loans so that separate reports can
be generated with respect to each group of Financed Student Loans.  Subject to
the provisions of Section 4.02 and the first paragraph of this Section 4.01, the
Master Servicer shall (or shall cause the applicable Sub-Servicer to) follow its
customary standards, policies and procedures in performing its duties as Master
Servicer (or Sub-Servicer, as the case may be).  Without limiting the generality
of the foregoing, the Master Servicer is authorized and empowered to execute and
deliver (and may cause the applicable Sub-Servicer to execute and deliver), on
behalf of itself, the Issuer, the Eligible Lender Trustee, the Indenture Trustee
and the Holders of the related group of Notes or any of them, instruments of
satisfaction or cancellation, or partial or full release or discharge, and all
other comparable instruments, with respect to such Group I or Group II Student
Loans; provided, however, that the Master Servicer agrees that it will not (nor
will it permit a Sub-Servicer to) (a) permit any rescission or cancellation of a
Group I or Group II Student Loan except as ordered by a court of competent
jurisdiction or governmental authority or as otherwise consented to in writing
by the Eligible Lender Trustee and the Indenture Trustee or (b) reschedule,
revise, defer or otherwise compromise with respect to payments due on any Group
I or Group II Student Loan except pursuant to any applicable deferral or
forbearance periods or otherwise in accordance with all applicable standards,
guidelines and requirements of the Higher Education Act, any Guarantee Agreement
or the Programs with respect to the servicing of the Group I and Group II
 Student Loans and except as otherwise permitted in accordance with Section
4.14; provided further, however, that the Master Servicer shall not agree (nor
shall it permit any Sub-Servicer to agree) to any decrease of the interest rate
on, or the principal amount payable with respect to, any Group I or Group II
Student Loan except in accordance with the applicable standards, guidelines and
requirements of the Higher Education Act, any Guarantee Agreement or the
Programs or otherwise in a manner consistent with the treatment of similar
student loans owned or serviced by the Master Servicer and as otherwise
permitted in accordance with Section 4.14.  The Eligible Lender Trustee on
behalf of the Issuer hereby grants a power of attorney and all necessary
authorization to the Master Servicer to (or to cause the applicable Sub-Servicer
to) maintain any and all collection procedures with respect to the Group I and
Group II Student Loans it services (or sub-services), including filing, pursuing
and recovering claims against the Guarantors for Guarantee Payments and taking
any steps to enforce such Group I and Group II Student Loan such as commencing a
legal proceeding to enforce a Group I or Group II Student Loan in the name of
the Issuer, the Eligible Lender Trustee, the Indenture Trustee or the Holders of
the related group of Notes.  The Eligible Lender Trustee or the Indenture
Trustee shall, upon the written request of the Master Servicer or the
Administrator, furnish the Master Servicer or the Administrator (or at the
written direction of the Master Servicer or the Administrator, the related
Sub-Servicer) with any other powers of attorney and other documents reasonably
necessary or appropriate to enable the Master Servicer or the Administrator (or
related Sub-Servicer) to carry out their servicing and administrative duties
hereunder (or under the related Sub-Servicing Agreement).

Notwithstanding the foregoing, and without releasing the Master Servicer from
its duties and obligations hereunder, the Master Servicer has appointed Great
Lakes and PHEAA as Sub-Servicers and may appoint one or more additional
Sub-Servicers to act as “sub-servicer” on its behalf with respect to the
Financed Student Loans such Sub-Servicer is sub-servicing, in each case
consistent with the terms of this Article IV and any other provision of this
Agreement, and all references to the Master Servicer shall be read to apply to
such Sub-Servicer acting on behalf of the Master Servicer.  In addition, the
Master Servicer may, in the event that a Sub-Servicer has been terminated or is
no longer servicing the Financed Student Loans, perform the servicing functions
required hereunder for up to 180 days, or a longer period of time if the Rating
Agency Condition is met.

In addition, none of KBUSA, the Depositor or the Master Servicer shall make any
change to a Program that affects any Group I or Group II Student Loan, if such
change would have a material adverse effect on the interests of the Group I or
Group II Noteholders, as applicable.  

SECTION 4.02.  Collection of Financed Student Loan Payments.  (a)  The Master
Servicer shall (or shall cause the applicable Sub-Servicer to) make reasonable
efforts (including all efforts that may be specified under the Higher Education
Act or any Guarantee Agreement) to collect all payments called for under the
terms and provisions of the Group I or Group II Student Loans as and when the
same shall become due and shall follow such collection procedures as it follows
with respect to all comparable student loans that it services.  The Master
Servicer shall (or shall cause the applicable Sub-Servicer to) allocate
collections with respect to the Group I and Group II Student Loans between
principal and interest in accordance with Section 5.03.  With the written
consent of the Administrator, the Master Servicer (or at the direction of the
Master Servicer, the related Sub-Servicer) may in its discretion waive any
charge or any other fee that may be collected in the ordinary course of
servicing a Group I or Group II Student Loan.

(b)

The Master Servicer shall (or shall cause the applicable Sub-Servicer to) make
reasonable efforts to claim, pursue and collect all Guarantee Payments from the
Guarantors pursuant to the Guarantee Agreements with respect to any of the
Financed Guaranteed Loans as and when the same shall become due and payable,
shall comply with all applicable laws and agreements with respect to claiming,
pursuing and collecting such payments and shall follow such practices and
procedures as it follows with respect to all comparable guarantee agreements and
student loans that it services.  In connection therewith, the Master Servicer is
hereby authorized and empowered (or at the direction of the Master Servicer, the
related Sub-Servicer is authorized and empowered) to convey to any Guarantor the
note and the related Financed Student Loan File representing any Financed
Guaranteed Loan in connection with submitting a claim to such Guarantor for a
Guarantee Payment in accordance with the terms of the applicable Guarantee
Agreement.

(c)

The Eligible Lender Trustee shall, with the assistance of the Administrator as
set forth below and on behalf of the Issuer, make reasonable efforts to claim,
pursue and collect all Interest Subsidy Payments and Special Allowance Payments
from the Department with respect to any of the Financed Federal Loans as and
when the same shall become due and payable, shall comply with all applicable
laws and agreements with respect to claiming, pursuing and collecting such
payments and shall follow such practices and procedures as the Administrator
follows with respect to its own student loans.  All amounts so collected by the
Eligible Lender Trustee shall constitute Group I Available Funds for the
applicable Collection Period and shall be deposited into the Group I Collection
Account Sub-Account, in accordance with Section 5.02.  In connection therewith,
the Administrator shall prepare and file with the Department on a timely basis
all claims forms and other documents and filings necessary or appropriate in
connection with the claiming of Interest Subsidy Payments and Special Allowance
Payments on behalf of the Eligible Lender Trustee and shall otherwise assist the
Eligible Lender Trustee in pursuing and collecting such Interest Subsidy
Payments and Special Allowance Payments from the Department.  The Eligible
Lender Trustee shall upon the written request of the Administrator furnish the
Administrator with any power of attorney and other documents reasonably
necessary or appropriate to enable the Administrator to prepare and file such
claims forms and other documents and filings.

The Eligible Lender Trustee may permit trusts, other than the Trust, established
by the Depositor or KBUSA to securitize student loans to use the Department
lender identification number applicable to the Trust.  In such event, the
Eligible Lender Trustee may claim and collect Interest Subsidy Payments and
Special Allowance Payments with respect to Group I Student Loans in the Trust
and student loans in such other trusts using such common lender identification
number.  Notwithstanding anything herein or in the Basic Documents to the
contrary, any amounts assessed against payments (including, but not limited to,
Interest Subsidy Payments and Special Allowance Payments) due from the
Department or any Federal Guarantor to any such other trust using such common
lender identification number as a result of amounts (including, but not limited
to, the Federal Consolidation Loan Rebate) owing to the Department or any
Federal Guarantor from the Trust will be deemed for all purposes hereof and of
the Basic Documents (including for purposes of determining amounts paid by the
Department or any Federal Guarantor with respect to the student loans in the
Trust and such other trust) to have been assessed against the Trust and shall be
deducted by the Eligible Lender Trustee or the Master Servicer and paid to such
other trust from any collections made by them which would otherwise have been
payable to the Group I Collection Account Sub-Account for the Trust.  If so
specified in the servicing agreement applicable to any such other trust, any
amounts assessed against payments due from the Department or any Federal
Guarantor to the Trust as a result of amounts owing to the Department or any
Federal Guarantor from such other trust using such common lender identification
number will be deemed to have been assessed against such other trust and will be
deducted by the Eligible Lender Trustee or the Master Servicer from any
collections made by them which would otherwise be payable to the collection
account for such other trust and paid to the Trust.

SECTION 4.03.  Realization upon Financed Student Loans.  For the benefit of the
Noteholders and the Issuer, the Master Servicer shall (or shall cause the
applicable Sub-Servicer to) use reasonable efforts consistent with its customary
servicing practices and procedures and including all efforts that may be
specified under the Higher Education Act or any applicable Guarantee Agreement
or applicable program guidelines in its servicing (or sub-servicing) of any
delinquent Group I or Group II Student Loans.

SECTION 4.04.  Computation of Note Interest Rate.  Prior to each Determination
Date, the Administrator shall determine each Note Interest Rate that will be
applicable to the Distribution Date following such Determination Date, in
compliance with its obligation to prepare and deliver an Administrator’s
Certificate on such Determination Date pursuant to Section 4.08.  In connection
therewith, the Administrator shall calculate Three-Month LIBOR in accordance
with the definition thereof with respect to such Distribution Date.

SECTION 4.05.  No Impairment.  The Master Servicer shall not (nor shall it
permit the applicable Sub-Servicer to) impair the rights of the Issuer, the
Eligible Lender Trustee, the Indenture Trustee or the Holders of Notes in such
Financed Student Loans.  

SECTION 4.06.  Purchase of Financed Student Loans; Reimbursement.  The Eligible
Lender Trustee or the Master Servicer (or the applicable Sub-Servicer on its
behalf) shall inform the other party as well as the Indenture Trustee, the
Depositor and KBUSA promptly, in writing, upon the discovery of any breach
pursuant to Section 4.01, 4.02, 4.03 or 4.05.  Unless the breach shall have been
cured within 60 days following such discovery (or, at the Master Servicer’s
election, the last day of the first month following such discovery), the Master
Servicer shall purchase any Group I or Group II Student Loan in which the
interests of the Holders of related group of Notes are materially and adversely
affected in the aggregate by any such breach (as determined by the Master
Servicer), as of the first day succeeding the end of such 60-day period that is
the last day of a Collection Period (it being understood that any such breach
that does not affect any Guarantor’s obligation to guarantee payment of such
Group I or Group II Student Loan in accordance with Guarantee Agreements will
not be considered to have a material adverse effect for this purpose).  If the
Master Servicer takes any action or fails to take any action (including, without
limitation, all actions taken or not taken by a Sub-Servicer on its behalf)
during any Collection Period pursuant to the sections referred to above that
impairs the rights of the Issuer, the Indenture Trustee, the Eligible Lender
Trustee or the Holders of the related group of Notes in any Financed Student
Loan or otherwise than as provided in such sections, the Master Servicer shall
purchase such Group I or Group II Student Loan as of the last day of such
Collection Period.  In consideration of the purchase of any such Group I or
Group II Student Loan pursuant to either of the two preceding sentences, the
Master Servicer shall remit the related Purchase Amount in the manner specified
in Section 5.04.  In addition, if any such breach by the Master Servicer (or a
Sub-Servicer acting on its behalf) does not trigger such a purchase obligation
but does result in the refusal by a Federal Guarantor to guarantee all or a
portion of the accrued interest, or the loss (including any obligation of the
Issuer to repay to the Department) of certain Interest Subsidy Payments and
Special Allowance Payments, with respect to a Financed Federal Loan, then,
unless such breach, if curable, is cured within 60 days, the Master Servicer
shall reimburse the Issuer by remitting an amount equal to the sum of all such
non-guaranteed interest amounts and such forfeited Interest Subsidy Payments and
Special Allowance Payments in the manner specified in Section 5.04.  Subject to
Section 7.02, the sole remedy of the Issuer, the Eligible Lender Trustee, the
Indenture Trustee and the Holders of related group of Notes with respect to a
breach pursuant to Section 4.01, 4.02, 4.03 or 4.05 shall be to require the
Master Servicer to purchase such Group I and/or Group II Student Loans or to
reimburse the Issuer as provided above pursuant to this Section.  The Eligible
Lender Trustee shall have no duty to conduct any affirmative investigation as to
the occurrence of any condition requiring the purchase of any Group I or Group
II Student Loan or the reimbursement for any interest penalty pursuant to this
Section 4.06.  Notwithstanding the foregoing, the Master Servicer, at its
option, may permit or cause a Sub-Servicer to purchase a Group I or Group II
Student Loan from the Trust in its stead, in the manner and for the reasons set
forth above.

SECTION 4.07.  Master Servicing Fee.  (a)  The Master Servicing Fee for each
calendar month and each group of Financed Student Loans payable on each Monthly
Servicing Payment Date shall be equal to the amounts determined by reference to
the schedule of fees as set forth in the Servicing Fee Schedule, attached hereto
as Schedule E.  

(b)

[Reserved].

SECTION 4.08.  Administrator’s Certificate; Servicer’s Report.  (a)  On or
before (i) the seventh day of each month (or, if any such day is not a Business
Day, on the next succeeding Business Day), the Master Servicer shall (or shall
cause each Sub-Servicer to) deliver to the Depositor, the Administrator and
KBUSA a Servicer’s Report with respect to the preceding calendar month
containing all information necessary for the preparation of the applicable
Subsequent Transfer Agreement (including Schedule A thereto), and (ii) the
Closing Date or the fifteenth day of each month (or, if any such day is not a
Business Day, on the next succeeding Business Day) or any other Subsequent
Transfer Date, the Master Servicer shall (or shall cause each Sub-Servicer to)
deliver to the Administrator a Servicer’s Report with respect to the preceding
calendar month containing all information necessary for the Administrator’s
preparation of the Administrator’s Officer’s Certificate and the Administrator’s
Certificate covering such calendar month referred to in paragraphs (b) and (c)
below.

(b)

On each Determination Date prior to a Monthly Servicing Payment Date that is not
a Distribution Date, the Administrator shall deliver to the Eligible Lender
Trustee, the Indenture Trustee, the Depositor and (if the KBUSA is not the
Administrator) KBUSA, an Officer’s Certificate of the Administrator containing
all information necessary to pay the Master Servicer the related Master
Servicing Fee for each group of Financed Student Loans due on such Monthly
Servicing Payment Date pursuant to Sections 5.05(b) and 5.06, as well as any
Campus Door Fees payable to the Master Servicer on such Monthly Servicing
Payment Date.  In addition, on the Business Day preceding each Subsequent
Transfer Date during the Funding Period, the Administrator shall deliver to the
Eligible Lender Trustee, the Indenture Trustee, the Depositor and (if KBUSA is
not the Administrator) KBUSA, an Officer’s Certificate of the Administrator
containing all information necessary to make the transfers from the Group I and
Group II Escrow Account, as applicable, and the Group I and Group II Pre-Funding
Account, as applicable, on such Subsequent Transfer Date pursuant to Section
5.08.

(c)

On each Determination Date prior to a Distribution Date, the Administrator shall
deliver to the Eligible Lender Trustee, the Indenture Trustee, the Paying Agent,
the Depositor and (if KBUSA is not the Administrator) to KBUSA, with a copy to
the Rating Agencies, an Administrator’s Certificate containing all information
necessary to make the distributions pursuant to Sections 5.05, 5.06 and 5.08(c)
and (d), if applicable, for the Collection Period preceding the date of such
Administrator’s Certificate.  All Group I and/or Group II Student Loans to be
repurchased by the Depositor (or KBUSA on its behalf) or purchased by the Master
Servicer (or a Sub-Servicer on its behalf) or acquired by any Guarantor shall be
identified by the Administrator by type of loan and borrower social security
number with respect to such Group I or Group II Student Loan (as specified in
Schedule A-1, A-2, B-1 A, B 1 B, B 2 A or B 2 B, as the case may be).

SECTION 4.09.  Annual Statement as to Compliance; Notice of Default.  (a) Each
of the Administrator and the Master Servicer shall (and the Master Servicer
shall cause each Sub-Servicer to) deliver to the Depositor, KBUSA, the Eligible
Lender Trustee and the Indenture Trustee, on or before March 25, 2005 and on or
before March 25 each year thereafter (or, in each case, such earlier date
required to permit timely filing of the Issuer’s Exchange Act filings in
accordance with then-current Commission rules and regulations), an Officers’
Certificate of the Administrator or Master Servicer (and each Sub-Servicer) as
the case may be, dated as of December 31 of the preceding year, stating that (i)
a review of the activities of the Administrator or the Master Servicer (and each
Sub-Servicer on its behalf), as the case may be, during the preceding 12-month
period (or, in the case of the first such certificate, during the period from
the Closing Date to December 31, 2004) and of its performance under this
Agreement (or the related Sub-Servicing Agreement, as applicable) has been made
under such officers’ supervision and (ii) to the best of such officers’
knowledge, based on such review, the Administrator or the Master Servicer (or
such Sub-Servicer), as the case may be, has fulfilled all its obligations under
this Agreement and the Administration Agreement (or the related Sub-Servicing
Agreement), as applicable, throughout such year or, if there has been a default
in the fulfillment of any such obligation, specifying each such default known to
such officers and the nature and status thereof.  The Indenture Trustee shall
send a copy of each such Officers’ Certificate and each report referred to in
Section 4.10 to the Rating Agencies.  A copy of each such Officers’ Certificate
and each report referred to in Section 4.10 may be obtained by any Holder of
Notes or Note Owner by a request in writing to the Indenture Trustee addressed
to its Corporate Trust Office, together with evidence satisfactory to the
Indenture Trustee that such Person is one of the foregoing parties.  Upon the
telephone request of the Eligible Lender Trustee, the Indenture Trustee will
promptly furnish the Eligible Lender Trustee a list of Holders of Notes as of
the date specified by the Eligible Lender Trustee.

(b)

The Master Servicer shall deliver to the Eligible Lender Trustee, the Indenture
Trustee, the Depositor and the Rating Agencies, promptly after having obtained
knowledge thereof, but in no event later than five Business Days thereafter,
written notice in an Officers’ Certificate of the Master Servicer of any event
which with the giving of notice or lapse of time, or both, would become a Master
Servicer Default under Section 8.01(a)(1) or (2).

(c)

The Administrator shall deliver to the Eligible Lender Trustee, the Indenture
Trustee, the Master Servicer, KBUSA, the Depositor and the Rating Agencies,
promptly after having obtained knowledge thereof, but in no event later than
five Business Days thereafter, written notice in an Officers’ Certificate of the
Administrator of any event which with the giving of notice or lapse of time, or
both, would become an Administrator Default under Section 8.01(b)(1) or (2).

SECTION 4.10.  Annual Independent Certified Public Accountants’ Report.  Each of
the Administrator and the Master Servicer shall (or the Master Servicer shall
cause each Sub-Servicer to) cause a firm of independent certified public
accountants, which may also render other services to the Administrator or the
Master Servicer (or such Sub-Servicer), as the case may be, to deliver to the
Depositor, the Eligible Lender Trustee and the Indenture Trustee on or before
March 25 of each year beginning March 25, 2006 (or, in each case, such earlier
date required to permit timely filing of the Issuer’s Exchange Act filings in
accordance with then-current Commission rules and regulations), a report
addressed to the said parties, to the effect that such firm has examined certain
documents and records relating to the servicing of the Financed Student Loans
during the preceding calendar year (or, in the case of the first such report,
during the period from the date hereof to December 31, 2005), and that, on the
basis of the accounting and auditing procedures considered appropriate under the
circumstances (but in any event, in accordance with standards established by the
American Institute of Certified Public Accountants), such firm is of the opinion
that such servicing was conducted in compliance with the terms of this
Agreement, except for (i) such exceptions as such firm shall believe to be
immaterial and (ii) such other exceptions as shall be set forth in such report.
 In the event such firm requires the Indenture Trustee and the Eligible Lender
Trustee to agree to the procedures performed by such firm, the Master Servicer
shall direct the Indenture Trustee and the Eligible Lender Trustee in writing to
so agree; it being understood and agreed that the Indenture Trustee and the
Eligible Lender Trustee will deliver such letter of agreement in conclusive
reliance upon the direction of the Master Servicer, and the Indenture Trustee
and the Eligible Lender Trustee make no independent inquiry or investigation as
to, and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures.

Such report will also indicate that the firm is independent of the Administrator
or the Master Servicer (or such Sub-Servicer), as the case may be, within the
meaning of the Code of Professional Ethics of the American Institute of
Certified Public Accountants.

In addition, the Master Servicer (and each Sub-Servicer) shall comply with, and
the examination performed by each such firm of independent certified public
accountants as required by this Section 4.10 will be performed and delivered in
accordance with the, Audit Guide, Compliance Audits (Attestation Engagements)
for Lenders and Lender Servicers Participating in the Federal Family Education
Loan Program (Audit Guide), issued by the Department, Office of the Inspector
General, dated October 1996 or as subsequently revised and deliver such report
in accordance with regulation.

SECTION 4.11.  Access to Certain Documentation and Information Regarding
Financed Student Loans.  Upon reasonable prior notice, the Master Servicer shall
(or shall cause the Custodian or the Sub-Servicers to) provide to the Depositor,
the Indenture Trustee and the Holders of the related group of Notes access to
the related Financed Student Loan Files in such cases where the Holders of the
related group of Notes shall be required by applicable statutes or regulations
to review such documentation, as demonstrated by evidence satisfactory to the
Master Servicer (the Custodian under the Custodial Agreement, if applicable, and
the applicable Sub-Servicer under the related Sub-Servicing Agreement) in its
(or their) reasonable judgment.  Access shall be afforded without charge, but
only upon reasonable request and during the normal business hours at the
respective offices of the Master Servicer (or the Custodian, if applicable, or
the applicable Sub-Servicer).  Nothing in this Section shall affect the
obligation of the Master Servicer (or the Custodian, if applicable, or the
applicable Sub-Servicer on its behalf) to observe any applicable law prohibiting
disclosure of information regarding the Obligors and the failure of the Master
Servicer (or the Custodian, if applicable, or the applicable Sub-Servicer) to
provide access to information as a result of such obligation shall not
constitute a breach of this Section.

SECTION 4.12.  Master Servicer and Administrator Expenses.  The Master Servicer
and the Administrator shall be severally required to pay or cause to be paid all
expenses incurred by it (or its agents acting on its behalf) in connection with
its activities hereunder, including fees and disbursements of independent
accountants, taxes imposed on the Master Servicer or the Administrator, as the
case may be, and expenses incurred in connection with distributions and reports
to the Administrator, the Depositor, the Eligible Lender Trustee, or to the
Holders of the related group of Notes, as the case may be.

SECTION 4.13.  Appointment of Sub-Servicers.  The Master Servicer may at any
time, (i) upon the written consent of the Administrator, appoint one or more
Sub-Servicers to perform all or any portion of its obligations as Master
Servicer hereunder, provided, that the Rating Agency Condition shall have been
satisfied in connection therewith, and (ii) without notice or consent, delegate
specific duties to sub-contractors who are in the business of performing such
duties; provided, however,  that the Master Servicer shall remain obligated and
be liable to the Issuer, the Eligible Lender Trustee, the Indenture Trustee and
the Holders of the related group of Notes for the servicing and administering of
the Group I and Group II Student Loans, in accordance with the provisions hereof
without diminution of such obligation and liability by virtue of the appointment
of such Sub-Servicer or other delegation of such duties and to the same extent
and under the same terms and conditions as if the Master Servicer alone were
servicing and administering the Group I and Group II Student Loans.  The fees
and expenses of each Sub-Servicer (and any such sub-contractors) shall be as
agreed between the Master Servicer and the applicable Sub-Servicer or
sub-contractor from time to time and none of the Issuer, the Eligible Lender
Trustee, the Indenture Trustee or the Holders of Notes shall have any
responsibility therefor.  The parties hereto hereby acknowledge and consent to
the appointment of PHEAA and Great Lakes as the initial Sub-Servicers (and
custodians of the Financed Student Loans each such Sub-Servicer is servicing)
pursuant to the PHEAA Sub-Servicing Agreements and the Great Lakes Sub-Servicing
Agreements, respectively, and acknowledge that the requirements of this Section
4.13 are deemed to have been met with respect to PHEAA and Great Lakes.   

SECTION 4.14.  Special Programs.  The Master Servicer may at its option, but is
under no obligation to, offer (and may permit the Sub-Servicers to offer)
borrowers of the Group I and Group II Student Loans certain special incentive
programs, whether or not in existence as of the date of this Agreement,
generally offered to the obligors of comparable loans owned by the Seller;
provided, however, that to the extent such programs have the effect of reducing
the yield on the related Group I or Group II Student Loans (either by reducing
borrower payments or reducing principal balance), such special programs shall be
applied to borrowers of Group I or Group II Student Loans only if and to the
extent the Issuer receives payment from the Depositor (or KBUSA on its behalf)
in an amount sufficient to offset such reduction of yield netted against any
payments owed by the Trust to the Depositor pursuant to this Agreement unless
such programs are: (a) in existence as of the date of this Agreement; (b)
required by the Higher Education Act (in the case of the Financed Federal
Loans), or (c) part of the special incentive program designated as the
“Keys2Repay Program”.

SECTION 4.15.  Maintenance of Fidelity Bond and Errors and Omission Policy.  The
Master Servicer shall maintain in full force and effect, at such time as its
long-term debt is rated less than “A-” by S&P or “A3” by Moody’s, a policy or
policies of insurance covering errors and omissions and a fidelity bond in
respect of its officers, employees and agents with a fidelity bond provider
rated not less than “A-” by S&P, “A-1” by Fitch, “A3” by Moody’s or “A-” by A.M.
Best Company, Inc.  Such policy or policies and such fidelity bond shall be in
such form and amounts as is generally customary among Persons that service a
portfolio of student loans having an aggregate principal amount of $100,000,000
or more and that are generally regarded as servicers acceptable to institutional
investors.

ARTICLE V

Distributions; Accounts;
Statements to Noteholders

SECTION 5.01.  Establishment of Trust Accounts.  (a) (i)  The Administrator, for
the benefit of the Noteholders and the Issuer, shall establish and maintain in
the name of the Indenture Trustee an Eligible Deposit Account (the “Collection
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Noteholders and the Issuer.  The
Collection Account will have two separate sub-accounts: the first, wherein
collections with respect to the Group I Student Loans will be deposited for the
benefit of the Group I Noteholders (the “Group I Collection Account
Sub-Account”), and the second wherein collections with respect to the Group II
Student Loans will be deposited for the benefit of the Group II Noteholders (the
“Group II Collection Account Sub-Account”).  The Collection Account will
initially be established as a segregated account at KeyBank National Association
in the name of the Indenture Trustee.  The Depositor will make an initial
deposit on the Closing Date into (x) the Group I Collection Account Sub-Account
of cash or certain Eligible Investments equal to $0 and (y) the Group II
Collection Account Sub-Account of cash or certain Eligible Investments equal to
$0.

(ii)

The Administrator, for the benefit of the Noteholders and the Issuer, shall
establish and maintain in the name of the Indenture Trustee two Eligible Deposit
Accounts (the “Reserve Accounts”), one with respect to the Group I Notes (the
“Group I Reserve Account”) and the other with respect to the Group II Notes (the
“Group II Reserve Account”) each bearing a designation clearly indicating that
the funds deposited therein are held for the benefit of the Noteholders and the
Issuer.  The Reserve Accounts each initially will be established as segregated
accounts at KeyBank National Association in the name of the Indenture Trustee.
The Depositor will make an initial deposit on the Closing Date into (x) the
Group I Reserve Account of cash or certain Eligible Investments equal to
$915,175.00 and (y) the Group II Reserve Account of cash or certain Eligible
Investments equal to $29,187,550.00.

(iii)

The Administrator, for the benefit of the Noteholders and the Issuer, shall
establish and maintain in the name of the Indenture Trustee two Eligible Deposit
Accounts (the “Pre-Funding Accounts”), one with respect to the Group I Notes
(the “Group I Pre-Funding Account”) and the other with respect to the Group II
Notes (the “Group II Pre-Funding Account”) each bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders and the Issuer.  The Pre-Funding Accounts each initially will be
established as segregated accounts at KeyBank National Association in the name
of the Indenture Trustee.  The Group I Pre-Funding Account will have two
separate sub-accounts, the Group I Subsequent Student Loan Pre-Funding
Sub-Account (the “Group I Subsequent Student Loan Pre-Funding Sub-Account”) and
the Group I Other Student Loan Pre-Funding Sub-Account (the “Group I Other
Student Loan Pre-Funding Sub-Account,” and together with the Group I Subsequent
Student Loan Pre-Funding Sub-Account, the “Group I Pre-Funding Sub-Accounts”).
 The Group II Pre-Funding Account will have two separate sub-accounts, the Group
II Subsequent Student Loan Pre-Funding Sub-Account (the “Group II Subsequent
Student Loan Pre-Funding Sub-Account”) and the Group II Other Student Loan
Pre-Funding Sub-Account (the “Group II Other Student Loan Pre-Funding
Sub-Account,” and together with the Group II Subsequent Student Loan Pre-Funding
Sub-Account, the “Group II Pre-Funding Sub-Accounts”).  The Depositor will make
an initial deposit on the Closing Date into (x) the Group I Subsequent Student
Loan Pre-Funding Sub-Account and the Group II Subsequent Student Loan
Pre-Funding Sub-Account of cash or certain Eligible Investments equal to
$70,537,732.77 (the “Group I Subsequent Student Loan Pre-Funded Amount”) and
$107,000,000.00 (the “Group II Subsequent Student Loan Pre-Funded Amount”),
respectively, to be used for the purchase of Subsequent Student Loans, and (y)
the Group I Other Student Loan Pre-Funding Sub-Account and the Group II Other
Student Loan Pre-Funding Sub-Account of cash or certain Eligible Investments
equal to $15,000,000 (the “Group I Other Student Loan Pre-Funded Amount”) and
$25,000,000 (the “Group II Other Student Loan Pre-Funded Amount”), respectively,
to be used for the purchase of Other Student Loans.

(iv)

The Administrator, for the benefit of the Noteholders and the Issuer, shall
establish and maintain in the name of the Indenture Trustee two Eligible Deposit
Accounts (the “Escrow Accounts”), one with respect to the Group I Notes (the
“Group I Escrow Account”) and the other with respect to the Group II Notes (the
“Group II Escrow Account”) each bearing a designation clearly indicating that
the funds deposited therein are held for the benefit of the Noteholders and the
Issuer.  The Escrow Accounts each initially will be established as segregated
accounts at KeyBank National Association in the name of the Indenture Trustee.
 The Depositor will make an initial deposit on the Closing Date into (x) the
Group I Escrow Account of cash or certain Eligible Investments equal to $0 and
(y) the Group II Escrow Account of cash or certain Eligible Investments equal to
$0.

(b)

Funds on deposit in the Collection Account, the Reserve Accounts, the
Pre-Funding Accounts and the Escrow Accounts (collectively, the “Trust
Accounts”) shall be invested by the Indenture Trustee (or any custodian or
designated agent with respect to any amounts on deposit in such accounts) in
Eligible Investments pursuant to written instructions by the Administrator;
provided, however, it is understood and agreed that neither the Administrator
nor the Indenture Trustee shall be liable for any loss arising from such
investment in Eligible Investments.  All such Eligible Investments shall be held
by (or by any custodian on behalf of) the Indenture Trustee for the benefit of
the Noteholders and the Issuer; provided that on the Business Day preceding each
Distribution Date all interest and other investment income (net of losses and
investment expenses) on funds on deposit therein shall be deposited into the
Group I Collection Account Sub-Account (with respect to all Trust Accounts
relating to the Group I Notes or the Group I Student Loans) or the Group II
Collection Account Sub-Account (with respect to all Trust Accounts relating to
the Group II Notes or the Group II Student Loans) and shall constitute a portion
of the Group I or Group II Available Funds, respectively, for such Distribution
Date.  Other than as described in the following proviso or as otherwise
permitted by the Rating Agencies, funds on deposit in the Trust Accounts shall
be invested in Eligible Investments that will mature so that such funds will be
available at the close of business on the Business Day preceding the following
Distribution Date; provided, however, that funds on deposit in Trust Accounts
may be invested in Eligible Investments of the Indenture Trustee which may
mature so that such funds will be available on such Distribution Date.  Funds
deposited in a Trust Account on a Business Day which immediately precedes a
Distribution Date upon the maturity of any Eligible Investments are not required
to be invested overnight.  

(c)

(i)  The Indenture Trustee, on behalf of the related group of Noteholders, shall
possess all right, title and interest in all funds on deposit from time to time
in the Trust Accounts and in all proceeds thereof (including all income thereon)
and all such funds, investments, proceeds and income shall be part of the
Indenture Trust Estate.  Subject to the Administrator’s power to instruct the
Indenture Trustee pursuant to paragraph (b) above and paragraph (c)(ii)(D)
below, the Trust Accounts shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the related group of Noteholders.  If, at
any time, any of the Trust Accounts ceases to be an Eligible Deposit Account,
the Indenture Trustee (or the Administrator on its behalf) agrees, by its
acceptance hereto, that it shall within 5 Business Days (or such longer period,
not to exceed 30 calendar days, as to which each Rating Agency may consent)
establish a new Trust Account as an Eligible Deposit Account and shall transfer
any cash and/or any investments to such new Trust Account.  In connection with
the foregoing, the Administrator agrees that, in the event that any of the Trust
Accounts are not accounts with the Indenture Trustee, the Administrator shall
notify the Indenture Trustee, in writing, promptly upon any of such Trust
Accounts ceasing to be an Eligible Deposit Account.  In the event that Key Bank
USA, National Association is no longer the Administrator and the Master
Servicer, the Indenture Trustee shall establish new Trust Accounts at an
institution other than KeyBank National Association.

(ii)

With respect to the Trust Account Property, the Indenture Trustee agrees, by its
acceptance hereof, that:

(A)

any Trust Account Property that is held in deposit accounts shall be held solely
in Eligible Deposit Accounts, subject to the penultimate sentence of Section
5.01(c)(i); and, subject to Section 5.01(b), each such Eligible Deposit Account
shall be subject to the exclusive control of the Indenture Trustee, and the
Indenture Trustee shall have sole signature authority with respect thereto;

(B)

any Trust Account Property shall be Delivered to the Indenture Trustee in
accordance with the definition of “Delivery” and shall be held, pending maturity
or disposition, solely by the Indenture Trustee or such other Person acting
solely for the Indenture Trustee as required for Delivery;

(C)

In the event that KeyBank National Association or the Indenture Trustee acting
in its capacity as securities intermediary, has or subsequently obtains by
agreement, operation of law or otherwise a security interest in the Trust
Accounts or any security entitlement credited thereto, KeyBank National
Association or the Indenture Trustee acting in its capacity as securities
intermediary hereby agrees that such security interest shall be subordinate to
the security interest of KeyBank National Association or the Indenture Trustee,
as applicable.  The financial assets and other items deposited to the Trust
Accounts will not be subject to deduction, set-off, banker’s lien, or any other
right in favor of any person other than the Indenture Trustee (except that
KeyBank National Association or the Indenture Trustee acting in its capacity as
securities intermediary may set off (i) the face amount of any checks which have
been credited to the Trust Accounts but are subsequently returned unpaid because
of uncollected or insufficient funds, and (ii) with respect to Trust Accounts
relating to the Group II Student Loans only, all amounts due to it in respect of
its customary fees and expenses for the routine maintenance and operation of the
Trust Accounts.

(D)

The Administrator shall have the power, revocable for cause or upon the
occurrence and during the continuance of an Administrator Default by the
Indenture Trustee or by the Eligible Lender Trustee with the consent of the
Indenture Trustee, to instruct the Indenture Trustee to make withdrawals and
payments from the Trust Accounts for the purpose of permitting the Master
Servicer, the Administrator or the Eligible Lender Trustee to carry out its
respective duties hereunder or permitting the Indenture Trustee to carry out its
duties under the Indenture.

SECTION 5.02.  Collections.  The Master Servicer shall (or shall cause the
applicable Sub-Servicers to) remit within two Business Days of receipt thereof
to the Group I Collection Account Sub-Account (with respect to the Group I
Student Loans) or the Group II Collection Account Sub-Account (with respect to
the Group II Student Loans) all payments by or on behalf of the Obligors with
respect to the Group I and Group II Student Loans, respectively (other than
Purchased Student Loans), and all related Liquidation Proceeds and Recoveries,
as collected during the Collection Period.  Notwithstanding the foregoing, for
so long as (i) Key Bank USA, National Association (or its Affiliate) is the
Administrator, (ii) no Administrator Default shall have occurred and be
continuing, (iii) the Administrator’s long-term debt is rated at least “A-” by
S&P and “A3” by Moody’s and (iv) prior to ceasing daily remittances to the
applicable sub-account of the Collection Account, the Rating Agency Condition
shall have been satisfied (which the parties hereto agree shall be deemed to
have been satisfied on the Closing Date) (and any conditions or limitations
imposed by the Rating Agencies in connection therewith are complied with), the
Master Servicer shall (or shall cause the applicable Sub-Servicers to) remit
such collections within two Business Days of receipt thereof to the
Administrator, and the Administrator need not deposit such collections into the
Group I Collection Account Sub-Account or the Group II Collection Account
Sub-Account, as applicable, until one Business Day immediately prior to the next
following Distribution Date; provided, however, that, notwithstanding the
foregoing, on or before the Business Day preceding each Monthly Servicing
Payment Date that is not a Distribution Date, the Administrator shall deposit
into the Group I Collection Account Sub-Account or the Group II Collection
Account Sub-Account, as applicable, that portion of such amounts received by it
that is equal to the related Master Servicing Fee payable on such date.  In the
event that any of the foregoing conditions for ceasing daily remittances shall
no longer be satisfied, then the Administrator shall deposit all collections
held by it into the Group I Collection Account Sub-Account or the Group II
Collection Account Sub-Account, as applicable, within two Business Days of
receipt thereof.  For purposes of this Article V, the phrase “payments by or on
behalf of Obligors” shall mean payments made with respect to the Group I or
Group II Student Loans, as applicable, by or on behalf of borrowers thereof and
the Guarantors (but excluding the Department).

SECTION 5.03.  Application of Collections.  (a)  With respect to each Group I
and Group II Student Loan, all collections (including all Guarantee Payments)
with respect thereto that constitute Available Funds for any Collection Period
shall be applied to interest and principal on such Group I or Group II Student
Loan, as applicable, by the Master Servicer (or the applicable Sub-Servicer on
its behalf) in accordance with its customary practice by allocating to interest
the portion of such collection equal to the product of (A) the applicable
interest rate on such Group I or Group II Student Loan, as applicable (B) the
unpaid principal balance of such Group I or Group II Student Loan, as
applicable, and (C) the period of time elapsed since the preceding payment of
interest on such Group I or Group II Student Loan, as applicable, was made (over
the actual number of days in a year) (“Interest Collections”) and by allocating
the remainder of such collection to principal.

(b)

All Liquidation Proceeds shall be applied to the related Group I or Group II
Student Loan, as applicable.

SECTION 5.04.  Additional Deposits.  Within two Business Days after receipt
thereof, the Eligible Lender Trustee shall deposit in the Group I Collection
Account Sub-Account the aggregate amount of Interest Subsidy Payments and
Special Allowance Payments received by it with respect to the Financed Federal
Loans.  The Master Servicer shall (or shall cause the applicable Sub-Servicers
to) deposit in the Group I Collection Account Sub-Account or the Group II
Collection Account Sub-Account, as applicable, the aggregate Purchase Amount
with respect to Purchased Student Loans, which are Group I or Group II Student
Loans, and all other amounts to be paid by the Master Servicer under Section
4.06 when such amounts are due, and the Depositor (or KBUSA on its behalf) shall
deposit or cause to be deposited therein the aggregate Purchase Amount with
respect to Purchased Student Loans and all other amounts to be paid by the
Depositor (or KBUSA on its behalf) or the Master Servicer, as applicable, under
Sections 3.02 and 9.01 when such amounts are due.

SECTION 5.05.  Distributions.  (a)  On each Determination Date, the
Administrator shall calculate all amounts required to determine the amounts to
be transferred from each of the Trust Accounts into the applicable sub-account
of the Collection Account and the amounts to be distributed therefrom on the
related Monthly Servicing Payment Date or Distribution Date.   

(b)

On each Monthly Servicing Payment Date that is not a Distribution Date, the
Administrator shall instruct the Indenture Trustee in writing (based on the
information contained in the Administrator’s Officer’s Certificate and each
related Servicer’s Report delivered pursuant to Section 4.08(a) and (b)) to
distribute to the Master Servicer by 11:00 a.m. (New York time), from and to the
extent of the Group I or Group II Available Funds on deposit in the Group I
Collection Account Sub-Account or the Group II Collection Account Sub-Account,
respectively, the related Master Servicing Fee with respect to the Group I or
Group II Student Loans, as applicable, due with respect to the preceding
calendar month and all related unpaid Master Servicing Fees from prior months,
and the Indenture Trustee shall comply with such instructions.  In addition, on
each Monthly Servicing Payment Date (regardless of whether such date is or is
not a Distribution Date), the Administrator shall instruct the Indenture Trustee
in writing (based on the information contained in the Administrator’s Officer’s
Certificate and each related Servicer’s Report delivered pursuant to Section
4.08(a) and (b)) to distribute to the Master Servicer by 11:00 a.m. (New York
time), from and to the extent of amounts on deposit in the Group II Collection
Account Sub-Account all Campus Door Fees then payable by KBUSA, and the
Indenture Trustee shall comply with such instructions.

(c)

(X)  With respect to the Group I Notes, on each Distribution Date, the
Administrator shall instruct the Indenture Trustee in writing (based on the
information contained in the Administrator’s Certificate and each related
Servicer’s Report delivered pursuant to Section 4.08(a) and (c)) to make the
following deposits and distributions to the Persons or to the account specified
below by 11:00 a.m. (New York time), to the extent of the amount of Group I
Available Funds in the Group I Collection Account Sub-Account, in the following
order of priority and the Indenture Trustee shall comply with such instructions:

(1)

to the Master Servicer, the Master Servicing Fee with respect to the Group I
Student Loans due on such Distribution Date and all prior unpaid Master
Servicing Fees allocated to the Group I Student Loans;

(2)

from the amount of Group I Available Funds remaining after the application of
clause (1), to the Administrator, the portion of the Administration Fee
allocated to the Group I Notes and all unpaid Administration Fees from prior
Collection Periods allocated to the Group I Notes;

(3)

from the amount of Group I Available Funds remaining after the application of
clauses (1) and (2), to the Holders of the Group I Class A Notes, the
Noteholders’ Interest Distribution Amount for the Group I Class A Notes pursuant
to Section 8.02(c)(X)(i) of the Indenture pro rata, based on the ratio of each
such amount to the total of such amounts;

(4)

from the amount of Group I Available Funds remaining after the application of
clauses (1) through (3) and provided that a Class I-B Note Interest Trigger is
not in effect on such Distribution Date, to the Holders of the Class I-B Notes,
the Noteholders’ Interest Distribution Amount for the Class I-B Notes pursuant
to Section 8.02(c)(X)(ii) of the Indenture;

(5)

from the amount of Group I Available Funds remaining after the application of
clauses (1) through (4), to the Group I Reserve Account, an amount, up to the
amount, if any, necessary to reinstate the balance of the Group I Reserve
Account to the related Specified Reserve Account Balance;

(6)

from the amount of Group I Available Funds remaining after the application of
clauses (1) through (5), to the Holders of the Group I Notes, the Group I
Principal Distribution Amount pursuant to Section 8.02(c)(X)(iii) of the
Indenture, in the following order of priority: (a) prior to the Stepdown Date,
or after the Stepdown Date if a Subordinate Note Principal Trigger for the Group
I Notes is in effect, the Group I Principal Distribution Amount for the Group I
Notes will be payable solely to the Group I Senior Notes in sequential order
beginning with the Class I-A-1 Notes until paid in full and then to the Class
I-A-2 Notes; and (b) after the Stepdown Date and so long as no Subordinate Note
Principal Trigger for the Group I Notes is in effect, the related Senior
Percentage of the Principal Distribution Amount for the Group I Notes will be
payable to the Group I Senior Notes (in the same order of priority as described
in the preceding sentence) and the Subordinate Percentage of the Group I
Principal Distribution Amount will be payable to the Class I-B Notes;

(7)

from the amount of Group I Available Funds remaining after the application of
clauses (1) through (6) and in the event that a Class I-B Note Interest Trigger
is in effect on such Distribution Date, to the Holders of the Class I-B Notes,
the Noteholders’ Interest Distribution Amount for the Class I-B Notes pursuant
to Section 8.02(c)(X)(iv) of the Indenture;

(8)

from the amount of Group I Available Funds remaining after the application of
clauses (1) through (7), after all payments shown above are made, and if Group
II Available Funds are insufficient to make all required payments to the Group
II Noteholders, the Master Servicer and/or the Administrator (in each case with
respect to the Group II Student Loans), as applicable, on such Distribution
Date, any remaining amounts shall be paid to the Group II Noteholders, the
Master Servicer and/or the Administrator, as applicable, in the order and for
the purposes set forth in Section 5.05(c)(Y) of this Agreement, or Section
5.04(b)(Y) or Section 5.04(c)(Y) of the Indenture, as applicable, up to the
amount of such deficiency in Group II Available Funds; and

(9)

to the Certificate Paying Agent for distribution to the Certificateholder in
accordance with the terms of the Trust Agreement, the amount of Group I
Available Funds remaining after the application of clauses (1) through (8).

(Y)  With respect to the Group II Notes, on each Distribution Date, the
Administrator shall instruct the Indenture Trustee in writing (based on the
information contained in the Administrator’s Certificate and each related
Servicer’s Report delivered pursuant to Section 4.08(a) and (c)) to make the
following deposits and distributions to the Persons or to the account specified
below by 11:00 a.m. (New York time), to the extent of the amount of Group II
Available Funds in the Group II Collection Account Sub-Account and after making
any distribution required by the last sentence of Section 5.05(b), in the
following order of priority and the Indenture Trustee shall comply with such
instructions:

(1)

to the Master Servicer, the Master Servicing Fee with respect to the Group II
Student Loans due on such Distribution Date and all prior unpaid Master
Servicing Fees allocated to the Group II Student Loans;

(2)

from the amount of Group II Available Funds remaining after the application of
clause (1), to the Administrator, the portion of the Administration Fee
allocated to the Group II Notes and all unpaid Administration Fees from prior
Collection Periods allocated to the Group II Notes;

(3)

from the amount of Group II Available Funds remaining after the application of
clauses (1) through (2), to the Holders of the Group II Class A Notes, the
Noteholders’ Interest Distribution Amount for the Group II Class A Notes
pursuant to Section 8.02(c)(Y)(i) of the Indenture pro rata, based on the ratio
of each such amount to the total of such amounts;

(4)

from the amount of Group II Available Funds remaining after the application of
clauses (1) through (3) and provided that a Class II-B Note Interest Trigger is
not in effect on such Distribution Date, to the Holders of the Class II-B Notes,
the Noteholders’ Interest Distribution Amount for the Class II-B Notes pursuant
to Section 8.02(c)(Y)(ii) of the Indenture;

(5)

from the amount of Group II Available Funds remaining after the application of
clauses (1) through (4) and provided that a Class II-C Note Interest Trigger is
not in effect on such Distribution Date, to the Holders of the Class II-C Notes,
the Noteholders’ Interest Distribution Amount for the Class II-C Notes pursuant
to Section 8.02(c)(Y)(iii) of the Indenture;

(6)

from the amount of Group II Available Funds remaining after the application of
clauses (1) through (5) and provided that a Class II-D Note Interest Trigger is
not in effect on such Distribution Date, to the Holders of the Class II-D Notes,
the Noteholders’ Interest Distribution Amount for the Class II-D Notes pursuant
to Section 8.02(c)(Y)(iv) of the Indenture;

(7)

from the amount of Group II Available Funds remaining after the application of
clauses (1) through (6), to the Group II Reserve Account, an amount, up to the
amount, if any, necessary to reinstate the balance of the Group II Reserve
Account to the related Specified Reserve Account Balance;

(8)

from the amount of Group II Available Funds remaining after the application of
clauses (1) through (7), to the Holders of the Group II Notes, the Group II
Principal Distribution Amount pursuant to Section 8.02(c)(Y)(v) of the
Indenture, in the following order of priority: (a) prior to the Stepdown Date,
or after the Stepdown Date if a related Subordinate Note Principal Trigger is in
effect, first, to the Holders of the Class II-A-1 Notes, the applicable
Noteholders’ Principal Distribution Amount, until their outstanding principal
balance has been reduced to zero, second, to the Holders of the Class II-A-2
Notes, the applicable Noteholders’ Principal Distribution Amount, until their
outstanding principal balance has been reduced to zero, and (after the Stepdown
Date, if a related Subordinate Note Principal Trigger remains in effect
following the payment in full of the Group II Senior Notes) third, to the Group
II Subordinate Notes in the following sequential order: to the Holders of the
Class II-B Notes, the applicable Noteholders’ Principal Distribution Amount,
until their outstanding principal balance has been reduced to zero, then to the
Holders of the Class II-C Notes, the applicable Noteholders’ Principal
Distribution Amount, until their outstanding principal balance has been reduced
to zero and then to the Class II-D Notes until their outstanding principal
balance has been reduced to zero; and (b) after the Stepdown Date and so long as
no related Subordinate Note Principal Trigger is in effect, the related Senior
Percentage of the Principal Distribution Amount for the Group II Notes will be
payable to the Group II Senior Notes (in the same order of priority as described
in the preceding sentence) and the related Subordinate Percentage will be
payable to the Holders of the Group II Subordinate Notes (pro rata based on
their respective outstanding principal balances);

(9)

from the amount of Group II Available Funds remaining after the application of
clauses (1) through (8) and in the event that a Class II-B Note Interest Trigger
is in effect with respect to such Distribution Date, to the Holders of the Class
II-B  Notes, the Noteholders’ Interest Distribution Amount for the Class II-B
Notes pursuant to Section 8.02(c)(Y)(vi) of the Indenture;

(10)

from the amount of Group II Available Funds remaining after the application of
clauses (1) through (9) and in the event that a Class II-C Note Interest Trigger
is in effect with respect to such Distribution Date, to the Holders of the Class
II-C  Notes, the Noteholders’ Interest Distribution Amount for the Class II-C
Notes pursuant to Section 8.02(c)(Y)(vii) of the Indenture;

(11)

from the amount of Group II Available Funds remaining after the application of
clauses (1) through (10) and in the event that a Class II-D Note Interest
Trigger is in effect with respect to such Distribution Date, to the Holders of
the Class II-D  Notes, the Noteholders’ Interest Distribution Amount for the
Class II-D Notes pursuant to Section 8.02(c)(Y)(viii) of the Indenture;

(12)

from the amount of Group II Available Funds remaining after the application of
clauses (1) through (11), after all payments shown above are made, and if Group
I Available Funds are insufficient to make all required payments to the Group I
Noteholders, the Master Servicer and/or the Administrator, as applicable, on
such Distribution Date, any remaining amounts shall be paid to the Group I
Noteholders, the Master Servicer and/or the Administrator, as applicable, in the
order and for the purposes set forth in Section 5.05(c)(X) of this Agreement or
Section 5.04(b)(X) or Section 5.04(c)(X) of the Indenture, as applicable, up to
the amount of such deficiency in Group I Available Funds; and

(13)

to the Certificate Paying Agent for distribution to the Certificateholder in
accordance with the terms of the Trust Agreement, the amount of Group II
Available Funds remaining after the application of clauses (1) through (12).

SECTION 5.06.  Reserve Accounts.  (a)  On the Closing Date, the Depositor shall
deposit the Group I Reserve Account Initial Deposit, in the amount of
$915,175.00 into the Group I Reserve Account and the Group II Reserve Account
Initial Deposit, in the amount of $29,187,550.00, into the Group II Reserve
Account.  On the Closing Date, the Group I Reserve Account Initial Deposit and
the Group II Reserve Account Initial Deposit will equal the related Specified
Reserve Account Balance for the Group I and Group II Reserve Accounts,
respectively, as of the Closing Date.

(b)

(i)  In the event that the Master Servicing Fee with respect to the Group I or
Group II Student Loans for any Monthly Servicing Payment Date or Distribution
Date exceeds the amount distributed to the Master Servicer pursuant to Sections
5.05(b) and either Section 5.05(c)(X)(1), with respect to the Group I Student
Loans, or Section 5.05(c)(Y)(1), with respect to the Group II Student Loans, on
such Monthly Servicing Payment Date or Distribution Date, the Administrator
shall instruct the Indenture Trustee in writing to withdraw from the Group I or
Group II Reserve Account, as the case may be, on such Monthly Servicing Payment
Date or Distribution Date an amount equal to such excess, to the extent of funds
available therein, and to distribute such amount to the Master Servicer.

(ii)

In the event that the Administration Fee allocated to the Group I or Group II
Notes for any Distribution Date exceeds the amount distributed to the
Administrator pursuant to Section 5.05(c)(X)(2), with respect to the Group I
Notes, or Section 5.05(c)(Y)(2), with respect to the Group II Notes, on such
Distribution Date, the Administrator shall instruct the Indenture Trustee in
writing to withdraw from the Group I or Group II Reserve Account, as the case
may be, on such Distribution Date an amount equal to such excess, to the extent
of funds available therein after giving effect to paragraph (b)(i) above, and to
distribute such amount to the Administrator.

(iii)

In the event that the Noteholders’ Interest Distribution Amount with respect to
either the Group I Class A Notes or the Group II Class A Notes for a
Distribution Date exceeds the amount distributed to the Holders of the Group I
Class A Notes or the Group II Class A Notes, respectively, pursuant to Section
5.05(c)(X)(3), with respect to the Group I Notes, or Section 5.05(c)(Y)(3), with
respect to the Group II Notes, as the case may be, on such Distribution Date,
the Administrator shall instruct the Indenture Trustee in writing to withdraw
from the Group I or Group II Reserve Account, as applicable, on such
Distribution Date an amount equal to such excess, to the extent of funds
available therein in each case after giving effect to paragraphs (b)(i) and
(b)(ii) above, and to distribute such amount to the Holders of Group I or Group
II Notes, as applicable, entitled thereto in the same order and priority as is
set forth in Section 5.05(c)(X)(3), with respect to the Group I Notes, or
Section 5.05(c)(Y)(3), with respect to the Group II Notes, as the case may be.

(iv)

In the event that the Noteholders’ Interest Distribution Amount with respect to
the Class I-B Notes or the Class II-B Notes, as applicable, for a Distribution
Date exceeds the amount distributed to the Holders of the Class I-B or the Class
II-B Notes, as applicable, pursuant to Section 5.05(c)(X)(4) or Section
5.05(c)(Y)(4), as applicable, and provided that a related Class I-B or Class
II-B Note Interest Trigger is not in effect on such Distribution Date, the
Administrator shall instruct the Indenture Trustee in writing to withdraw from
the Group I or Group II Reserve Account, as applicable, on such Distribution
Date an amount equal to such excess, to the extent of funds available therein
after giving effect to paragraphs (b)(i) through (b)(iii) above, and to
distribute such amount to the Holders of the Class I-B or Class II-B Notes, as
applicable, entitled thereto in the same order and priority as is set forth in
Section 5.05(c)(X)(4) or Section 5.05 (c)(Y)(4), as applicable.

(v)

With respect to the Group II Notes only, in the event that the Noteholders’
Interest Distribution Amount with respect to the Class II-C Notes for a
Distribution Date exceeds the amount distributed to the Holders of the Class
II-C Notes pursuant to Section  Section 5.05(c)(Y)(5), and provided that a Class
II-C Note Interest Trigger is not in effect on such Distribution Date, the
Administrator shall instruct the Indenture Trustee in writing to withdraw from
the Group II Reserve Account on such Distribution Date an amount equal to such
excess, to the extent of funds available therein after giving effect to
paragraphs (b)(i) through (b)(iv) above, and to distribute such amount to the
Holders of the Class II-C Notes entitled thereto in the same order and priority
as is set forth in Section 5.05 (c)(Y)(5).

(vi)

With respect to the Group II Notes only, in the event that the Noteholders’
Interest Distribution Amount with respect to the Class II-D Notes for a
Distribution Date exceeds the amount distributed to the Holders of the Class
II-D Notes pursuant to Section  Section 5.05(c)(Y)(6), and provided that a Class
II-D Note Interest Trigger is not in effect on such Distribution Date, the
Administrator shall instruct the Indenture Trustee in writing to withdraw from
the Group II Reserve Account on such Distribution Date an amount equal to such
excess, to the extent of funds available therein after giving effect to
paragraphs (b)(i) through (b)(v) above, and to distribute such amount to the
Holders of the Class II-D Notes entitled thereto in the same order and priority
as is set forth in Section 5.05 (c)(Y)(6).

(vii)

With respect to the Group I Notes only, (X) in the event that on the Final
Maturity Date for the Class I-A-1 Notes, the outstanding principal balance of
the Class I-A-1 Notes (prior to giving effect to any distribution of principal
thereon on such date) exceeds the amount of principal distributed to the Holders
of the Class I-A-1 Notes on such date pursuant to Section 5.05(c)(X)(6), the
Administrator shall instruct the Indenture Trustee in writing on such date to
withdraw from the Group I Reserve Account on such date an amount equal to such
excess, to the extent of funds available therein, after giving effect to
paragraphs (b)(i) through (b)(iv) above and to distribute such amount to the
Holders of the Class I-A-1 Notes, in the same order and priority as is set forth
in Section 5.05(c)(X)(6); (Y) in the event that on the Final Maturity Date for
the Class I-A-2 Notes the outstanding principal balance of the Class I-A-2 Notes
(prior to giving effect to any distribution of principal thereon on such date)
exceeds the amount of principal distributed to the Holders of the Class I-A-2
Notes on such date pursuant to Section 5.05(c)(X)(6), the Administrator shall
instruct the Indenture Trustee in writing on such date to withdraw from the
Group I Reserve Account on such date an amount equal to such excess, to the
extent of funds available therein, after giving effect to paragraphs (b)(i)
through (b)(iv) above, and to distribute such amount to the Holders of the Class
I-A-2 Notes, in the same order and priority as set forth in Section
5.05(c)(X)(6); and (Z) in the event that on the Final Maturity Date for the
Class I-B Notes the outstanding principal balance of the Class I-B Notes (prior
to giving effect to any distribution of principal thereon on such date) exceeds
the amount of principal distributed to the Holders of the Class I-B Notes on
such date pursuant to Section 5.05(c)(X)(6), the Administrator shall instruct
the Indenture Trustee in writing on such date to withdraw from the Group I
Reserve Account on such date an amount equal to such excess, to the extent of
funds available therein, after giving effect to paragraphs (b)(i) through
(b)(iv) above, and to distribute such amount to the Holders of the Class I-B
Notes, in the same order and priority as set forth in Section 5.05(c)(X)(6).

(viii)

With respect to the Group II Notes only, (A) in the event that on the Final
Maturity Date for the Class II-A-1 Notes, the outstanding principal balance of
the Class II-A-1 Notes (prior to giving effect to any distribution of principal
thereon on such date) exceeds the amount of principal distributed to the Holders
of the Class II-A-1 Notes on such date pursuant to Section 5.05(c)(Y)(8), the
Administrator shall instruct the Indenture Trustee in writing on such date to
withdraw from the Group II Reserve Account on such date an amount equal to such
excess, to the extent of funds available therein, after giving effect to
paragraphs (b)(i) through (b)(vi) above and to distribute such amount to the
Holders of the Class II-A-1 Notes, in the same order and priority as is set
forth in Section 5.05(c)(Y)(8); (B) in the event that on the Final Maturity Date
for the Class II-A-2 Notes the outstanding principal balance of the Class II-A-2
Notes (prior to giving effect to any distribution of principal thereon on such
date), exceeds the amount of principal distributed to the Holders of the Class
II-A-2 Notes on such date pursuant to Section 5.05(c)(Y)(8), the Administrator
shall instruct the Indenture Trustee in writing on such date to withdraw from
the Group II Reserve Account on such date an amount equal to such excess, to the
extent of funds available therein, after giving effect to paragraphs (b)(i)
through (b)(vi) above, and to distribute such amount to the Holders of the Class
II-A-2 Notes, in the same order and priority as set forth in Section
5.05(c)(Y)(8); (C) in the event that on the Final Maturity Date for the Class
II-B Notes the outstanding principal balance of the Class II-B Notes (prior to
giving effect to any distribution of principal thereon on such date), exceeds
the amount of principal distributed to the Holders of the Class II-B Notes on
such date pursuant to Section 5.05(c)(Y)(8), the Administrator shall instruct
the Indenture Trustee in writing on such date to withdraw from the Group II
Reserve Account on such date an amount equal to such excess, to the extent of
funds available therein, after giving effect to paragraphs (b)(i) through
(b)(vi) above, and to distribute such amount to the Holders of the Class II-B
Notes, in the same order and priority as set forth in Section 5.05(c)(Y)(8); (D)
in the event that on the Final Maturity Date for the Class II C Notes the
outstanding principal balance of the Class II-C Notes (prior to giving effect to
any distribution of principal thereon on such date), exceeds the amount of
principal distributed to the Holders of the Class II-C Notes on such date
pursuant to Section 5.05(c)(Y)(8), the Administrator shall instruct the
Indenture Trustee in writing on such date to withdraw from the Group II Reserve
Account on such date an amount equal to such excess, to the extent of funds
available therein, after giving effect to paragraphs (b)(i) through (b)(vi)
above, and to distribute such amount to the Holders of the Class II-C Notes, in
the same order and priority as set forth in Section 5.05(c)(Y)(8); and (E) in
the event that on the Final Maturity Date for the Class II-D Notes the
outstanding principal balance of the Class II-D Notes (prior to giving effect to
any distribution of principal thereon on such date), exceeds the amount of
principal distributed to the Holders of the Class II-D Notes on such date
pursuant to Section 5.05(c)(Y)(8), the Administrator shall instruct the
Indenture Trustee in writing on such date to withdraw from the Group II Reserve
Account on such date an amount equal to such excess, to the extent of funds
available therein, after giving effect to paragraphs (b)(i) through (b)(vi)
above, and to distribute such amount to the Holders of the Class II-D Notes, in
the same order and priority as set forth in Section 5.05(c)(Y)(8).

(c)

If the amount on deposit in either the Group I or Group II Reserve Account, as
applicable, on any Distribution Date (without giving effect to all deposits or
withdrawals therefrom on such Distribution Date) is greater than the related
Specified Reserve Account Balance for such Distribution Date, the Administrator
shall instruct the Indenture Trustee in writing to deposit the amount of such
excess into the Group I Collection Account Sub-Account or the Group II
Collection Account Sub-Account, as applicable, for distribution on such
Distribution Date.

(d)

Following the payment in full of the aggregate outstanding principal balance of
the Group I or Group II Notes, as the case may be, and of all other amounts
owing or to be distributed hereunder or under the Indenture or the Trust
Agreement to Holders of Group I or Group II Notes, respectively, the Master
Servicer or the Administrator and the termination of the Trust, if applicable,
(x) any amount remaining on deposit in the Group I Reserve Account, shall become
Group II Available Funds on the related Distribution Date, and (y) any amount
remaining on deposit in the Group II Reserve Account shall be distributed to the
Depositor.  The Depositor shall in no event be required to refund any amounts
properly distributed pursuant to this Section 5.06(d).

(e)

Notwithstanding the foregoing, all amounts withdrawn from the Group I or Group
II Reserve Account shall first be deposited into the Group I or Group II
Collection Account Sub-Account, as applicable, prior to being disbursed for the
uses and to the persons set forth above.

SECTION 5.07.  Statements to Noteholders.  On each Determination Date preceding
a Distribution Date, the Administrator shall provide to the Indenture Trustee
and the Paying Agent (with a copy to the Eligible Lender Trustee, the
Certificate Paying Agent, the Depositor and the Rating Agencies) for the Paying
Agent to forward on such succeeding Distribution Date to each Holder of record
of the Notes a statement substantially in the form of Exhibit A, setting forth
at least the following information as to the Notes, to the extent applicable:

(1)

the amount of the distribution allocable to principal of each Class of Notes;

(2)

the amount of the distribution allocable to interest on each Class of Notes,
together with the interest rates applicable with respect thereto;

(3)

whether any Subordinate Note Principal Trigger or Class I-B, Class II-B, Class
II-C or Class II-D Note Interest Trigger will be in effect on such Distribution
Date after giving effect to the related payments allocated to principal reported
under clause (1) above;

(4)

the Group I and Group II Pool Balance as of the close of business on the last
day of the preceding Collection Period, after giving effect to the related
payments allocated to principal reported under clause (1) above;

(5)

the aggregate outstanding principal balance of each Class of Notes, and each
Pool Factor as of such Distribution Date, after giving effect to related
payments allocated to principal reported under clause (1) above;

(6)

(A) the amount of the Master Servicing Fee paid to the Master Servicer and (B)
the amount of the Administration Fee paid to the Administrator, in each case as
allocated to the Group I Notes and the Group II Notes and, in each case, with
respect to such Collection Period, together with the amount, if any, of the
Master Servicing Fee or Administration Fee remaining unpaid after giving effect
to all such payments;

(7)

the amount of the aggregate Realized Losses for each of the Group I and Group II
Student Loans, if any, for such Collection Period and the balance of Group I and
Group II Student Loans that are delinquent in each delinquency period as of the
end of such Collection Period;

(8)

the balance of the Group I Reserve Account and the Group II Reserve Accounts on
such Distribution Date, after giving effect to changes therein on such
Distribution Date;

(9)

the amount of any Interest and Expense Draw on such Distribution Date with
respect to the Group I and the Group II Reserve Accounts;

(10)

for Distribution Dates during the Funding Period, the remaining Group I
Pre-Funded Amount and Group II Pre-Funded Amount on such Distribution Date,
after giving effect to changes therein during the related Collection Period;

(11)

with respect to the Distribution Date next following the Special Determination
Date, the amount of any sums remaining on deposit in the Group I or Group II
Student Subsequent Loan Pre-Funding Sub-Accounts that are either being
transferred to the Group I or Group II Other Student Loan Pre-Funding
Sub-Account, as applicable, or are being distributed to the applicable
Noteholders as a payment of principal on such Distribution Date; and

(12)

for the first Distribution Date on or following the end of the Funding Period,
the amount of any remaining Group I Pre-Funded Amount and Group II Pre-Funded
Amount that has not been used to make Additional Fundings with respect to
Additional Group I or Additional Group II Student Loans, and is being paid out
to the related Group I or Group II Noteholders, as the case may be.

Each amount set forth pursuant to clauses (1), (2), (3), (6) and (7) above shall
be expressed as a dollar amount per $1,000 of original principal balance of a
Note.  A copy of the statements referred to above may be obtained by any Note
Owner by a written request to the Indenture Trustee addressed to the Corporate
Trust Office.

SECTION 5.08.  Pre-Funding Account.  (a)  On the Closing Date, the Depositor
will deposit (x) in the Group I and Group II Subsequent Student Loan Pre-Funding
Sub-Accounts, $70,537,732.77 and $107,000,000.00, respectively, to be used to by
the Trust to acquire Subsequent Student Loans, and (y) the Group I and Group II
Other Student Loan Pre-Funding Sub-Accounts, $15,000,000.00 and $25,000,000.00,
respectively, to be used by the Trust to acquire Other Student Loans, in each
case from the net proceeds of the sale of the Group I and Group II Notes,
respectively (and, to the extent required, a capital contribution from KBUSA).
 On each Subsequent Transfer Date on or prior to the Special Determination Date
with respect to Subsequent Student Loans or during the Funding Period with
respect to Other Student Loans on which Additional Student Loans are to be
conveyed to the Eligible Lender Trustee on behalf of the Issuer, the
Administrator shall instruct the Indenture Trustee in writing to withdraw an
amount equal to 100% (with respect to each Group I Student Loan) or 100% (with
respect to each Group II Student Loan) of the sum of (x) the principal balance
of, plus (y) to the extent capitalized or to be capitalized, accrued interest
on, such Subsequent Student Loans or Other Student Loans, as applicable, (each
sum of clauses (x) and (y) set forth in this sentence and the previous sentence
being, a “Transferred Balance”), (A) with respect to Subsequent Student Loans or
Other Student Loans that are Additional Group I Student Loans, first from the
Group I Escrow Account until all amounts deposited therein during the calendar
month immediately preceding the Subsequent Transfer Date have been reduced to
zero and then any remainder from (1) the Group I Subsequent Student Loan
Pre-Funding Sub-Account with respect to Group I Subsequent Student Loans or (2)
the Group I Other Student Loan Pre-Funding Sub-Account with respect to Group I
Other Student Loans; and (B) with respect to Subsequent Student Loans or Other
Student Loans that are Additional Group II Student Loans, first from the Group
II Escrow Account until all amounts deposited therein during the calendar month
immediately preceding the Subsequent Transfer Date have been reduced to zero and
then any remainder from (1) the Group II Subsequent Student Loan Pre-Funding
Sub-Account with respect to Group II Subsequent Student Loans or (2) the Group
II Other Student Loan Pre-Funding Sub-Account with respect to Group II Other
Student Loans.  The Administrator shall instruct the Indenture Trustee in
writing to distribute any Transferred Balance to or upon the order of the
Depositor upon satisfaction of the conditions set forth in Section 2.02(b) with
respect to such transfer.  On each Subsequent Transfer Date on which Guarantee
Fee Advances are to be conveyed to the Eligible Lender Trustee on behalf of the
Issuer, the Administrator shall instruct the Indenture Trustee in writing to
withdraw from the Group I or Group II Other Student Loan Pre-Funding
Sub-Account, as the case may be, an amount equal to the principal balance of
such Guarantee Fee Advances and to distribute such amount to or upon the order
of the Depositor upon satisfaction of the conditions set forth in Section
2.02(b) with respect to such transfer of Guarantee Fee Advances.

(b)

In the event that any funds deposited in the Group I or Group II Escrow Account,
as applicable, during the calendar month immediately preceding any Subsequent
Transfer Date remain on deposit therein on such Subsequent Transfer Date, after
giving effect to all Additional Fundings to be made with respect to such
Subsequent Transfer Date pursuant to paragraph (a) above, the Indenture Trustee
shall transfer such remaining funds from the Group I or Group II Escrow Account,
as the case may be, to the Group I Collection Account Sub-Account or the Group
II Collection Account Sub-Account, respectively, and such funds shall be
considered collections with respect to the Group I or Group II Student Loans, as
applicable, for the related Collection Period.

(c)

(i)  If (x) the Group I or Group II Other Student Loan Pre-Funded Amount, as the
case may be, has not been reduced to zero on the Distribution Date on which the
Funding Period with respect to the Group I or Group II Notes, respectively, ends
(or, if the related Funding Period does not end on a Distribution Date, on the
first Distribution Date following the end of the related Funding Period) after
giving effect to any reductions in the Group I or Group II Other Student Loan
Pre-Funded Amount, respectively, on such Distribution Date pursuant to paragraph
(a) above, the Administrator shall instruct the Indenture Trustee in writing
pursuant to Section 4.08(c) to withdraw from the Group I or Group II Other
Student Loan Pre-Funding Sub-Account, as the case may be, on such Distribution
Date an amount equal to the Group I or Group II Other Student Loan Pre-Funded
Amount, respectively, and shall transfer such remaining funds from the Group I
or Group II Other Student Loan Pre-Funding Sub-Account, respectively, to the
Group I Collection Account Sub-Account or the Group II Collection Account
Sub-Account, respectively, and such funds shall be considered collections with
respect to the Group I or Group II Student Loans, respectively, for the related
Collection Period.

(ii)

If as of the Special Determination Date (after giving effect to all Additional
Fundings on such date) the Group I and/or Group II Subsequent Student Loan
Pre-Funded Amount has not been reduced to zero, the Administrator shall instruct
the Indenture Trustee in writing pursuant to Section 4.08(c) to withdraw from
the Group I and/or Group II Subsequent Student Loan Pre-Funding Sub-Account, as
applicable, on the day prior to the next Distribution Date the remaining Group I
and/or Group II Subsequent Student Loan Pre-Funded Amount, as applicable, on
deposit in such sub-account and shall transfer such remaining funds to the Group
I or Group II Collection Account Sub-Account, as applicable, and, on such
Distribution Date, (x) if either such amount is greater than $10,000,000,
distribute any applicable amount to the Holders of Class I-A-1 Notes and Class
I-A-2 Notes, and any applicable amount to the Holders of Class II-A-1 Notes and
Class II-A-2 Notes, as applicable, in each case on a pro rata basis based on the
aggregate initial principal amounts of the Class I-A-1 Notes and the Class I-A-2
Notes, with respect to the Group I Notes, and/or the Class II-A-1 Notes and
Class II-A-2 Notes, with respect to the Group II Notes, as a payment of
principal, and (y) if either such amount is $10,000,000 or less, transfer each
such amount to the Group I or Group II Other Student Loan Pre-Funding
Sub-Account, as applicable.

(d)

(i)  In the event that the Master Servicing Fee with respect to the Group I or
Group II Student Loans for any Monthly Servicing Payment Date or Distribution
Date during the related Funding Period exceeds the amount distributed to the
Master Servicer pursuant to Sections 5.05(b)(ii), 5.05(c)(X)(1) (with respect to
the Group I Notes) or 5.05(c)(Y)(1) (with respect to the Group II Notes), and
5.06(b)(i) on such Monthly Servicing Payment Date or Distribution Date, the
Administrator shall instruct the Indenture Trustee in writing to withdraw from
the Group I or Group II Pre-Funding Account, as applicable, on such Monthly
Servicing Payment Date or Distribution Date an amount equal to such excess, to
the extent of funds available therein, and to distribute such amount to the
Master Servicer.

(ii)

In the event that the Administration Fee allocated to the Group I or Group II
Notes for any Distribution Date during the related Funding Period exceeds the
amount distributed to the Administrator pursuant to Sections 5.05(c)(X)(2) (with
respect to the Group I Notes) or 5.05(c)(Y)(2) (with respect to the Group II
Notes), and 5.06(b)(ii) on such Distribution Date, the Administrator shall
instruct the Indenture Trustee in writing to withdraw from the Group I or Group
II Pre-Funding Account, as applicable, on such Distribution Date an amount equal
to such excess, to the extent of funds available therein after giving effect to
paragraph (d)(i) above, and to distribute such amount to the Administrator.

(iii)

In the event that the Noteholders’ Interest Distribution Amount with respect to
either the Group I Class A Notes or the Group II Class A Notes for any
Distribution Date during the related Funding Period exceeds the amount
distributed to the Holders of the Group I Class A Notes or the Group II Class A
Notes, respectively, pursuant to Sections 5.05(c)(X)(3) (with respect to the
Group I Notes) or 5.05(c)(Y)(3), (with respect to the Group II Notes) and
5.06(b)(iii) on such Distribution Date, the Administrator shall instruct the
Indenture Trustee in writing to withdraw from the Group I or Group II
Pre-Funding Account, as applicable, on such Distribution Date an amount equal to
such excess, to the extent of funds available therein in each case after giving
effect to paragraphs (d)(i) through (d)(ii) above, and to distribute such amount
to the Holders of Group I or Group II Notes, as applicable, entitled thereto in
the same order and priority as is set forth in Section 5.05(c)(X)(3), with
respect to the Group I Notes, or Section 5.05(c)(Y)(3), with respect to the
Group II Notes, as the case may be.

(iv)

In the event that the Noteholders’ Interest Distribution Amount with respect to
the Class I-B Notes or the Class II-B Notes, as applicable, for any Distribution
Date during the related Funding Period exceeds the amount distributed to the
Holders of the Class I-B or the Class II-B Notes, as applicable, pursuant to
Section 5.05(c)(X)(4) or Section 5.05(c)(Y)(4), as applicable, and Section
5.06(b)(iv) and provided that a related Class I-B or Class II-B Note Interest
Trigger is not in effect on such Distribution Date, the Administrator shall
instruct the Indenture Trustee in writing to withdraw from the Group I or Group
II Pre-Funding Account, as applicable, on such Distribution Date an amount equal
to such excess, to the extent of funds available therein after giving effect to
paragraphs (d)(i) through (d)(iii) above, and to distribute such amount to the
Holders of the Class I-B or Class II-B Notes, as applicable, entitled thereto in
the same order and priority as is set forth in Section 5.05(c)(X)(4) or Section
5.05 (c)(Y)(4), as applicable.

(v)

With respect to the Group II Notes only, in the event that the Noteholders’
Interest Distribution Amount with respect to the Class II-C Notes for any
Distribution Date during the related Funding Period exceeds the amount
distributed to the Holders of the Class II-C Notes pursuant to Section  Section
5.05(c)(Y)(5) and Section 5.06(b)(v), and provided that a Class II-C Note
Interest Trigger is not in effect on such Distribution Date, the Administrator
shall instruct the Indenture Trustee in writing to withdraw from the Group II
Pre-Funding Account on such Distribution Date an amount equal to such excess, to
the extent of funds available therein after giving effect to paragraphs (d)(i)
through (d)(iv) above, and to distribute such amount to the Holders of the Class
II-C Notes entitled thereto in the same order and priority as is set forth in
Section 5.05 (c)(Y)(5).

(vi)

With respect to the Group II Notes only, in the event that the Noteholders’
Interest Distribution Amount with respect to the Class II-D Notes for any
Distribution Date during the related Funding Period exceeds the amount
distributed to the Holders of the Class II-D Notes pursuant to Section  Section
5.05(c)(Y)(6) and Section 5.06(b)(vi), and provided that a Class II-D Note
Interest Trigger is not in effect on such Distribution Date, the Administrator
shall instruct the Indenture Trustee in writing to withdraw from the Group II
Pre-Funding Account on such Distribution Date an amount equal to such excess, to
the extent of funds available therein after giving effect to paragraphs (d)(i)
through (d)(v) above, and to distribute such amount to the Holders of the Class
II-D Notes entitled thereto in the same order and priority as is set forth in
Section 5.05 (c)(Y)(6).

(vii)

In the event and to the extent that on any Distribution Date, there is a
Realized Loss Amount with respect to either the Group I or Group II Student
Loans, the Administrator shall instruct the Indenture Trustee in writing on such
date to withdraw from the Group I or Group II Pre-Funding Account, as
applicable, on such date an amount equal to such excess for the Group I or the
Group II Student Loans, as applicable, to the extent of funds available therein,
in each case after giving effect to paragraphs (d)(i) through (d)(iv) above (in
the case of the Group I Notes) or paragraphs (d)(i) through (d)(vi) above (in
the case of the Group II Notes), and to distribute such amount in the order of
priority set forth in Section 5.05(c)(X)(6) with respect to the Group I Notes or
Section 5.05(c)(Y)(8) with respect to the Group II Notes.

SECTION 5.09.  Optional Deposit.  On or prior to any Distribution Date, the
Certificateholder (but only if the Certificateholder is the Depositor or an
Affiliate of the Depositor) may, but shall not be obligated to, make an optional
deposit (each, an “Optional Deposit”) to the Group I or Group II Reserve
Account, as applicable, from funds to be released to the Certificateholder
pursuant to Sections 5.05(c)(X)(9) or 5.05(c)(Y)(13), as applicable, on such
Distribution Date or otherwise.  Any such Optional Deposit shall be applied on
the related Distribution Date in the same manner as other funds on deposit in
the Group I or Group II Reserve Account, as the case may be, on the related
Distribution Date in accordance with Section 5.06.

SECTION 5.10.  Paying Agent.  For purposes of this Article V, it is understood
and agreed that JPMorgan Chase Bank, as Paying Agent, shall receive copies of
any and all instructions to the Indenture Trustee and the Paying Agent, on
behalf of the Indenture Trustee, shall make the applicable distributions (unless
such instructions indicate that the Indenture Trustee shall make such
distributions), and perform such other transfers, withdrawals or deposits
designated as the obligation of the Paying Agent in such instructions.

ARTICLE VI

The Administrator and the Depositor

SECTION 6.01.  Representations of the Administrator.  Key Bank USA, National
Association, as Administrator, makes the following representations on which the
Issuer is deemed to have relied in acquiring the Financed Student Loans.  The
representations speak as of the execution and delivery of this Agreement, the
KBUSA Student Loan Transfer Agreement and the Administration Agreement and as of
the Closing Date, in the case of the Initial Financed Student Loans, and as of
the applicable Subsequent Transfer Date, in the case of the Additional Student
Loans, and shall survive the sale of the Financed Student Loans to the Eligible
Lender Trustee on behalf of the Issuer and the pledge thereof to the Indenture
Trustee pursuant to the Indenture.  

(a)

Organization and Good Standing.  KBUSA is duly organized and validly existing as
a national banking association in good standing under the laws of the United
States of America, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and has, the power,
authority and legal right to acquire and own the KBUSA Student Loans.

(b)

Power and Authority of KBUSA.  KBUSA has the corporate power and authority to
execute and deliver this Agreement and the Administration Agreement and to carry
out their respective terms; this Agreement and the Administration Agreement have
been duly authorized by KBUSA by all necessary corporate action; KBUSA has full
corporate power and authority to sell and assign the property to be sold and
assigned to and deposited with the Depositor pursuant to the KBUSA Student Loan
Transfer Agreement (or with the Depositor Eligible Lender Trustee on behalf of
the Depositor) and KBUSA has duly authorized such sale and assignment to the
Depositor (or to the Depositor Eligible Lender Trustee on behalf of the
Depositor) by all necessary corporate action.

(c)

Binding Obligation.  This Agreement, the KBUSA Student Loan Transfer Agreement
and the Administration Agreement each constitutes a legal, valid and binding
obligation of KBUSA, in each case enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization and similar laws
relating to creditors’ rights generally or the rights of creditors of banks the
deposit accounts of which are insured by the FDIC and subject to general
principles of equity.

(d)

No Violation.  The consummation of the transactions contemplated by this
Agreement, the KBUSA Student Loan Transfer Agreement or the Administration
Agreement and the fulfillment of the terms hereof or thereof do not conflict
with, result in any breach of any of the terms and provisions of, nor constitute
(with or without notice or lapse of time or both) a default under, the articles
of association or by-laws of KBUSA, or any indenture, agreement or other
instrument to which KBUSA is a party or by which it shall be bound, which breach
or default would reasonably be expected to have a material adverse effect on the
condition of KBUSA, financial or otherwise, or adversely affect the transactions
contemplated by this Agreement, the KBUSA Student Loan Transfer Agreement or the
Administration Agreement; nor result in the creation or imposition of any Lien
upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than pursuant to the Basic Documents); nor
violate any law or, to the knowledge of KBUSA, any order, rule or regulation
applicable to KBUSA of any court or of any Federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over KBUSA or its properties.

(e)

No Proceedings.  There are no proceedings or, to its best knowledge,
investigations pending against KBUSA or, to its best knowledge, threatened
against KBUSA before any court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over KBUSA or its properties:
 (i) asserting the invalidity of this Agreement, the Indenture or any of the
other Basic Documents or the Notes, (ii) seeking to prevent the issuance of the
Notes or the consummation of any of the transactions contemplated by this
Agreement, the Indenture or any of the other Basic Documents, (iii) seeking any
determination or ruling that could reasonably be expected to have a material and
adverse effect on the performance by KBUSA of its obligations under, or the
validity or enforceability of, this Agreement, the Indenture, any of the other
Basic Documents or the Notes or (iv) seeking to affect adversely the Federal or
state income tax attributes of the Issuer or the Notes.

(f)

All Consents.  All authorizations, consents, orders or approvals of or
registrations or declarations with any court, regulatory body, administrative
agency or other government instrumentality required to be obtained, effected or
given by KBUSA in connection with the execution and delivery by KBUSA of this
Agreement, the KBUSA Student Loan Transfer Agreement and the Administration
Agreement and the performance by KBUSA of its duties contemplated by this
Agreement and the Administration Agreement, have in each case been duly
obtained, effected or given and are in full force and effect.

(g)

Resolutions.  The resolutions of the Board of Directors of KBUSA approving this
Agreement and the other Basic Documents to which it is a party and all documents
relating thereto are and shall be continuously reflected in the minutes of the
Board of Directors of KBUSA.  This Agreement and each of the other Basic
Documents to which it is a party and all documents relating thereto are and
shall be, continuously from the time of their respective execution by KBUSA,
official records of KBUSA.

SECTION 6.02.  Representations of the Depositor.  The Depositor, makes the
following representations on which the Issuer is deemed to have relied in
acquiring the Financed Student Loans.  The representations speak as of the
execution and delivery of this Agreement and as of the Closing Date, in the case
of the Initial Financed Student Loans, and as of the applicable Subsequent
Transfer Date, in the case of the Additional Student Loans, and shall survive
the sale of the Financed Student Loans to the Eligible Lender Trustee on behalf
of the Issuer and the pledge thereof to the Indenture Trustee pursuant to the
Indenture.  

(a)

Organization and Good Standing.  The Depositor is duly organized and validly
existing as a limited liability company in good standing under the laws of the
State of Delaware, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and has, the power,
authority and legal right to acquire and own the Financed Student Loans.

(b)

Power and Authority of the Depositor.  The Depositor has the corporate power and
authority to execute and deliver this Agreement and to carry out its terms; the
Depositor has full corporate power and authority to sell and assign the property
to be sold and assigned to and deposited with the Issuer (or with the Eligible
Lender Trustee on behalf of the Issuer) and the Depositor has duly authorized
such sale and assignment to the Issuer (or to the Eligible Lender Trustee on
behalf of the Issuer) by all necessary corporate action; and the execution,
delivery and performance of this Agreement have been duly authorized by the
Depositor by all necessary limited liability company action.

(c)

Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of the Depositor, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization and similar laws relating
to creditors’ rights generally and subject to general principles of equity.

(d)

No Violation.  The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof or thereof do not conflict
with, result in any breach of any of the terms and provisions of, nor constitute
(with or without notice or lapse of time or both) a default under, the limited
liability company agreement or other organization documents of the Depositor, or
any indenture, agreement or other instrument to which the Depositor is a party
or by which it shall be bound, which breach or default would reasonably be
expected to have a material adverse effect on the condition of the Depositor,
financial or otherwise, or adversely affect the transactions contemplated by
this Agreement; nor result in the creation or imposition of any Lien upon any of
its properties pursuant to the terms of any such indenture, agreement or other
instrument (other than pursuant to the Basic Documents); nor violate any law or,
to the knowledge of the Depositor, any order, rule or regulation applicable to
the Depositor of any court or of any Federal or state regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or its properties.

(e)

No Proceedings.  There are no proceedings or, to its best knowledge,
investigations pending against the Depositor or, to its best knowledge,
threatened against the Depositor before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or its properties:  (i) asserting the invalidity of this
Agreement, the Indenture or any of the other Basic Documents or the Notes, (ii)
seeking to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement, the Indenture or any of the other
Basic Documents, (iii) seeking any determination or ruling that could reasonably
be expected to have a material and adverse effect on the performance by the
Depositor of its obligations under, or the validity or enforceability of, this
Agreement, the Indenture, any of the other Basic Documents or the Notes or (iv)
seeking to affect adversely the Federal or state income tax attributes of the
Issuer or the Notes.

(f)

All Consents.  All authorizations, consents, orders or approvals of or
registrations or declarations with any court, regulatory body, administrative
agency or other government instrumentality required to be obtained, effected or
given by the Depositor in connection with the execution and delivery by the
Depositor of this Agreement and the performance by the Depositor of the
transactions contemplated by this Agreement have been duly obtained, effected or
given and are in full force and effect.

(g)

Resolutions.  The resolutions of the Board of Directors of the Depositor
approving this Agreement and the Trust Agreement and all documents relating
thereto are and shall be continuously reflected in the minutes of the Board of
Directors of the Depositor.  This Agreement and the Trust Agreement and all
documents relating thereto are and shall be, continuously from the time of their
respective execution by the Depositor, official records of the Depositor.

SECTION 6.03.  Existence.  During the term of this Agreement, the Depositor will
keep in full force and effect its existence as a special purpose limited
liability company under the laws of the State of Delaware.

SECTION 6.04.  Liability of the Depositor; Indemnities.  The Depositor shall be
liable in accordance herewith only to the extent of the obligations specifically
undertaken by the Depositor under this Agreement.

(a)

KBUSA and the Depositor shall jointly and severally indemnify, defend and hold
harmless the Issuer, the Eligible Lender Trustee, the Delaware Trustee and the
Indenture Trustee and their officers, directors, employees and agents from and
against any taxes that may at any time be asserted against any such Person with
respect to the transactions contemplated herein and in the other Basic Documents
(except any such income taxes arising out of fees paid to the Eligible Lender
Trustee or the Indenture Trustee), including any sales, gross receipts, general
corporation, tangible personal property, privilege or license taxes (but, in the
case of the Issuer, not including any taxes asserted with respect to, and as of
the date of, the sale of the Financed Student Loans to the Eligible Lender
Trustee on behalf of the Issuer or the issuance and original sale of the Notes,
or asserted with respect to ownership of the Financed Student Loans or Federal
or other income taxes arising out of distributions on the Notes) and costs and
expenses in defending against the same.

(b)

KBUSA and the Depositor shall jointly and severally indemnify, defend and hold
harmless the Issuer, the Eligible Lender Trustee, the Delaware Trustee, the
Indenture Trustee, the Master Servicer and the Holders of Notes and the
officers, directors, employees and agents of the Issuer, the Eligible Lender
Trustee, the Delaware Trustee, the Indenture Trustee and the Master Servicer
from and against any and all costs, expenses, losses, claims, damages and
liabilities arising out of, or imposed upon such Person through, (i) the
Depositor’s willful misfeasance, bad faith or negligence in the performance of
its duties under this Agreement, or by reason of reckless disregard of its
obligations and duties under this Agreement and (ii) KBUSA’s the Depositor’s or
the Issuer’s violation of Federal or state securities laws in connection with
the offering and sale of the Notes.

(c)

KBUSA and the Depositor shall jointly and severally be liable as primary obligor
for, and shall indemnify, defend and hold harmless the Eligible Lender Trustee,
the Delaware Trustee and their respective officers, directors, employees and
agents from and against, all costs, expenses, losses, claims, damages,
obligations and liabilities arising out of, incurred in connection with or
relating to the Trust Agreement, the other Basic Documents, the Trust Estate,
the acceptance or performance of the trusts and duties set forth herein and in
the Trust Agreement or the action or the inaction of the Eligible Lender Trustee
hereunder and of the Eligible Lender Trustee and the Delaware Trustee under the
Trust Agreement, except to the extent that such cost, expense, loss, claim,
damage, obligation or liability: (i) shall be due to the willful misfeasance,
bad faith or negligence (except for errors in judgment) of the Eligible Lender
Trustee or the Delaware Trustee, as applicable, (ii) with respect to the
Eligible Lender Trustee, shall arise from any breach by the Eligible Lender
Trustee of its covenants under any of the Basic Documents; or (iii) shall arise
from the breach by the Eligible Lender Trustee of any of its representations or
warranties set forth in Section 7.03 of the Trust Agreement.  In the event of
any claim, action or proceeding for which indemnity will be sought pursuant to
this paragraph, the Eligible Lender Trustee’s or the Delaware Trustee’s, as
applicable, choice of legal counsel shall be subject to the approval of the
Depositor and KBUSA, which approval shall not be unreasonably withheld.

(d)

The Depositor shall pay any and all taxes levied or assessed upon all or any
part of the Trust Estate (other than those taxes expressly excluded from the
Depositor’s responsibilities pursuant to Section 6.04(a) above).

Indemnification under this Section shall survive the resignation or removal of
the Eligible Lender Trustee, Delaware Trustee or the Indenture Trustee and the
termination of this Agreement or the Indenture or the Trust Agreement, as
applicable, and shall include reasonable fees and expenses of counsel and
expenses of litigation.  If KBUSA or the Depositor shall have made any indemnity
payments pursuant to this Section and the Person to or on behalf of whom such
payments are made thereafter shall collect any of such amounts from others, such
Person shall promptly repay such amounts to the Depositor or KBUSA, as
applicable, without interest.

SECTION 6.05.  Liability of Administrator; Indemnities.  The Administrator shall
be liable in accordance herewith only to the extent of the obligations
specifically undertaken by the Administrator under this Agreement or the
Administration Agreement.

The Administrator shall indemnify, defend and hold harmless the Issuer, the
Eligible Lender Trustee, the Depositor, the Delaware Trustee, the Indenture
Trustee, the Master Servicer, the Holders of Notes and any of the officers,
directors, employees and agents of the Issuer, the Eligible Lender Trustee, the
Delaware Trustee, the Indenture Trustee and the Master Servicer from and against
any and all costs, expenses, losses, claims, damages and liabilities to the
extent that such cost, expense, loss, claim, damage or liability arose out of,
or was imposed upon any such Person through, the negligence, willful misfeasance
or bad faith of the Administrator in the performance of its duties under this
Agreement or the Administration Agreement or by reason of reckless disregard of
its obligations and duties hereunder or thereunder.

The Administrator shall pay reasonable compensation to the Indenture Trustee and
shall reimburse the Indenture Trustee for all reasonable expenses, disbursements
and advances, and indemnify, defend and hold harmless the Indenture Trustee and
its officers, directors, employees and agents from and against all costs,
expenses, losses, claims, damages and liabilities, to the extent and in the
manner provided in, and subject to the limitations of, Section 6.07 of the
Indenture.

For purposes of this Section, in the event of the termination of the rights and
obligations of the Administrator (or any successor thereto pursuant to Section
6.06 or 6.09) as Administrator pursuant to Section 8.01(b), or a resignation by
such Administrator pursuant to this Agreement, such Administrator shall be
deemed to be the Administrator pending appointment of a successor Administrator
pursuant to Section 8.02.

Indemnification under this Section shall survive the resignation or removal of
the Eligible Lender Trustee, Delaware Trustee or the Indenture Trustee or the
termination of this Agreement and the Administration Agreement and shall include
reasonable fees and expenses of counsel and expenses of litigation.  If the
Administrator shall have made any indemnity payments pursuant to this Section
and the Person to or on behalf of whom such payments are made thereafter
collects any of such amounts from others, such Person shall promptly repay such
amounts to the Administrator, without interest.

SECTION 6.06.  Merger or Consolidation of, or Assumption of the Obligations of,
the Administrator and the Depositor.  Any Person (a) into which the
Administrator may be merged or consolidated, (b) which may result from any
merger or consolidation to which the Administrator shall be a party or (c) which
may succeed to the properties and assets of the Administrator substantially as a
whole, shall be the successor to the Administrator without the execution or
filing of any document or any further act by any of the parties to this
Agreement or to the Administration Agreement; provided, however, that the
Administrator hereby covenants that it will not consummate any of the foregoing
transactions except upon satisfaction of the following:  (i) the surviving
Administrator, as the case may be, if other than Key Bank USA, National
Association (or affiliate thereof), executes an agreement of assumption to
perform every obligation of the Administrator under this Agreement and the
Administration Agreement, (ii) immediately after giving effect to such
transaction, no representation or warranty made pursuant to Section 3.01 or 6.01
shall have been breached and no Administrator Default, and no event that, after
notice or lapse of time, or both, would become an Administrator Default shall
have occurred and be continuing, (iii) the surviving Administrator if other than
Key Bank USA, National Association (or affiliate thereof), shall have delivered
to the Eligible Lender Trustee and the Indenture Trustee an Officers’
Certificate and an Opinion of Counsel each stating that such consolidation,
merger or succession and such agreement of assumption comply with this Section
and that all conditions precedent, if any, provided for in this Agreement
relating to such transaction have been complied with, and that the Rating Agency
Condition shall have been satisfied with respect to such transaction, (iv) the
surviving Administrator shall have a consolidated net worth at least equal to
that of the predecessor Administrator, (v)  such transaction will not result in
a material adverse Federal or state tax consequence to the Issuer or the Holders
of Notes and (vi) unless Key Bank USA, National Association (or affiliate
thereof) is the surviving entity, the Administrator shall have delivered to the
Eligible Lender Trustee and the Indenture Trustee an Opinion of Counsel either
(A) stating that, in the opinion of such counsel, all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary fully to preserve and protect the interest of the Eligible Lender
Trustee and Indenture Trustee, respectively, in the Financed Student Loans and
reciting the details of such filings, or (B) stating that, in the opinion of
such counsel, no such action shall be necessary to preserve and protect such
interests.

Without the prior written confirmation from each Rating Agency that its then
current ratings of each Class of Notes would not be downgraded, the Depositor
shall not be merged or consolidated with any other entity.

SECTION 6.07.  Limitation on Liability of the Depositor, Administrator and
Others.  (a)  The Depositor and any director or officer or employee or agent of
the Depositor may rely in good faith on the advice of counsel or on any document
of any kind, prima facie properly executed and submitted by any Person
respecting any matters arising hereunder (provided that such reliance shall not
limit in any way the Depositor’s obligations under Section 3.02).  The Depositor
shall not be under any obligation to appear in, prosecute or defend any legal
action that shall not be incidental to its obligations under this Agreement, and
that in its opinion may involve it in any expense or liability.

(b)

Neither the Administrator nor any of its directors, officers, employees or
agents shall be under any liability to the Issuer, the Depositor, the Holders of
Notes, the Indenture Trustee or the Eligible Lender Trustee except as provided
under this Agreement or the Administration Agreement, for any action taken or
for refraining from the taking of any action pursuant to this Agreement or the
Administration Agreement or for errors in judgment; provided, however, that this
provision shall not protect the Administrator or any such person against any
liability that would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of duties or by reason of reckless
disregard of obligations and duties under this Agreement or under the
Administration Agreement.  The Administrator and any of its directors, officers,
employees or agents may rely in good faith on the advice of counsel or on any
document of any kind, prima facie properly executed and submitted by any Person
respecting any matters arising hereunder or under the Administration Agreement.

Except as provided in this Agreement or the Administration Agreement, the
Administrator shall not be under any obligation to appear in, prosecute or
defend any legal action that shall not be incidental to its duties to administer
the Financed Student Loans and the Trust in accordance with this Agreement and
the Administration Agreement, and that in its opinion may involve it in any
expense or liability; provided, however, that the Administrator may undertake
any reasonable action that it may deem necessary or desirable in respect of this
Agreement and the other Basic Documents and the rights and duties of the parties
to this Agreement and the other Basic Documents and the interests of the Holders
of Notes under the Indenture.

SECTION 6.08.  Ownership by the Depositor, KBUSA and its Affiliates.  

(a)

[Reserved].

(b)

The Depositor or an Affiliate thereof (to the extent permitted under the Trust
Agreement) shall own the Certificate, with the same rights as it would have if
it were not the Depositor or an Affiliate thereof, except as otherwise expressly
provided herein or in any other Basic Document.

SECTION 6.09.  Key Bank USA, National Association Not To Resign as
Administrator.  Subject to the provisions of Section 6.06, KBUSA shall not
resign from the obligations and duties imposed on it as Administrator under this
Agreement and under the Administration Agreement except (i) that KBUSA may
assign all of its rights and obligations as Administrator under this Agreement
and under the Administration Agreement to an Affiliate of KBUSA that satisfies
all the criteria for serving as the Administrator hereunder, or (ii) upon
determination that the performance of its duties under this Agreement and under
the Administration Agreement shall no longer be permissible under applicable law
or shall violate any final order of a court or administrative agency with
jurisdiction over Key Bank USA, National Association or its properties.  Notice
of any such (i) assignment or (ii) determination permitting such resignation of
Key Bank USA, National Association shall be communicated to the Eligible Lender
Trustee and the Indenture Trustee at the earliest practicable time (and, if such
communication is not in writing, shall be confirmed in writing at the earliest
practicable time) and any such determination under (ii) herein shall be
evidenced by an Opinion of Counsel to such effect delivered to the Eligible
Lender Trustee and the Indenture Trustee concurrently with or promptly after
such notice.  No such assignment or resignation shall become effective until the
permitted Affiliate assignee or the Indenture Trustee or a successor
Administrator shall have assumed the responsibilities and obligations of Key
Bank USA, National Association in accordance with Section 8.02.

ARTICLE VII

The Master Servicer

SECTION 7.01.  Representations of Master Servicer.  The Master Servicer makes
the following representations on which the Issuer is deemed to have relied in
acquiring (through the Eligible Lender Trustee) the Financed Student Loans and
appointing the Master Servicer as master servicer hereunder.  The
representations speak as of the execution and delivery of this Agreement and as
of the Closing Date, in the case of the Initial Financed Student Loans, and as
of the applicable Subsequent Transfer Date, in the case of the Additional
Student Loans, but shall survive the sale, transfer and assignment of the
Financed Student Loans to the Eligible Lender Trustee on behalf of the Issuer
and the pledge thereof to the Indenture Trustee pursuant to the Indenture.

(a)

Organization and Good Standing.  The Master Servicer is duly organized and
validly existing as a national banking association in good standing under the
laws of the United States of America, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is presently conducted, and had at all relevant times, and
has, the power, authority and legal right to master service the Financed Student
Loans and, if necessary, to hold the Financed Student Loan Files as custodian.

(b)

Due Qualification.  The Master Servicer is duly qualified to do business and has
obtained all necessary licenses and approvals in all jurisdictions in which the
ownership or lease of property or the conduct of its business (including the
master servicing of the Financed Student Loans as required by this Agreement)
shall require such qualifications.

(c)

Power and Authority of the Master Servicer.  The Master Servicer has the
corporate power and authority to execute and deliver this Agreement and to carry
out its terms; and the execution, delivery and performance of this Agreement
have been duly authorized by the Master Servicer by all necessary corporate
action.  

(d)

Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of the Master Servicer enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization and similar laws
relating to creditors’ rights generally or the rights of creditors of banks the
deposit accounts of which are insured by the FDIC and subject to general
principles of equity.

(e)

No Violation.  The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof shall not conflict with,
result in any breach of any of the terms and provisions of, nor constitute (with
or without notice or lapse of time or both) a default under the articles of
association or by-laws of the Master Servicer, or any indenture, agreement or
other instrument to which the Master Servicer is a party or by which it shall be
bound nor result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement or other
instrument (other than this Agreement); which breach or default would reasonably
be expected to have a material adverse effect on the condition of the Master
Servicer, financial or otherwise, or adversely affect the transactions
contemplated by this Agreement; nor violate any law or, to the knowledge of the
Master Servicer, any order, rule or regulation applicable to the Master Servicer
of any court or of any Federal or state regulatory body, administrative agency
or other governmental instrumentality having jurisdiction over the Master
Servicer or its properties.

(f)

No Proceedings.  There are no proceedings, or, to the Master Servicer’s best
knowledge, investigations pending, or, to the Master Servicer’s best knowledge,
threatened against the Master Servicer, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Master Servicer or its properties:  (i) asserting the invalidity of
this Agreement, the Indenture, any of the other Basic Documents or the Notes,
(ii) seeking to prevent the issuance of the Notes or the consummation of any of
the transactions contemplated by this Agreement, the Indenture or any of the
other Basic Documents, (iii) seeking any determination or ruling that could
reasonably be expected to have a material and adverse effect on the performance
by the Master Servicer of its obligations under, or the validity or
enforceability of, this Agreement, the Indenture, any of the other Basic
Documents or the Notes or (iv) relating to the Master Servicer and which might
adversely affect the Federal or state income tax attributes of the Notes.

(g)

No Amendment or Waiver.  No provision of a Financed Student Loan has been
waived, altered or modified in any respect, except pursuant to a document,
instrument or writing included in the Financed Student Loan File, and no such
amendment, waiver, alteration or modification causes such Financed Student Loan
not to conform to the other warranties contained in this Section or those of the
Depositor or the Master Servicer, as applicable, contained in Section 3.01.

(h)

Collection Practices.

The servicing and collection practices used by the Master Servicer (or each
Sub-Servicer on its behalf) with respect to the Financed Student Loans have been
in all respects in compliance with Accepted Servicing Procedures, Section 3.04
and Article IV and all applicable laws and regulations.

(i)

Location of Financed Student Loan Files.  The Financed Student Loan Files are
kept in the offices of the applicable Sub-Servicer or the Custodian, as
applicable, on behalf of the Master Servicer specified in Schedule C hereto, or
at such other office specified in accordance with Section 3.04(b), and all
Financed Student Loan Files have been delivered to and are in the possession of
the applicable Sub-Servicer or the Custodian, as applicable.

SECTION 7.02.  Indemnities of Master Servicer.  The Master Servicer shall be
liable in accordance herewith only to the extent of the obligations specifically
undertaken by the Master Servicer under this Agreement.

The Master Servicer shall pay for any loss, liability or expense, including
reasonable attorney’s fees, that may be imposed on, incurred by or asserted
against the Issuer, the Depositor, the Eligible Lender Trustee, the Indenture
Trustee, the Paying Agent and Note Registrar, the Administrator or the Holders
of Notes or any of the officers, directors, employees and agents of the Issuer,
the Depositor, the Eligible Lender Trustee, the Indenture Trustee, the Paying
Agent and Note Registrar or the Administrator to the extent that such loss,
liability or expense arose out of, or was imposed upon any such Person through,
the negligence, willful misfeasance or bad faith of the Master Servicer (or any
Sub-Servicer acting on its behalf) in the performance of its obligations and
duties under this Agreement or by reason of the reckless disregard of its
obligations and duties (or those of any Sub-Servicer acting on its behalf) under
this Agreement, where the final determination that any such loss, liability or
expense arose out of, or was imposed upon any such Person through, any such
negligence, willful misfeasance, bad faith or recklessness on the part of the
Master Servicer (or such Sub-Servicer acting on its behalf) is established by a
court of law, by an arbitrator or by way of settlement agreed to by the Master
Servicer.  Notwithstanding the foregoing, if the Master Servicer is rendered
unable, in whole or in part, by a force outside the control of the parties
hereto (including acts of God, acts of war or terrorism, fires, earthquakes and
other disasters) to satisfy its obligations under this Agreement, the Master
Servicer shall not be deemed to have breached any such obligation upon delivery
of written notice of such event to the other parties hereto, for so long as the
Master Servicer remains unable to perform such obligation as a result of such
event.

For purposes of this Section, in the event of the termination of the rights and
obligations of the Master Servicer (or any successor thereto pursuant to Section
7.03 or 7.05) as Master Servicer pursuant to Section 8.01(a), or a resignation
by such Master Servicer pursuant to this Agreement, the Master Servicer shall be
deemed to be the Master Servicer pending appointment of a successor Master
Servicer pursuant to Section 8.02.

Liability of the Master Servicer under this Section shall survive the
resignation or removal of the Eligible Lender Trustee, the Paying Agent and Note
Registrar or the Indenture Trustee or the termination of this Agreement.  If the
Master Servicer shall have made any payments pursuant to this Section and the
Person to or on behalf of whom such payments are made thereafter collects any of
such amounts from others, such Person shall promptly repay such amounts to the
Master Servicer, without interest.

SECTION 7.03.  Merger or Consolidation of, or Assumption of the Obligations of,
Master Servicer.  Any Person (a) into which the Master Servicer may be merged or
consolidated, (b) which may result from any merger or consolidation to which the
Master Servicer shall be a party or (c) which may succeed to the properties and
assets of the Master Servicer substantially as a whole, shall be the successor
to the Master Servicer without the execution or filing of any document or any
further act by any of the parties to this Agreement; provided, however, that the
Master Servicer hereby covenants that it will not consummate any of the
foregoing transactions except upon satisfaction of the following:  (i) the
surviving Master Servicer, if other than Key Bank USA, National Association (or
affiliate thereof), executes an agreement of assumption to perform every
obligation of the Master Servicer under this Agreement, (ii) immediately after
giving effect to such transaction, no representation or warranty made pursuant
to Section 7.01 shall have been breached and no event that, after notice or
lapse of time, or both, would become a Master Servicer Default shall have
occurred and be continuing, (iii) the surviving Master Servicer, if other than
Key Bank USA, National Association (or affiliate thereof), shall have delivered
to the Eligible Lender Trustee, the Depositor and the Indenture Trustee an
Officers’ Certificate and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and that the
Rating Agency Condition shall have been satisfied with respect to such
transaction, (iv) the surviving Master Servicer shall have a consolidated net
worth at least equal to that of the predecessor Master Servicer, (v) unless Key
Bank USA, National Association (or affiliate thereof) is the surviving entity,
such transaction will not result in a material adverse Federal or state tax
consequence to the Issuer or the Holders of Notes and (vi) unless Key Bank USA,
National Association (or affiliate thereof) is the surviving entity, the Master
Servicer shall have delivered to the Eligible Lender Trustee, the Depositor and
the Indenture Trustee an Opinion of Counsel either (A) stating that, in the
opinion of such counsel, all financing statements and continuation statements
and amendments thereto have been executed and filed that are necessary fully to
preserve and protect the interest of the Eligible Lender Trustee and Indenture
Trustee, respectively, in the Financed Student Loans and reciting the details of
such filings, or (B) stating that, in the opinion of such counsel, no such
action shall be necessary to preserve and protect such interests.

SECTION 7.04.  Limitation on Liability of Master Servicer and Others.  Neither
the Master Servicer nor any of the directors, officers, employees or agents of
the Master Servicer shall be under any liability to the Issuer, the Depositor or
the Holders of Notes, except as provided under this Agreement or the Basic
Documents, for any action taken or for refraining from the taking of any action
pursuant to this Agreement or for errors in judgment; provided, however, that
this provision shall not protect the Master Servicer or any such person against
any liability that would otherwise be imposed by reason of willful misfeasance,
bad faith or negligence in the performance of duties or by reason of reckless
disregard of obligations and duties under this Agreement.  The Master Servicer
and any director, officer, employee or agent of the Master Servicer may rely in
good faith on the advice of counsel or on any document of any kind prima facie
properly executed and submitted by any person respecting any matters arising
under this Agreement.

Except as provided in this Agreement or the Basic Documents, the Master Servicer
shall not be under any obligation to appear in, prosecute or defend any legal
action that shall not be incidental to its duties to service the Financed
Student Loans in accordance with this Agreement, and that in its opinion may
involve it in any expense or liability; provided, however, that the Master
Servicer may undertake any reasonable action that it may deem necessary or
desirable in respect of this Agreement and the other Basic Documents and the
rights and duties of the parties to this Agreement and the other Basic Documents
and the interests of the Holders of Notes under the Indenture.

SECTION 7.05.  Key Bank USA, National Association, Not To Resign as Master
Servicer.  Subject to the provisions of Section 7.03, Key Bank USA, National
Association, shall not resign from the obligations and duties hereby imposed on
it as Master Servicer under this Agreement except (i) that KBUSA may assign all
of its rights and obligations as Master Servicer under this Agreement to an
Affiliate of KBUSA that satisfies all the criteria for serving as the Master
Servicer hereunder, or (ii) upon determination that the performance of its
duties under this Agreement shall no longer be permissible under applicable law.
 Notice of any such (i) assignment or (ii) determination permitting such
resignation of Key Bank USA, National Association, as Master Servicer shall be
communicated to the Eligible Lender Trustee, the Depositor and the Indenture
Trustee at the earliest practicable time (and, if such communication is not in
writing, shall be confirmed in writing at the earliest practicable time) and any
such determination under (ii) herein shall be evidenced by an Opinion of Counsel
to such effect delivered to the Eligible Lender Trustee, the Depositor and the
Indenture Trustee concurrently with or promptly after such notice.  No such
assignment or resignation shall become effective until the permitted Affiliate
assignee or the Indenture Trustee or a Successor Master Servicer shall have
assumed the responsibilities and obligations of Key Bank USA, National
Association, as Master Servicer in accordance with Section 8.02.

ARTICLE VIII

Default

SECTION 8.01.  Master Servicer Default; Administrator Default.  (a)  Master
Servicer Default.  If any one of the following events (a “Master Servicer
Default”) shall occur and be continuing:

(1)

any failure by the Master Servicer to deliver (or cause to be delivered) to the
Administrator or the Indenture Trustee, as applicable, for deposit in any of the
Trust Accounts any payment required by the Basic Documents, which failure
continues unremedied for three Business Days after written notice of such
failure is received by the Master Servicer from the Eligible Lender Trustee, the
Indenture Trustee or the Administrator or after discovery of such failure by an
officer of the Master Servicer; or

(2)

any failure by the Master Servicer duly to observe or to perform (or to cause to
be observed or performed) in any material respect any other covenants or
agreements of the Master Servicer set forth in this Agreement or any other Basic
Document, which failure shall (i) materially and adversely affect the rights of
the Holders of either the Group I or Group II Notes and (ii) continues
unremedied for a period of 60 days after the date on which written notice of
such failure, requiring the same to be remedied, shall have been given (A) to
the Master Servicer by the Indenture Trustee, the Eligible Lender Trustee, or
the Administrator or (B) to the Master Servicer, and to the Indenture Trustee
and the Eligible Lender Trustee (x) with respect to the Group I Notes, by the
Group I Controlling Parties, representing not less than 25% of the Outstanding
Amount of the related Group I Notes, and (y) with respect to the Group II Notes,
by the Group II Controlling Parties, representing not less than 25% of the
Outstanding Amount of the related Group II Notes);

(3)

an Insolvency Event occurs with respect to the Master Servicer; or

(4)

any failure by the Master Servicer to comply with any applicable requirements
under the Higher Education Act resulting in a loss of its eligibility, if
applicable, as a third-party servicer (or the failure of the Master Servicer to
replace promptly any Sub-Servicer that has lost its eligibility as a third-party
servicer);

then, and in each and every case, so long as the Master Servicer Default shall
not have been remedied, either (A) the Indenture Trustee, or (B) (x) with
respect to the Group I Student Loans and the Group I Notes, the Group I
Controlling Parties, representing not less than 25% of the Outstanding Amount of
the related Group I Notes, or (y) with respect to the Group II Student Loans and
the Group II Notes, the Group II Controlling Parties, representing not less than
25% of the Outstanding Amount of the related Group II Notes), by notice then
given in writing to the Master Servicer (and to the Indenture Trustee and the
Eligible Lender Trustee if given by the requisite Holders of the related group
of Notes) may terminate all the rights and obligations (other than the
obligations set forth in Section 7.02 and Section 3.07 hereof) of the Master
Servicer with respect to either (a) the Group I or Group II Student Loans, or
(y) the Group I or Group II Notes, as the case may be, under this Agreement.  On
or after the receipt by the Master Servicer of such written notice, all
authority and power of the Master Servicer under this Agreement, whether with
respect to the Group I or Group II Student Loans, as applicable, and the Group I
or Group II Notes, as applicable, or otherwise, shall, without further action,
pass to and be vested in the Indenture Trustee or such successor Master Servicer
as may be appointed under Section 8.02; and, without limitation, the Indenture
Trustee and the Eligible Lender Trustee are hereby authorized and empowered to
execute and deliver, for the benefit of the predecessor Master Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such notice of termination, whether to complete the transfer and
endorsement of the Group I or Group II Student Loans, as applicable, and related
documents, or otherwise.  The predecessor Master Servicer shall cooperate with
the successor Master Servicer, the Indenture Trustee and the Eligible Lender
Trustee in effecting the termination of the responsibilities and rights of the
predecessor Master Servicer under this Agreement, all Sub-Servicing Agreements
and the Custodial Agreement, including the transfer to the successor Master
Servicer of its rights under all existing and related Sub-Servicing Agreements
and the Custodial Agreement and for administration by it of all cash amounts
that shall at the time be held by the predecessor Master Servicer for deposit,
or shall thereafter be received by it with respect to a Group I or Group II
Student Loan, as applicable.  All reasonable costs and expenses (including
attorneys’ fees) incurred in connection with transferring the related Financed
Student Loan Files to the successor Master Servicer and amending this Agreement,
the related Sub-Servicing Agreements, the Custodial Agreement and any other
Basic Documents to reflect such succession as Master Servicer pursuant to this
Section shall be paid by the predecessor Master Servicer upon presentation of
reasonable documentation of such costs and expenses.  Upon receipt of notice of
the occurrence of a Master Servicer Default, the Eligible Lender Trustee shall
give notice thereof to the Rating Agencies, the Indenture Trustee, the Depositor
and the Group I and Group II Noteholders.  Notwithstanding the foregoing, the
successor Master Servicer shall have the option to assume the rights of the
predecessor Master Servicer under each related Sub-Servicing Agreement and the
Custodial Agreement, or to enter into new Sub-Servicing Agreements or Custodial
Agreement with the existing or other replacement Sub-Servicers or Custodian, as
applicable; provided, however, that unless the existing Sub-Servicer or
Custodian, is in breach of its applicable Sub-Servicing Agreement or Custodial
Agreement, any and all contractual damages, costs and expenses owed to any
Sub-Servicer or Custodian, under the existing Sub-Servicing Agreements or
Custodial Agreement, as applicable, by reason of such cancellation, shall be
borne by the successor Master Servicer.  

Notwithstanding the foregoing, in the event of the occurrence and continuance of
a Master Servicer Default with respect to one group of Financed Student Loans
and not the other group, (a) the requisite Group I Controlling Parties may only
replace the Master Servicer with respect to the Group I Student Loans, and (b)
the requisite Group II Controlling Parties may only replace the Master Servicer
with respect to the Group II Student Loans.  No one group of Noteholders may
replace the Master Servicer with respect to the Financed Student Loans
comprising the other group of Financed Student Loans; provided, however, that
the Indenture Trustee may replace the Master Servicer with respect to either or
both groups of Financed Student Loans.  If in the event that either (x) the
Master Servicer is terminated with respect to only the Group I Student Loans and
the Group I Notes, the Master Servicer shall remain liable under this Agreement
for all of its obligations hereunder with respect to the Group II Student Loans
and the Group II Notes, or (y) the Master Servicer is terminated with respect to
only the Group II Student Loans and the Group II Notes, the Master Servicer
shall remain liable under this Agreement for all of its obligations hereunder
with respect to the Group I Student Loans and the Group I Notes.  Any successor
Master Servicer shall only succeed to the rights and obligations with respect to
which the Master Servicer has been terminated.  In the event that there are two
Master Servicers, each Master Servicer shall master service its respective group
of student loans and notes in the manner set forth in this Agreement and shall
cooperate with the other Master Servicer to the extent necessary for each Master
Servicer to fulfill its respective obligations hereunder.

(b)

Administrator Default.  If any one of the following events (an “Administrator
Default”) shall occur and be continuing:

(1)

any failure by the Administrator to direct the Indenture Trustee in writing to
make the required transfers of amounts on deposit in any of the Trust Accounts
to the Collection Account, on or before the Business Day immediately preceding
any Monthly Servicing Payment Date or Distribution Date, as applicable, or any
failure by the Administrator to direct the Indenture Trustee in writing to make
or cause the Paying Agent to make any required distributions from the Collection
Account on any Monthly Servicing Payment Date or Distribution Date, as
applicable, which failure continues unremedied for three Business Days after
written notice of such failure is received by the Administrator from the
Indenture Trustee or the Eligible Lender Trustee or after discovery of such
failure by an officer of the Administrator; or

(2)

any failure by the Administrator duly to observe or to perform in any material
respect any other covenants or agreements of the Administrator set forth in this
Agreement, the Administration Agreement or any other Basic Document, which
failure shall (i) materially and adversely affect the rights of the Holders of
Notes and (ii) continues unremedied for a period of 60 days after the date on
which written notice of such failure, requiring the same to be remedied, shall
have been given (A) to the Administrator by the Indenture Trustee or the
Eligible Lender Trustee or (B) to the Administrator and to the Indenture Trustee
and the Eligible Lender Trustee by the Group I or Group II Controlling
Noteholders, representing not less than 25% of the Outstanding Amount of the
related Classes of Group I or Group II Notes, as applicable; or

(3)

an Insolvency Event occurs with respect to the Administrator;

then, and in each and every case, so long as the Administrator Default shall not
have been remedied, either the Indenture Trustee or the Group I or Group II
Controlling Noteholders, representing not less than 25% of the Outstanding
Amount of the related Classes of Group I or Group II Notes, as applicable, by
notice then given in writing to the Administrator (and to the Indenture Trustee
and the Eligible Lender Trustee if given by the Holders of Notes) may terminate
all the rights and obligations (other than the obligations set forth in Section
6.05 hereof) of the Administrator under this Agreement and the Administration
Agreement.  On or after the receipt by the Administrator of such written notice,
all authority and power of the Administrator under this Agreement and the
Administration Agreement, whether with respect to Notes or the Financed Student
Loans or otherwise, shall, without further action, pass to and be vested in the
Indenture Trustee or such successor Administrator as may be appointed under
Section 8.02; and, without limitation, the Indenture Trustee and the Eligible
Lender Trustee are hereby authorized and empowered to execute and deliver, for
the benefit of the predecessor Administrator, as attorney-in-fact or otherwise,
any and all documents and other instruments, and to do or accomplish all other
acts or things necessary or appropriate to effect the purposes of such notice of
termination.  The predecessor Administrator shall cooperate with the successor
Administrator, the Indenture Trustee and the Eligible Lender Trustee in
effecting the termination of the responsibilities and rights of the predecessor
Administrator under this Agreement and the Administration Agreement.  All
reasonable costs and expenses (including attorneys’ fees) incurred in connection
with amending this Agreement and the Administration Agreement to reflect such
succession as Administrator pursuant to this Section shall be paid by the
predecessor Administrator upon presentation of reasonable documentation of such
costs and expenses.  Upon receipt of notice of the occurrence of a Administrator
Default, the Eligible Lender Trustee shall give notice thereof to the Rating
Agencies.

SECTION 8.02.  Appointment of Successor.  (a)  Upon receipt by the Master
Servicer or the Administrator, as the case may be, of notice of termination (or,
with respect to the Master Servicer of partial termination) pursuant to Section
8.01, or the resignation by the Master Servicer or the Administrator, as the
case may be, in accordance with the terms of this Agreement, the predecessor
Master Servicer or Administrator, as the case may be, shall continue to perform
its functions as Master Servicer or Administrator, as the case may be, under
this Agreement or under this Agreement and the Administration Agreement, as the
case may be, in the case of termination, only until the date specified in such
termination notice or, if no such date is specified in a notice of termination,
until receipt of such notice and, in the case of resignation, until the later of
(x) the date 120 days from the delivery to the Eligible Lender Trustee and the
Indenture Trustee of written notice of such resignation (or written confirmation
of such notice) in accordance with the terms of this Agreement and (y) the date
upon which the predecessor Master Servicer or Administrator, as the case may be,
shall become unable to act as Master Servicer or Administrator, as the case may
be, as specified in the notice of resignation and accompanying Opinion of
Counsel.  In the event of the termination (or, with respect to the Master
Servicer of partial termination) hereunder of a Master Servicer or the
Administrator, as the case may be, the Issuer shall appoint, with respect to the
Group I or the Group II Notes, provided that the Rating Agency Condition is
satisfied, a successor Master Servicer (with respect to the affected group or
groups of Financed Student Loans) or Administrator, as the case may be,
acceptable to the Indenture Trustee, and the successor Master Servicer or
Administrator, as the case may be, shall accept its appointment by a written
assumption in form acceptable to the Indenture Trustee.  In the event that a
successor Master Servicer or Administrator, as the case may be, has not been
appointed at the time when the predecessor Master Servicer or Administrator, as
the case may be, has ceased to act as Master Servicer or Administrator in
accordance with this Section, the Indenture Trustee without further action shall
automatically be appointed the successor Master Servicer or Administrator, as
the case may be, and the Indenture Trustee shall be entitled to the applicable
portion of the Master Servicing Fee or the Administration Fee, as the case may
be.  Notwithstanding the above, the Indenture Trustee shall, if it shall be
unwilling or legally unable so to act, appoint or petition a court of competent
jurisdiction to appoint, any established institution whose regular business
shall include the servicing of student loans, as the successor to the Master
Servicer under this Agreement or to the Administrator under this Agreement and
the Administration Agreement; provided, however, that such right to appoint or
to petition for the appointment of any such successor Master Servicer shall in
no event relieve the Indenture Trustee from any obligations otherwise imposed on
it under the Basic Documents until such successor has in fact assumed such
appointment.  

(b)

Upon appointment, the successor Master Servicer or Administrator, as the case
may be (including the Indenture Trustee acting as successor Master Servicer or
Administrator, as the case may be), shall be the successor in all respects to
the predecessor Master Servicer (but only with respect to the group of Financed
Student Loans with respect to which it is replacing the Master Servicer) or
Administrator, as the case may be, and shall be subject to all the
responsibilities, duties and liabilities placed on the predecessor Master
Servicer or Administrator, as the case may be, by the terms and provisions
hereof (except that the successor Master Servicer or Administrator, as the case
may be, shall not be responsible for any liabilities incurred by the predecessor
Master Servicer or Administrator, as the case may be) and shall be entitled to
an amount agreed to by such successor Master Servicer or Administrator (which
shall not exceed the applicable portion of the Master Servicing Fee or the
Administration Fee, as the case may be, unless such compensation arrangements
will not result in a downgrading of the related Group of Notes by any Rating
Agency) and all the rights granted to the predecessor Master Servicer or
Administrator, as the case may be, by the terms and provisions of this
Agreement.

(c)

Neither the Master Servicer nor the Administrator may resign unless it is
prohibited from serving as such by law as evidenced by an Opinion of Counsel to
such effect delivered to the Indenture Trustee and the Eligible Lender Trustee.
 Notwithstanding the foregoing or anything to the contrary herein or in the
other Basic Documents, the Indenture Trustee, to the extent it is acting as
successor Master Servicer or Administrator pursuant hereto and thereto, shall be
entitled to resign to the extent a qualified successor Master Servicer or
Administrator has been appointed and has assumed all the obligations of the
Master Servicer or the Administrator, as the case may be, in accordance with the
terms of this Agreement and the other Basic Documents.

SECTION 8.03.  Notification to Noteholders.  Upon any termination of, or
appointment of a successor to, the Master Servicer or the Administrator, as the
case may be, pursuant to this Article VIII, the Indenture Trustee shall give
prompt written notice thereof to Holders of the related group of Notes, the
Depositor and the Rating Agencies (which, in the case of any such appointment of
a successor, shall consist of prior written notice thereof to the Depositor and
the Rating Agencies).

SECTION 8.04.  Waiver of Past Defaults.  (A) With respect to all Master Servicer
Defaults, (x) with respect to the Group I Student Loans and the Group I Notes,
the Group I Controlling Parties, representing not less than 25% of the
Outstanding Amount of the related Group I Notes, or (y) with respect to the
Group II Student Loans and the Group II Notes, the Group II Controlling Parties,
representing not less than 25% of the Outstanding Amount of the related Group II
Notes, may waive in writing any default by the Master Servicer in the
performance of its obligations hereunder, but only with respect to the related
group of Financed Student Loans, and (B) with respect to all Administrator
Defaults, the Group I and Group II Controlling Noteholders, representing, in the
aggregate, not less than 25% of the Outstanding Amount of all of the related
Group I and Group II Notes, may waive in writing any default by the
Administrator in the performance of its obligations hereunder and under the
Administration Agreement, and any consequences thereof, except a default in
making any required deposits to or payments from any of the Trust Accounts (or
giving instructions regarding the same) in accordance with this Agreement.  Upon
any such waiver of a past default, such default shall cease to exist, and any
Master Servicer Default or Administrator Default arising therefrom shall be
deemed to have been remedied for every purpose of this Agreement and the
Administration Agreement.  No such waiver shall extend to any subsequent or
other default or impair any right consequent thereto.

ARTICLE IX

Termination

SECTION 9.01.  Termination.  (a)  Optional Purchase of All Financed Student
Loans by the Master Servicer.  As of the last day of any Collection Period
immediately preceding a Distribution Date as of which the sum of the then
outstanding Pool Balance is 10% or less of the Financed Student Loan Pool
Balance, the Master Servicer shall have the option to purchase the Trust Estate,
other than the Trust Accounts; provided, however, that, unless each Rating
Agency agrees otherwise, the Master Servicer may not effect any such purchase so
long as the rating on its long-term debt obligations is less than “Baa3” by
Moody’s, “BBB” by S&P, unless the Administrator shall have given notice to each
of the Rating Agencies and the Eligible Lender Trustee and the Indenture Trustee
shall have received an Opinion of Counsel to the effect that such purchase would
not constitute a fraudulent conveyance.  To exercise such option, the Master
Servicer shall deposit pursuant to Section 5.04 in each sub-account of the
Collection Account an amount equal to the aggregate Purchase Amount for the
Group I and Group II Student Loans and the related rights with respect thereto,
plus the appraised value of any such other property held by the Trust other than
the Trust Accounts, such value to be determined by an appraiser mutually agreed
upon by the Master Servicer and the Eligible Lender Trustee, and shall succeed
to all interests in and to the Trust; provided, however, that the Master
Servicer may not effect such purchase if the aggregate Purchase Amount to be so
deposited in the Collection Account does not equal or exceed an amount equal to
the sum of the unpaid principal amount of all the Notes then outstanding plus
accrued and unpaid interest thereon at the applicable Note Interest Rates to the
date of exercise.

(b)

Notice.  As described in Article IX of the Trust Agreement, notice of any
termination of the Trust shall be given by the Administrator to the Eligible
Lender Trustee and the Indenture Trustee as soon as practicable after the
Administrator has received notice thereof.

(c)

Succession.  Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the holders of
Certificates will succeed to the rights of the Holders of Notes hereunder and
the Eligible Lender Trustee will succeed to the rights of (except for the rights
of the Indenture Trustee which have accrued prior to the satisfaction and
discharge of the Indenture and the payment in full of the principal of an
interest on the Notes), and assume the obligations of, the Indenture Trustee
pursuant to this Agreement and any other Basic Documents.

ARTICLE X

Additional Provisions Regarding Financed Student Loans

SECTION 10.01.  Periodic Reports.  No later than the fifteenth day of each
month, and for so long as the Eligible Lender Trustee on behalf of the Trust
shall own the Financed Student Loans, the Trust shall furnish to LAI or cause to
be furnished in an electronic form suitable to LAI, a record of all Financed
Student Loans which are Access Loans (the “Record”), as of the last day of the
preceding month.  The Master Servicer shall (or shall cause the applicable
Sub-Servicers to) furnish the Record to LAI on behalf of the Trust (or on behalf
of the Indenture Trustee in the event that the Indenture Trustee becomes the
owner of the Financed Student Loans) as required by this Section 10.01.  The
Master Servicer, acting on behalf of the Trust, shall honor LAI’s reasonable
request for additional Records, at LAI’s expense.  The Record shall be on a
borrower level, by loan, and shall include, but need not be limited to, the
information required to be delivered by KBUSA to LAI pursuant to the second
paragraph of Section 10.7 of the 1996 1998 Coordination Agreement.  The Master
Servicer acknowledges and agrees that the costs and expenses to produce and
distribute (or to cause the applicable Sub-Servicers to produce and distribute)
the Record are part of the data transfer fee payable to it pursuant to the
Servicing Fee Schedule, attached as Schedule E to this Agreement and agrees that
no additional fees will be payable by the Trust or the Administrator to produce
and deliver the Record.

In addition to the foregoing Record, the parties hereto acknowledge and agree
that LAI may obtain from the Master Servicer (or the applicable Sub-Servicers)
at the sole cost and expense of LAI such additional information as LAI may
reasonably request concerning the Financed Student Loans which are Access Loans,
including, but not limited to, information on defaults, average principal
balance, and complaints.  Any such request shall be made in writing to the
Administrator, with a copy to the Eligible Lender Trustee and the Master
Servicer.  The Trust shall not be obligated to incur or pay any costs or
expenses associated with the production or delivery of such additional
information, except that, if the additional information requested by LAI is
contained in any monthly or other periodic report produced by the Master
Servicer (or a Sub-Servicer acting on its behalf) and delivered to the Trust (or
to the Administrator on behalf of the Trust) pursuant to this Agreement, the
Trust shall provide a copy of such report, or excerpts therefrom, to LAI and the
Administrator shall bear all photocopying and postage charges for producing and
mailing such copy.

The Indenture Trustee agrees to assume and perform the obligations of the Trust
under this Section 10.01 in the event that the Indenture Trustee forecloses upon
its security interest in and becomes the owner of the Financed Student Loans.

SECTION 10.02.  Cooperation.  With regard to the Financed Student Loans which
are Access Loans, the Trust, the Indenture Trustee, the Eligible Lender Trustee,
the Master Servicer and the Administrator each agree to cooperate with each
other, with each applicable Sub-Servicer and LAI, with the other parties to the
Coordination Agreements and with each of their internal or external auditors, or
governmental examiners, at the expense of the party requesting such cooperation,
and to provide any information regarding origination, disbursement, servicing,
and data collection relating to such loans as reasonably requested by the other
parties, their auditors, or governmental examiners as necessary or desirable for
the performance of an audit or examination.  In that regard, each party shall
make available any necessary supporting records to each other party and shall
resolve any discrepancy claimed to exist in such records to the reasonable
satisfaction of the other party within 30 days of the date that the other party
has claimed that a discrepancy exists.  Notwithstanding the foregoing, the
parties acknowledge that audit reviews conducted during heavy processing periods
may disrupt such operations.  Accordingly, unless a party has reason to believe
that another party is in material breach of the performance of its obligations
under this Agreement, the Administration Agreement, the Trust Agreement or the
Indenture, reviews by internal or external auditors shall only be scheduled
during the months of January, February, April, May, June, September, October,
November or December.

SECTION 10.03.  Confidentiality.  Each party to this Agreement and the Indenture
Trustee agrees to maintain the confidentiality of all data, materials and
information relating to The Access GroupSM Loan Program and the Financed Student
Loans entrusted to it by another party hereto or any party to any of the
Coordination Agreements.  Each party also agrees not to use such data, materials
and information for any purpose other than the limited purpose of performing its
obligations under this Agreement, the Administration Agreement, the Indenture,
the Trust Agreement or the Coordination Agreements. This section shall not be
deemed to preclude the disclosure of (i) information relating to the historical
performance of the Financed Student Loans (including, but not limited to,
statistical information relating to defaults, prepayments, consolidations,
deferrals and forbearances) by KBUSA or the Administrator or, with the consent
of the Administrator, by the Eligible Lender Trustee or Indenture Trustee, (ii)
such information as in any of the Master Servicer’s (or any Sub-Servicer’s
acting on behalf of the Master Servicer), Administrator’s, Eligible Lender
Trustee’s or Indenture Trustee’s discretion may be required under any of this
Agreement, the Trust Agreement, the Indenture or the Administration Agreement to
be disclosed to Holders of the Notes, (iii) such information as may be required
to be disclosed under applicable laws, rules, regulations or governmental
orders, (iv) information obtained by the Indenture Trustee in the performance of
its obligations as Indenture Trustee, provided that the Indenture Trustee shall
maintain the confidentiality of all account level and borrower level
information, including without limitation, the borrower’s name, address and
social security number and the account balance and account history or (v)
disclosure by LAI of information in the Record or other information received by
LAI pursuant to Section 10.01 of this Agreement.

SECTION 10.04.  Future Purchases.  The Trust, the Eligible Lender Trustee and
the Indenture Trustee each hereby agree that, in the event of any sale or other
transfer of any Financed Student Loans that are Access Loans to any third party,
the Trust, the Eligible Lender Trustee or the Indenture Trustee, as the case may
be, as seller, or the Administrator acting on their behalf, (i) shall use
reasonable efforts to obtain from the purchaser or transferee of such Access
Loans an agreement in form and substance satisfactory to LAI pursuant to which
such purchaser or transferee agrees to observe and comply with the obligations
of the parties to this Agreement under Sections 10.02 and 10.03 hereof and the
obligations of the Trust, the Eligible Lender Trustee or the Indenture Trustee,
as the case may be, as seller, or the Administrator acting on its behalf, under
this clause (i) of Section 10.04 hereof and (ii) shall obtain from any such
purchaser or transferee an agreement to provide LAI with prior notice of any
future sale of such Access Loans, or portion thereof, acquired by such purchaser
or transferee and an agreement to comply with the obligations of the Trust under
Section 10.01 and the obligations of the seller under this clause (ii) of
Section 10.04 and under the last sentence of Section 10.06(a) of this Agreement
(provided, however, that if the purchaser or transferee does not retain the
Master Servicer (or the related Sub-Servicer) as servicer, the obligation to
deliver “Reports” shall be construed as an obligation to deliver reports
containing information substantially similar to the information contained in
Reports).

SECTION 10.05.  Private Guarantee Fee.  Each of the Depositor and KBUSA
acknowledges and agrees that, with respect to the Access Loans that are
“Privately Guaranteed Loans” (as defined in the 1992, 1993-1995 and 1996-1998
Coordination Agreements) that have not yet entered repayment and are Financed
Student Loans, KBUSA retains the obligation, pursuant to Section 9.2 of the
1992, 1993-1995 and 1996 1998 Coordination Agreements, to advance to the
borrower an additional private guarantee fee equal to 2% of the original
principal amount of any such Privately Guaranteed Loan made to a student since
the commencement of the 1992-1993 Law Access® Program through the 1995 1996
Access Group Loan Program, and, commencing with the 1996-1998 Access Group Loan
Program a fee of 4% of the original principal amount of each LAL Loan, 3% of
each GAL Loan and BEL Loan and 2% for each MAL Loan, DAL Loan and REL Loan (each
such term as defined in the 1992, 1993-1995 and 1996-1998 Coordination
Agreements).  The proceeds of such advances shall be remitted in accordance with
the 1992, 1993-1995 and 1996 1998 Coordination Agreements and Assigned
Agreements.

SECTION 10.06.  Bids/First Refusal Rights.  (a)  If required pursuant to a
Coordination Agreement (and only to the extent required thereunder) and subject
to Section 10.06(b) below, in connection with any contemplated sale by the
Indenture Trustee under the Indenture of any Financed Student Loans that are
Access Loans, the Indenture Trustee, on behalf of the Trust, shall notify PHEAA,
ASA, LAI and TERI of any proposed solicitation of bids or offers to purchase
such Access Loans offered for sale, such notice to be delivered not less than
thirty (30) days prior to the date upon which bids or offers are to be received
by the Indenture Trustee.  Each of PHEAA, TERI and LAI shall be given an
opportunity to submit a bid or offer to purchase all such Access Loans being
offered for sale within such thirty (30) day period and if no other bid exceeds
PHEAA’s, TERI’s or LAI’s bid and if PHEAA’s, TERI’s or LAI’s bid, in combination
with the highest bid for the other Financed Student Loans being sold, is equal
to or in excess of the amount required pursuant to Section 5.04 of the
Indenture, then the Indenture Trustee, on behalf of the Trust, shall convey such
Access Loans offered for sale to whichever of PHEAA, TERI or LAI, as the case
may be, submitted the highest bid.  The Indenture Trustee, on behalf of the
Trust, shall require any purchaser or transferee who acquires Financed Student
Loans that are Access Loans to acquire all Financed Student Loans of a borrower
owned by the Trust and not in default, except that, with regard thereto, the
Indenture Trustee, on behalf of the Trust, may sell or transfer to a purchaser
or transferee all Financed Federal Loans of a borrower and sell or transfer to a
different purchaser or transferee all Financed Guaranteed Private Loans of the
same borrower.

(b)

The provisions of this Section 10.06 shall not apply to any sale or other
transfer of any Financed Student Loans to KBUSA, the Administrator or the Master
Servicer (or a Sub-Servicer acting in its stead) as may be required or permitted
under this Agreement or any Guarantor in connection with the enforcement of any
applicable Guarantee Agreement.  KBUSA acknowledges that if any Financed Student
Loan that is an Access Loan is reacquired by it, such Financed Student Loan
shall from the time of such reacquisition become subject to the restrictions and
requirements on sale or transfer of loans by KBUSA under the applicable
Coordination Agreement.

SECTION 10.07.  Consolidation Loans.  The parties to this Agreement, to the
extent applicable, hereby acknowledge and agree that, solely for purposes of
allocating consolidation loans that relate to Access Loans among lenders,
pursuant to Section 8.1 of the 1996 1998 Coordination Agreement, Section 8.1 of
the 1993-1995 Coordination Agreement, Section 8.1 of the 1992 Coordination
Agreement and any similar provision in any similar Coordination Agreement with
respect to subsequent academic years, KBUSA, shall be deemed to be the owner of,
and lender on, all Financed Student Loans.

ARTICLE XI

Miscellaneous

SECTION 11.01.  Amendment.  This Agreement may be amended by the Depositor, the
Master Servicer, the Administrator and the Eligible Lender Trustee, with the
consent of the Indenture Trustee, but without the consent of the any of the
Holders of Notes, to cure any ambiguity, to correct or supplement any provisions
in this Agreement or for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions in this Agreement or of
modifying in any manner the rights of the Holders of Notes; provided, however,
that such action shall not, as evidenced by an Opinion of Counsel delivered to
the Eligible Lender Trustee and the Indenture Trustee, adversely affect in any
material respect the interests of any Holder of Notes.

This Agreement may also be amended from time to time by the Depositor, the
Master Servicer, the Administrator and the Eligible Lender Trustee, with the
consent of the Indenture Trustee, the consent of a majority in interest of the
Group I Controlling Parties (unless any such proposed amendment does not affect
the Group I Student Loans or the Group I Notes as evidenced by an Opinion of
Counsel of the Depositor (who shall not be an employee of KBUSA or any of its
Affiliates) regarding the lack of changes to any legal rights and remedies of
the Group I Noteholders, and a confirmation from each Rating Agency that such
amendment will not result in the downgrading of the then current ratings of any
of the Group I Notes), a majority in interest of the Group II Controlling
Parties (unless any such proposed amendment does not affect the Group II Student
Loans as evidenced by an Opinion of Counsel of the Depositor (who shall not be
an employee of KBUSA or any of its Affiliates) regarding the lack of changes to
any legal rights and remedies of the Group II Noteholders, and a confirmation
from each Rating Agency that such amendment will not result in the downgrading
of the then current ratings of any of the Group II Notes, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Holders of any Class of Notes; provided, however, that no such amendment shall
(a) increase or reduce in any manner the amount of, or accelerate or delay the
timing of, collections of payments with respect to Group I or Group II Student
Loans or distributions that shall be required to be made for the benefit of the
Holders of Group I or Group II Notes or (b) amend the aforesaid percentage of
the Outstanding Amount of the related Class or Classes of Notes, which are
required to consent to any such amendment, without the consent of all
outstanding Holders of all Classes of Notes affected by such amendment
(notwithstanding anything to the contrary contained in the Indenture or the
Trust Agreement, such rights of consent granted to the Holders of the Notes
contained in clauses (a) and (b) of this proviso shall not be exercisable by the
Group I Controlling Noteholders on behalf of all of the Group I Noteholders or
by the Group II Controlling Noteholders on behalf of all of the Group II
Noteholders).

Promptly after the execution of any such amendment or consent (or, in the case
of the Rating Agencies, five Business Days prior thereto), the Eligible Lender
Trustee shall furnish written notification of the substance of such amendment or
consent to the Depositor, each holder of Certificates (if not the Depositor),
the Indenture Trustee and each of the Rating Agencies.

It shall not be necessary for the consent of Holders of Notes pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof.

Prior to the execution of any amendment to this Agreement, the Eligible Lender
Trustee and the Indenture Trustee shall be entitled to receive and rely upon an
Opinion of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement and the Opinion of Counsel referred to in Section
11.02(i)(1).  The Eligible Lender Trustee and the Indenture Trustee may, but
shall not be obligated to, enter into any such amendment which affects the
Eligible Lender Trustee’s or the Indenture Trustee’s, as applicable, own rights,
duties or immunities under this Agreement or otherwise.

SECTION 11.02.  Protection of Interests in Trust.  (a)  The Depositor shall
execute and file such financing statements and cause to be executed and filed
such continuation statements, all in such manner and in such places as may be
required by law fully to preserve, maintain, and protect the interest of the
Issuer, the Eligible Lender Trustee and the Indenture Trustee in the Group I
and/or Group II Student Loans, as applicable, and in the proceeds thereof.  The
Depositor shall deliver (or cause to be delivered) to the Eligible Lender
Trustee and the Indenture Trustee file-stamped copies of, or filing receipts
for, any document filed as provided above, as soon as available following such
filing.

(b)

Neither the Depositor nor the Master Servicer shall (nor shall the Master
Servicer permit a Sub-Servicer or the Custodian to) change its name, identity or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed in accordance with paragraph (a) above
seriously misleading within the meaning of Section 9-402(7) of the UCC, unless
it shall have given the Eligible Lender Trustee and the Indenture Trustee at
least five days’ prior written notice thereof and shall have promptly filed (or
cause to be filed) appropriate amendments to all previously filed financing
statements or continuation statements.

(c)

The Depositor and the Master Servicer shall have an obligation (and the Master
Servicer shall cause each Sub-Servicer and the Custodian) to give the Eligible
Lender Trustee and the Indenture Trustee at least 60 days’ prior written notice
of any change in its jurisdiction of organization, if, as a result of such
change, the applicable provisions of the UCC would require the filing of any
amendment of any previously filed financing or continuation statement or of any
new financing statement and shall promptly file (or cause to be filed) any such
amendment.  The Master Servicer shall (and shall cause each Sub-Servicer and the
Custodian to) at all times maintain each office from which it shall service
Financed Student Loans (as applicable) and its jurisdiction of organization
within the United States of America.

(d)

The Master Servicer shall (and shall cause the applicable Sub-Servicer or
Custodian, as applicable, to) maintain accounts and records as to each Financed
Student Loan accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Financed Student Loan, including
payments and recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Financed Student Loan and the amounts from time to time deposited in the
applicable sub-account of the Collection Account in respect of such Financed
Student Loan.

(e)

The Master Servicer shall (and shall cause the applicable Sub-Servicer or
Custodian, as applicable, to) maintain its computer systems so that, from and
after the time of sale under this Agreement of the Financed Student Loans, the
Master Servicer’s (or the related Sub-Servicer’s or Custodian’s, as applicable)
master computer records (including any backup archives) that refer to a Financed
Student Loan shall indicate clearly the interest of the Issuer, the Eligible
Lender Trustee and the Indenture Trustee in such Financed Student Loan and that
such Financed Student Loan is owned by the Eligible Lender Trustee on behalf of
the Issuer and has been pledged to the Indenture Trustee for the benefit of the
related group of Noteholders.  Indication of the Issuer’s, the Eligible Lender
Trustee’s and the Indenture Trustee’s interest in a Financed Student Loan shall
be deleted from or modified on the Master Servicer’s (or the related
Sub-Servicer’s or Custodian’s, as applicable) computer systems when, and only
when, the related Financed Student Loan shall have been paid in full or
repurchased.

(f)

If at any time the Depositor or the Administrator shall propose to sell, grant a
security interest in, or otherwise transfer any interest in student loans to any
prospective purchaser, lender or other transferee, the Master Servicer shall (or
shall cause the applicable Sub-Servicers or Custodian, as applicable, to) give
to such prospective purchaser, lender or other transferee computer tapes,
records or printouts (including any restored from backup archives) that, if they
shall refer in any manner whatsoever to any Financed Student Loan, shall
indicate clearly that such Financed Student Loan has been sold and is owned by
the Eligible Lender Trustee on behalf of the Issuer and has been pledged to the
Indenture Trustee for the benefit of the related group of Noteholders.

(g)

Upon reasonable notice, the Master Servicer shall (and shall cause the
applicable Sub-Servicer or Custodian, as applicable, to) permit the Indenture
Trustee and its agents at any time during normal business hours to inspect,
audit (subject to Section 10.02 with respect to Financed Student Loans that are
Access Loans) and make copies of and abstracts from the Master Servicer’s (or
the related Sub-Servicer’s or Custodian’s, as applicable) records regarding any
Financed Student Loan.

(h)

Upon request at any time the Eligible Lender Trustee or the Indenture Trustee
shall have reasonable grounds to believe that such request would be necessary in
connection with its performance of its duties under the Basic Documents, the
Master Servicer shall (or shall cause the applicable Sub-Servicers or Custodian,
as applicable, to) furnish to the Eligible Lender Trustee or to the Indenture
Trustee (in each case, with a copy to the Administrator), within five Business
Days, a list of all Group I and/or Group II Student Loans, as applicable (by
borrower social security number, type of loan and date of issuance), then held
as part of the Trust, and the Administrator shall furnish to the Eligible Lender
Trustee or to the Indenture Trustee, within 20 Business Days thereafter, a
comparison of such list to the list of Initial Financed Student Loans set forth
in Schedules A-1 and A-2 as of the Closing Date, and, for each Financed Student
Loan that has been added to or removed from the pool of loans held by the
Eligible Lender Trustee on behalf of the Issuer, information as to the date as
of which and circumstances under which each such Financed Student Loan was so
added or removed.

(i)

The Depositor shall deliver to the Eligible Lender Trustee and the Indenture
Trustee:

(1)

promptly after the execution and delivery of this Agreement and of each
amendment thereto and on each Subsequent Transfer Date, an Opinion of Counsel
either (A) stating that, in the opinion of such counsel, all financing
statements and continuation statements have been executed and filed that are
necessary fully to preserve and protect the interest of the Eligible Lender
Trustee and the Indenture Trustee in the Financed Student Loans, and reciting
the details of such filings or referring to prior Opinions of Counsel in which
such details are given, or (B) stating that, in the opinion of such counsel, no
such action shall be necessary to preserve and protect such interest; and

(2)

within 120 days after the beginning of each calendar year commencing April 30,
2006, an Opinion of Counsel, dated as of a date during such 120-day period,
either (A) stating that, in the opinion of such counsel, all financing
statements and continuation statements have been executed and filed that are
necessary fully to preserve and protect the interest of the Eligible Lender
Trustee and the Indenture Trustee in the Financed Student Loans, and reciting
the details of such filings or referring to prior Opinions of Counsel in which
such details are given, or (B) stating that, in the opinion of such counsel, no
such action shall be necessary to preserve and protect such interest; provided
that a single Opinion of Counsel may be delivered in satisfaction of the
foregoing requirement and that of Section 3.06(b) of the Indenture.

Each Opinion of Counsel referred to in clause (1) or (2) above shall specify (as
of the date of such opinion and given all applicable laws as in effect on such
date) any action necessary to be taken in the following year to preserve and
protect such interest.

(j)

The Depositor shall, to the extent required by applicable law, cause the Notes
to be registered with the Commission pursuant to Section 12(b) or Section 12(g)
of the Exchange Act within the time periods specified in such sections.

SECTION 11.03.  Notices.  All demands, notices, instructions, directions and
communications upon or to the Depositor, the Administrator, the Master Servicer,
the Issuer, the Eligible Lender Trustee, the Indenture Trustee or the Rating
Agencies under this Agreement shall be in writing, personally delivered or
mailed by certified mail, return receipt requested, (or in the form of telex or
facsimile notice, followed by written notice delivered as aforesaid) and shall
be deemed to have been duly given upon receipt (a) in the case of the Master
Servicer or the Administrator, to Key Bank USA, National Association, 800
Superior Avenue, Fourth Floor, Cleveland, Ohio 44114, Attention:  Key Education
Resources, KeyCorp Student Loan Trust 2004-A (telephone: (216) 828-9342;
facsimile: (216) 828-9301), (b) in the case of the Issuer or the Eligible Lender
Trustee, at the Corporate Trust Office of the Eligible Lender Trustee, (c) in
the case of the Indenture Trustee, at its Corporate Trust Office, (d) in the
case of Moody’s, to Moody’s Investors Service, Inc., 99 Church Street, New York,
New York 10007, Attention: ABS Monitoring Department (telephone: (212) 553 4948;
facsimile: (212) 553-4600), (e) in the case of S&P to Standard & Poor’s, 55
Water Street, Attention: Asset Backed Surveillance Department (telephone (212)
438-2000; facsimile (212) 438-2649), (f) in the case of Fitch, to Fitch Ratings,
One State Street Plaza, New York, NY 10004, Attention: Structured Finance Group,
(g) in the case of the Depositor to Key Consumer Receivables LLC, c/o Key Bank
USA, National Association, 800 Superior Avenue, Fourth Floor, Cleveland, Ohio
44114, Attention:  Key Education Resources, KeyCorp Student Loan Trust 2004-A
(telephone: (216) 828-9342; facsimile: (216) 828-9301) and (h) in the case of
the Paying Agent to JPMorgan Chase Bank, 4 New York Plaza, New York, New York
10004, as to each of the foregoing, at such other address as shall be designated
by written notice to the other parties.

SECTION 11.04.  Assignment.  Notwithstanding anything to the contrary contained
herein, except as provided in Sections 6.06, 6.09, 7.03 and 7.05, this Agreement
may not be assigned by the Depositor, the Administrator or the Master Servicer.
 This Agreement may only be assigned by the Eligible Lender Trustee to its
permitted successor pursuant to the Trust Agreement.

SECTION 11.05.  Limitations on Rights of Others.  The provisions of this
Agreement are solely for the benefit of the Depositor, the Master Servicer, the
Issuer, the Eligible Lender Trustee, the Indenture Trustee and the Holders of
Notes, as third party beneficiaries, and nothing in this Agreement, whether
express or implied, shall be construed to give to any other Person any legal or
equitable right, remedy or claim in the Trust Estate or under or in respect of
this Agreement or any covenants, conditions or provisions contained herein.

SECTION 11.06.  Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 11.07.  Separate Counterparts.  This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 11.08.  Headings.  The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

SECTION 11.09.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 11.10.  Assignment to Indenture Trustee.  The Depositor hereby
acknowledges and consents to any mortgage, pledge, assignment and grant by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Holders of the Notes of a security interest in all right, title and interest of
the Issuer in, to and under the Financed Student Loans and/or the assignment of
any or all of the Issuer’s rights and obligations hereunder to the Indenture
Trustee.

SECTION 11.11.  Nonpetition Covenants.  (a)  Notwithstanding any prior
termination of this Agreement, the Depositor, the Master Servicer, the
Administrator, and (to the fullest extent permitted by applicable law) the
Eligible Lender Trustee shall not, prior to the date which is one year and one
day after the termination of this Agreement with respect to the Depositor or the
Issuer, acquiesce, petition or otherwise invoke or cause the Issuer to invoke
the process of any court or government authority for the purpose of commencing
or sustaining a case against the Issuer under any Federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of the Issuer or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Issuer.

(b)

Notwithstanding any prior termination of this Agreement, the Eligible Lender
Trustee on behalf of the Issuer, the Master Servicer or any successor Master
Servicer shall not, prior to the date which is one year and one day after the
termination of this Agreement with respect to the Depositor, acquiesce, petition
or otherwise invoke or cause the Depositor to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against
the Depositor under any insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Depositor or any substantial part of its property, or ordering the
winding up or liquidation of the affairs of the Depositor.

SECTION 11.12.  Limitation of Liability of Eligible Lender Trustee and Indenture
Trustee.  (a)  Notwithstanding anything contained herein to the contrary, this
Agreement has been signed by Bank One, National Association, not in its
individual capacity but solely in its capacity as Eligible Lender Trustee of the
Issuer and, subject to paragraph (d) below, in no event shall Bank One, National
Association have any liability for the representations, warranties, covenants,
agreements or other obligations of the Issuer hereunder or in any of the
certificates, notices or agreements delivered pursuant hereto as to all of which
recourse shall be had solely to the assets of the Issuer.

(b)

[Reserved.]

(c)

Notwithstanding anything contained herein to the contrary, this Agreement has
been accepted by Deutsche Bank Trust Company Americas not in its individual
capacity but solely as Indenture Trustee and, except as provided in paragraph
(d) below, in no event shall Deutsche Bank Trust Company Americas have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer.

(d)

Notwithstanding any other provision in this Agreement or the other Basic
Documents, nothing in this Agreement or the other Basic Documents shall be
construed to limit the legal responsibility of the Eligible Lender Trustee or
the Indenture Trustee to the U.S. Secretary of Education or a Guarantor for any
violations of statutory or regulatory requirements that may occur with respect
to loans held by the Eligible Lender Trustee or the Indenture Trustee, pursuant
to, or to otherwise comply with their obligations under, the Higher Education
Act or implementing regulations, it being expressly understood that the
Indenture Trustee has no obligation or duty pursuant to this Section except in
the event of foreclosure or pursuant to Section 8.01 as a successor Master
Servicer.  

SECTION 11.13.  Third-Party Beneficiaries.  This Agreement will inure to the
benefit of and be binding upon the parties hereto, the Noteholders, the
Certificateholder and their respective successors and permitted assigns.  The
Indenture Trustee (on behalf of the Noteholders) shall each be a third-party
beneficiary of this Agreement, entitled to enforce the provisions hereof as if a
party hereto.  Except as otherwise provided in this Agreement, no other person
will have any rights or obligations hereunder.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

KEYCORP STUDENT LOAN TRUST 2004-A, as Issuer,

By:

BANK ONE, NATIONAL ASSOCIATION, not in its individual capacity but solely as
Eligible Lender Trustee on behalf of the Trust,

By:

/s/ Keith R. Richardson

Name:

Keith R. Richardson

Title:

Attorney-in-Fact




KEY CONSUMER RECEIVABLES LLC,as Depositor

By:

/s/ Darlene H. Dimitrijevs

Name:

Darlene H. Dimitrijevs

Title:

Treasurer




KEY BANK USA, NATIONAL ASSOCIATION, as Master Servicer,

By:

/s/ Darlene H. Dimitrijevs

Name:

Darlene H. Dimitrijevs

Title:

Senior Vice President




KEY BANK USA, NATIONAL ASSOCIATION, as Administrator,

By:

/s/ Darlene H. Dimitrijevs

Name:

Darlene H. Dimitrijevs

Title:

Senior Vice President




BANK ONE, NATIONAL ASSOCIATION, not in its individual  capacity but solely as
Eligible Lender Trustee,

By:

/s/ Keith R. Richardson

Name:

Keith R. Richardson

Title:

Attorney-in-Fact




--------------------------------------------------------------------------------

Acknowledged, accepted, and with

respect to Sections 2.06, 4.01, 6.04,

10.03, 10.05, 10.06, and 10.07,

agreed to, as of the day and year

first above written:

KEY BANK USA, NATIONAL
ASSOCIATION,

By:

/s/ Darlene H. Dimitrijevs

Name:

Darlene H. Dimitrijevs

Title:

Senior Vice President




Acknowledged, accepted, and with

respect to Article II, agreed to, as of

the day and year first above written:

BANK ONE, NATIONAL
ASSOCIATION, not in its individual
capacity but solely as Depositor Eligible
Lender Trustee

By:

/s/ Keith R. Richardson

Name:

Keith R. Richardson

Title:

Attorney-in-Fact




--------------------------------------------------------------------------------







Acknowledged, accepted, and with

respect to Article X, agreed to,

as of the day and year

first above written:

DEUTSCHE BANK TRUST COMPANY
AMERICAS,not in its individual capacity
but solely as Indenture Trustee,

By:

/s/ Susan Barstock

Name:

Susan Barstock

Title:

Vice President










--------------------------------------------------------------------------------

Acknowledged and accepted

as of the day and year

first above written:

KEYBANK NATIONAL ASSOCIATION,
not in its individual capacity
but solely in its capacity as
securities intermediary
under Section 5.01,

By:

/s/ Manuel Steffas

Name:

Manuel Steffas

Title:

Senior Vice President

--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS AND USAGE

Usage

The following rules of construction and usage shall be applicable to any
instrument that is governed by this Appendix:

(a)  All terms defined in this Appendix shall have the defined meanings when
used in any instrument governed hereby and in any certificate or other document
made or delivered pursuant thereto unless otherwise defined therein.

(b)  As used herein, in any instrument governed hereby and in any certificate or
other document made or delivered pursuant thereto, accounting terms not defined
in this Appendix or in any such instrument, certificate or other document, and
accounting terms partly defined in this Appendix or in any such instrument,
certificate or other document to the extent not defined, shall have the
respective meanings given to them under generally accepted accounting principles
as in effect on the date of such instrument.  To the extent that the definitions
of accounting terms in this Appendix or in any such instrument, certificate or
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Appendix or in
any such instrument, certificate or other document shall control.

(c)  The words “hereof,” “herein,” “hereunder” and words of similar import when
used in an instrument refer to such instrument as a whole and not to any
particular provision or subdivision thereof; references in an instrument to
“Article,” “Section” or another subdivision or to an attachment are, unless the
context otherwise requires, to an article, section or subdivision of or an
attachment to such instrument; and the term “including” means “including without
limitation.”

(d)  The definitions contained in this Appendix are equally applicable to both
the singular and plural forms of such terms and to the masculine as well as to
the feminine and neuter genders of such terms.

(e)  Any agreement, instrument or statute defined or referred to below or in any
agreement or instrument that is governed by this Appendix means such agreement
or instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
includes (in the case of agreements or instruments) references to all
attachments thereto and instruments incorporated therein.  References to a
Person are also to its permitted successors and assigns.

(f)  References to “Group I and Group II” and/or “Group I or Group II” followed
by a defined term shall mean such defined term as limited to the Group I Notes
or Group I Student Loans, and the Group II Notes or Group II Student Loans (in
each case, as applicable) to the exclusion of the other group of Notes or
Financed Student Loans, as the case may be.

Definitions

“Accepted Servicing Procedures” means that the Master Servicer shall (or shall
cause the applicable Sub-Servicer to) manage, service, administer and make
collections on the Financed Student Loans with reasonable care, using that
degree of skill and attention that the Master Servicer (or such Sub-Servicer)
exercises with respect to all comparable student loans that it services but, in
any event, in accordance with customary and usual standards of practice of
prudent lenders and loan servicers administering similar student loans.  The
Master Servicer shall (or shall cause the applicable Sub-Servicer to) manage,
service, administer and make collections with respect to the Financed Student
Loans in accordance with, and otherwise comply with, all applicable Federal and
state laws, including all applicable standards, guidelines and requirements of
the Higher Education Act (in the case of the Financed Federal Loans) and any
applicable Guarantee Agreement (in the case of the Financed Guaranteed Loans).
 These procedures shall include collection and posting of all payments,
responding to inquiries of borrowers on such Financed Student Loans, monitoring
borrowers’ status, making required disclosures to borrowers, investigating
delinquencies, sending payment coupons to borrowers and otherwise establishing
repayment terms, reporting tax information to borrowers, if applicable,
accounting for collections and furnishing monthly and annual statements with
respect thereto to the Administrator.  The Master Servicer shall (or shall cause
the applicable Sub-Servicer to) follow its customary standards, policies and
procedures in performing its duties as Master Servicer (or Sub-Servicer, as the
case may be).

“Access Loans” means those Financed Student Loans that were originated under The
Law Access® Program or The Access GroupSM Loan Program as administered by LSAS
or LAI.

“Act” has the meaning specified in Section 11.03(a) of the Indenture.

“Additional Fundings” means the moneys transferred from the Group I or Group II
Pre-Funding Account, as applicable, and the Group I or Group II Escrow Account,
as applicable, on Subsequent Transfer Dates during the Funding Period, and shall
consist of amounts paid to the Depositor and by the Depositor to the Seller to
acquire Subsequent Student Loans and Other Student Loans (that become Group I or
Group II Student Loans, as applicable) as of the applicable Subsequent Cut-off
Dates, to pay capitalized interest on the Group I or Group II Student Loans, as
applicable, and to pay Guarantee Fee Advances, if applicable, as provided in
Section 5.08(a) of the Sale and Servicing Agreement.

“Additional Group I Student Loans” means those Additional Student Loans that are
also Group I Student Loans.

“Additional Group II Student Loans” means those Additional Student Loans that
are also Group II Student Loans.

“Additional Student Loans” means the collective reference to the Subsequent
Student Loans and Other Student Loans.

“Administration Agreement” means the Administration Agreement dated as of August
1, 2004, among the Issuer, the Indenture Trustee and the Administrator.

“Administration Fee” has the meaning specified in Section 3 of the
Administration Agreement.

“Administrator” means Key Bank USA, National Association, a national banking
association, in its capacity as administrator of the Issuer and the Financed
Student Loans, and its successors and permitted assigns.

“Administrator Default” has the meaning specified in Section 8.01(b) of the Sale
and Servicing Agreement.

“Administrator’s Certificate” means an Officers’ Certificate of the
Administrator delivered pursuant to Section 4.08(c) of the Sale and Servicing
Agreement and containing the information required by such Section 4.08(c).  

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
 For the purposes of this definition, “control” when used with respect to any
specified Person means the power to direct the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

“Ameritrust” means Ameritrust Company National Association, predecessor in
interest to Society.

“Applicable Index” means with respect to each Class of the Notes, Three-Month
LIBOR.

“Applicable Note Margin” means: 0.04% for the Class I-A-1 Notes, 0.24% for the
Class I-A-2 Notes, 0.43% for the Class I-B Notes, 0.12% for the Class II-A-1
Notes, 0.30% for the Class II-A-2 Notes, 0.53% for the Class II-B Notes, 0.80%
for the Class II-C Notes and 1.25% for the Class II-D Notes.

“ASA” means the Massachusetts Higher Education Assistance Corporation now doing
business as American Student Assistance Corporation, a Massachusetts non-profit
corporation.

“Assigned Agreements”  means the following agreements, as the same may be
amended and restated from time to time, (i) the Deposit Agreement dated as of
January 28, 1992, between TERI and KBUSA (as successor to Ameritrust), (ii) the
Security Agreement dated as of January 28, 1992, between TERI and KBUSA (as
successor to Ameritrust), (iii) the Letter Agreement dated as of January 28,
1992, between LSAS and KBUSA (as successor to Ameritrust), (iv) the Trust
Agreement dated as of July 14, 1992 and restated as of July 1, 1994, among
KBUSA, LSAS and First Bank (N.A.), Milwaukee, Wisconsin, as trustee, (v) the
LAL/BEL Guarantee Agreements dated as of January 28, 1992 and December 21, 1992,
between KBUSA and TERI, (vi) the Private Guarantee Agreement dated as of March
23, 1995, among KBUSA, TERI, Society National Bank, Indiana, and Wilmington
Trust Company, (vii) the Consolidated Deposit Agreement and Consolidated
Security Agreement each dated November 1, 1995 between TERI and Society; and
(viii) the Pledged Collateral Account Control Agreement dated as of January 1,
1999, among TERI, KBUSA and McDonald Investments Inc., a wholly-owned subsidiary
of KeyCorp, all to the extent necessary to permit the Trust to realize its
rights and benefits under the assignment of the agreements referred to in
clauses (i) through (viii) above.

“Assigned Rights” has the meaning specified in Section 2.01 of the Sale and
Servicing Agreement.

“Authorized Officer” means (i) with respect to the Issuer, any officer of the
Eligible Lender Trustee who is authorized to act for the Eligible Lender Trustee
in matters relating to the Issuer pursuant to the Basic Documents and who is
identified on the list of Authorized Officers delivered by the Eligible Lender
Trustee to the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter), (ii) with respect to the
Administrator, any officer of the Administrator or any of its Affiliates who is
authorized to act for the Administrator in matters relating to itself or to the
Issuer and to be acted upon by the Administrator pursuant to the Basic Documents
and who is identified on the list of Authorized Officers delivered by the
Administrator to the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter), (iii) with respect to
the Depositor, any officer of the Depositor or any of its Affiliates who is
authorized to act for the Depositor in matters relating to or to be acted upon
by the Depositor pursuant to the Basic Documents and who is identified on the
list of Authorized Officers delivered by the Depositor to the Indenture Trustee
on the Closing Date (as such list may be modified or supplemented from time to
time thereafter), (iv) with respect to KBUSA, any officer of KBUSA or any of its
Affiliates who is authorized to act for KBUSA in matters relating to or to be
acted upon by KBUSA pursuant to the Basic Documents and who is identified on the
list of Authorized Officers delivered by KBUSA to the Indenture Trustee on the
Closing Date (as such list may be modified or supplemented from time to time
thereafter), (v) with respect to the Master Servicer, any officer of the Master
Servicer or any of its Affiliates who is authorized to act for the Master
Servicer in matters relating to or to be acted upon by the Master Servicer
pursuant to the Basic Documents and who is identified on the list of Authorized
Officers delivered by the Master Servicer to the Indenture Trustee on the
Closing Date (as such list may be modified or supplemented from time to time
thereafter), and (vi) with respect to any Sub-Servicer, any officer of the
Sub-Servicer or any of its Affiliates who is authorized to act for such
Sub-Servicer in matters relating to or to be acted upon by the Sub-Servicer,
pursuant to the applicable Sub-Servicing Agreement, and who is identified on the
list of Authorized Officers delivered by such Sub-Servicer to the Master
Servicer on the Closing Date (as such list may be modified or supplemented from
time to time thereafter).

“Available Funds” means, collectively, the Group I and Group II Available Funds.

“Bar Exam Loan” means a Bar Examination Loan made by KBUSA to an eligible
borrower pursuant to the Programs.

“Basic Documents” means the Trust Agreement, the Indenture, the Sale and
Servicing Agreement, the Administration Agreement, the Custodial Agreement, the
Student Loan Transfer Agreement, the Note Depository Agreement, the Guarantee
Agreements and other documents and certificates delivered in connection with any
thereof.

“Benefit Plan” has the meaning specified in Section 3.10 of the Trust Agreement.

“Book-Entry Note” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions or trust companies in New York City or Cleveland, Ohio, are
authorized or obligated by law, regulation or executive order to remain closed.

“Calculated Pool Balance” means, at any time and with respect to either Group of
Student Loans or all the Financed Student Loans, as applicable, the aggregate
principal balance of the Group I and/or Group II Student Loans, as applicable,
or specified subset thereof, at the Cutoff Date, Subsequent Cutoff Date or
Statistical Cutoff Date, as specified (including accrued interest thereon at
such date to the extent such interest will be capitalized upon commencement of
repayment).

“Campus Door Fees” means fees payable by KBUSA to a third party in connection
with the origination of certain Group II Student Loans under the Campus Door
Private Loan Program; provided that such fees shall not exceed 0.70% of the
balance of principal, capitalized interest and fees with respect to any such
Group II Student Loan.

“Certificate” means the Trust Certificate issued pursuant to the Trust
Agreement, substantially in the form of Exhibit A thereto.

“Certificate Paying Agent” means any paying agent or co-paying agent appointed
pursuant to Section 3.09 of the Trust Agreement, which shall initially be the
Eligible Lender Trustee.

“Certificate Register” and “Certificate Registrar” means the register mentioned
and the registrar appointed pursuant to Section 3.04 of the Trust Agreement.

“Certificateholder” means the Person in whose name the Certificate is registered
in the Certificate Register.

“Class” means reference to any of the Class I-A-1, Class I-A-2, Class I-B, Class
II-A-1, Class II-A-2, Class II-B, Class II-C or Class II-D Notes, as applicable.

“Class I-A-1 Note” means a Floating Rate Class I-A-1 Asset Backed Note issued
pursuant to the Indenture, substantially in the form of Exhibit A-1 thereto.

“Class I-A-2 Note” means a Floating Rate Class I-A-2 Asset Backed Note issued
pursuant to the Indenture, substantially in the form of Exhibit A-2 thereto.

“Class I-B Note” means a Floating Rate Class I-B Asset Backed Note issued
pursuant to the Indenture, substantially in the form of Exhibit A-3 thereto.

“Class I-B Note Interest Trigger” means that, on the last day of any Collection
Period, the outstanding principal amount of the Group I Senior Notes exceeds the
sum of the Group I Pool Balance plus the balance of the Group I Pre-Funding
Account and the Group I Reserve Account.  Such Class I-B Note Interest Trigger
will remain in effect for so long as the outstanding principal amount of the
Group I Senior Notes exceeds the sum of the Group I Pool Balance plus the
balance of the Group I Pre-Funding Account and (except as provided below) the
Group I Reserve Account. The amounts on deposit in the Group I Reserve Account
shall be excluded from the calculation of the Class I-B Note Interest Trigger
if, on the last day of the related Collection Period, the remaining pool balance
of the Group I Student Loans is less than 10% of the sum of (i) the original
Outstanding Amount of the Group I Notes and (ii) the initial deposit into the
Group I Pre-Funding Account.

“Class II-A-1 Note” means a Floating Rate Class II-A-1 Asset Backed Note issued
pursuant to the Indenture, substantially in the form of Exhibit A-4 thereto.

“Class II-A-2 Note” means a Floating Rate Class II-A-2 Asset Backed Note issued
pursuant to the Indenture, substantially in the form of Exhibit A-5 thereto.

“Class II-B Note” means a Floating Rate Class II-B Asset Backed Note issued
pursuant to the Indenture, substantially in the form of Exhibit A-6 thereto.

“Class II-B Note Interest Trigger” means that, on the last day of any Collection
Period, the outstanding principal amount of the Group II Senior Notes exceeds
the sum of the Group II Pool Balance plus the balance of the Group II
Pre-Funding Account and the Group II Reserve Account.  Such Class II-B Note
Interest Trigger will remain in effect for so long as the outstanding principal
amount of the Group II Senior Notes exceeds the sum of the Group II Pool Balance
plus the balance of the Group II Pre-Funding Account and (except as provided
below) the Group II Reserve Account. The amounts on deposit in the Group II
Reserve Account shall be excluded from the calculation of the Class II-B Note
Interest Trigger if, on the last day of the related Collection Period, the
remaining pool balance of the Group II Student Loans is less than 10% of the sum
of (i) the original Outstanding Amount of the Group II Notes and (ii) the
initial deposit into the Group II Pre-Funding Account.

“Class II-C Note” means a Floating Rate Class II-C Asset Backed Note issued
pursuant to the Indenture, substantially in the form of Exhibit A-7 thereto.

“Class II-C Note Interest Trigger” means that, on the last day of any Collection
Period, the outstanding principal amount of the Group II Senior Notes and the
Class II-B Notes exceeds the sum of the Group II Pool Balance plus the balance
of the Group II Pre-Funding Account and the Group II Reserve Account.  Such
Class II-C Note Interest Trigger will remain in effect for so long as the
outstanding principal amount of the Group II Senior Notes and the Class II-B
Notes exceeds the sum of the Group II Pool Balance plus the balance of the Group
II Pre-Funding Account and (except as provided below) the Group II Reserve
Account. The amounts on deposit in the Group II Reserve Account shall be
excluded from the calculation of the Class II-C Note Interest Trigger if, on the
last day of the related Collection Period, the remaining pool balance of the
Group II Student Loans is less than 10% of the sum of (i) the original
Outstanding Amount of the Group II Notes and (ii) the initial deposit into the
Group II Pre-Funding Account.

“Class II-D Note” means a Floating Rate Class II-D Asset Backed Note issued
pursuant to the Indenture, substantially in the form of Exhibit A-8 thereto.

“Class II-D Note Interest Trigger” means that, on the last day of any Collection
Period, the outstanding principal amount of the Group II Senior Notes, the Class
II-B Notes and the Class II-C Notes exceeds the sum of the Group II Pool Balance
plus the balance of the Group II Pre-Funding Account and the Group II Reserve
Account.  Such Class II-D Note Interest Trigger will remain in effect for so
long as the outstanding principal amount of the Group II Senior Notes, the Class
II-B Notes and the Class II-C Notes exceeds the sum of the Group II Pool Balance
plus the balance of the Group II Pre-Funding Account and (except as provided
below) the Group II Reserve Account. The amounts on deposit in the Group II
Reserve Account shall be excluded from the calculation of the Class II-D Note
Interest Trigger if, on the last day of the related Collection Period, the
remaining pool balance of the Group II Student Loans is less than 10% of the sum
of (i) the original Outstanding Amount of the Group II Notes and (ii) the
initial deposit into the Group II Pre-Funding Account.

“Class A Notes” means the Group I Class A Notes and the Group II Class A Notes.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

“Closing Date” means August 12, 2004.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and Treasury Regulations promulgated thereunder.

“Cohort Default Rate” means the percentage of an educational institution’s
borrowers who enter repayment on certain Federal Family Education Loan Program
and/or William D. Ford Federal Direct Loan Program loans during a particular
fiscal year and default or meet other specified conditions before the end of the
next fiscal year, as is more specifically described in 34 C.F.R. Part 668
(including the definition of terms set forth herein).

“Collateral” has the meaning specified in the Granting Clause of the Indenture.

“Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.01(a)(i) of the Sale and Servicing Agreement
(including the Group I Collection Account Sub-Account, and the Group II
Collection Account Sub-Account created in connection therewith).

“Collection Period” means, with respect to the first Distribution Date, the
period beginning on the Cutoff Date with respect to the Initial Financed Student
Loans, or the Subsequent Cutoff Date with respect to the Subsequent Student
Loans, as applicable, and ending on December 31, 2004 and with respect to each
subsequent Distribution Date, the Collection Period means the three calendar
months immediately following the end of the previous Collection Period.

“College Access Network” means the College Access Network (f/k/a Colorado
Student Loan Program), the designated student loan guarantor for the State of
Colorado.

“Commercial Paper Rate” means the 90-day AA Financial Commercial Paper rate
posted in the Federal Reserve Release entitled “Commercial Paper Rates and
Outstandings” (converted, if necessary, from a discount basis to a bond
equivalent yield).

“Commercial Paper Rate Loans” means the Group I Student Loans, with an aggregate
unpaid principal balance as of the Statistical Cut-off Date of $249,816,082.16
that bear interest at the Commercial Paper Rate.  Interest on each Commercial
Paper Rate Loan is calculated for each calendar month using the Commercial Paper
Rate for the last business day of the prior calendar month.

“Commission” means the Securities and Exchange Commission.

“Consolidation Loans” means Federal Consolidation Loans and Private
Consolidation Loans, collectively.

“Coordination Agreements” means the following agreements, as the same may be
amended and restated from time to time, (i) the Coordination Agreement, dated as
of February 15, 1990, as amended, by and among LAI (as successor to LSAS),
PHEAA, ASA, TERI and Society (as successor by merger to Ameritrust) (the “1990
Coordination Agreement”); (ii) the Coordination Agreement, dated as of January
4, 1991, as amended, by and among LAI (as successor to LSAS), PHEAA, ASA, TERI
and Society (as successor by merger to Ameritrust) (the “1991 Coordination
Agreement”); (iii) the Coordination Agreement, dated as of January 28, 1992, as
amended, by and among LAI (as successor to LSAS), PHEAA, ASA, ELSI, TERI and
Society (as successor by merger to Ameritrust) (the “1992 Coordination
Agreement”); (iv) the Coordination Agreement, dated as of December 21, 1992, as
amended, by and among LAI (as successor to LSAS), PHEAA, ASA, ELSI, TERI and
Society (the “1993-1995 Coordination Agreement”); and (v) the Coordination
Agreement, dated as of March 23, 1995, as amended, by and among LAI, PHEAA, ASA,
TERI and Society (the “1996-1998 Coordination Agreement”).

“Corporate Trust Office” means (i) with respect to the Indenture Trustee, the
principal office of the Indenture Trustee at which at any particular time its
corporate trust business shall be administered, which office at the Closing Date
is located at 60 Wall Street, 26th Floor, New York, New York 10005 Attention:
 Account Manager, Structured Finance Services, or at such other address as the
Indenture Trustee may designate from time to time by notice to the Noteholders,
the Administrator and the Depositor, or the principal corporate trust office of
any successor Indenture Trustee (the address of which the successor Indenture
Trustee will notify the Noteholders, the Administrator and the Depositor) and
(ii) with respect to the Eligible Lender Trustee, the principal corporate trust
office of the Eligible Lender Trustee located at 1 Bank One Plaza, Suite
IL1-0400, Chicago, Illinois 60670, Attention:  Corporate Trust Administration
(telephone: (312) 336-9730; facsimile:  (312) 336-8840); or at such other
address as the Eligible Lender Trustee may designate by notice to the
Certificateholder, the Administrator and the Depositor, or the principal
corporate trust office of any successor Eligible Lender Trustee (the address of
which the successor Eligible Lender Trustee will notify the Certificateholder,
the Administrator and the Depositor).

“CSAC” means the California Student Aid Commission, an agency of the State of
California.

“Cumulative Default Percentage” means (1) with respect to the Group I Student
Loans, (x) the aggregate total dollar amount of claims paid, including accrued
interest, with respect to the Group I Student Loans, divided by (y) the sum of
(i) the original Group I Pool Balance and (ii) the original principal balance of
all Additional Group I Student Loans and, if applicable, any related cumulative
capitalized interest, and other principal adjustments with respect to the Group
I Student Loans, less (iii) the outstanding principal balance of all Group I
Student Loans repurchased by the Seller, the Master Servicer or the related
Sub-Servicer, and (2) with respect to the Group II Student Loans, (x) the sum of
(A) the aggregate total dollar amount of claims paid, plus accrued interest, on
Financed Guaranteed Private Loans, plus (B) the aggregate total dollar amount of
charge-offs on Financed Unguaranteed Private Loans (not including for such
purpose any subsequent recoveries on those Financed Unguaranteed Private Loans),
over (y) the sum of (i) the original Group II Pool Balance and (ii) the original
principal balance of all Additional Group II Student Loans and, if applicable,
any related cumulative capitalized interest, and other principal adjustments
with respect to the Group II Student Loans, less (iii) the outstanding principal
balance of all Group II Student Loans repurchased by the Seller, the Master
Servicer or the related Sub-Servicer.

“Custodial Agreement” means, the Custodial Agreement, dated as of August 1,
2004, between the Custodian and the Master Servicer.

“Custodian” means, Deutsche Bank National Trust Company, or its successors in
interest and permitted assigns.

“Custodian Trust Receipt” means the Trust Receipt, dated August 12, 2004 from
the Custodian acknowledging receipt and possession of the Financed Student Loan
Files relating to the Financed Student Loans being serviced directly by the
Master Servicer.

“Cutoff Date” means with respect to the Initial Pool Student Loans, August 1,
2004.

“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.

“Definitive Notes” has the meaning specified in Section 2.10 of the Indenture.

“Delaware Trustee” means Chase Manhattan Bank USA, National Association, a
national banking association, not in its individual capacity but solely as
Delaware Trustee under the Trust Agreement.

“Delivery” or “Deliver” when used with respect to Trust Account Property means
the following and such additional or alternative procedures as may hereafter
become appropriate to effect the complete transfer of ownership of any such
Collateral to the Indenture Trustee, free and clear of any adverse claims,
consistent with changes in applicable law or regulations or the interpretation
thereof:

(a)

with respect to bankers’ acceptances, commercial paper, negotiable certificates
of deposit and other obligations that constitute instruments and are susceptible
of physical delivery (“Physical Property”):

(b)

transfer of possession thereof to the Indenture Trustee endorsed to, or with
respect to a certificated security:

(i)

delivery thereof in bearer form to the Indenture Trustee; or

(ii)

delivery thereof in registered form to the Indenture Trustee and

(A)

the certificate is endorsed to the Indenture Trustee or in blank by effective
endorsement; or

(B)

the certificate is registered in the name of the Indenture Trustee, upon
original issue or registration of transfer by the issuer;

(c)

with respect to an uncertificated security:

(i)

the delivery of the uncertificated security to the Indenture Trustee; or

(ii)

the issuer has agreed that it will comply with instructions originated by the
Indenture Trustee, without further consent by the registered owner;

(d)

with respect to any security issued by the U.S. Treasury, the Federal Home Loan
Mortgage Corporation or by the Federal National Mortgage Association that is a
book-entry security held through the Federal Reserve System pursuant to Federal
book-entry regulations:

(i)

a Federal Reserve Bank by book entry credits the book-entry security to the
securities account (as defined in 31 CFR Part 357) of a participant (as defined
in 31 CFR Part 357) which is also a securities intermediary; and

(ii)

the participant indicates by book entry that the book-entry security has been
credited to the Indenture Trustee’s securities account, as applicable;

(e)

with respect to a security entitlement:

(i)

the Indenture Trustee, becomes the entitlement holder; or

(ii)

the securities intermediary has agreed that it will comply with entitlement
orders originated by the Indenture Trustee;

(f)

without further consent by the entitlement holder for the purpose of clauses (b)
and (c) hereof “delivery” means:

(i)

with respect to a certificated security:

(A)

the Indenture Trustee, acquires possession thereof;

(B)

another person (other than a securities intermediary) either acquires possession
thereof on behalf of the Indenture Trustee or, having previously acquired
possession thereof, acknowledges that it holds for the Indenture Trustee; or

(C)

a securities intermediary acting on behalf of the Indenture Trustee acquires
possession of thereof, only if the certificate is in registered form and has
been specially endorsed to the Indenture Trustee by an effective endorsement;

(ii)

with respect to an uncertificated security:

(A)

the issuer registers the Indenture Trustee as the registered owner, upon
original issue or registration of transfer; or

(B)

another person (other than a securities intermediary) either becomes the
registered owner thereof on behalf of the Indenture Trustee, or, having
previously become the registered owner, acknowledges that it holds for the
Indenture Trustee;

(g)

for purposes of this definition, except as otherwise indicated, the following
terms shall have the meaning assigned to each such term in the UCC:

(i)

“certificated security”

(ii)

“effective endorsement”

(iii)

“entitlement holder”

(iv)

“instrument”

(v)

“securities account”

(vi)

“securities entitlement”

(vii)

“securities intermediary”

(viii)

“uncertificated security”

(h)

in each case of Delivery contemplated herein, the Indenture Trustee shall make
appropriate notations on its records, and shall cause same to be made of the
records of its nominees, indicating that securities are held in trust pursuant
to and as provided in this Agreement.

“Department” means the United States Department of Education, an agency of the
Federal government.

“Depositor” means Key Consumer Receivables LLC, a Delaware limited liability
company, and its successors in interest.

“Depositor Eligible Lender Trustee” means Bank One, National Association, in its
capacity as eligible lender trustee on behalf of the Depositor.

“Depository” has the meaning specified in Section 2.04 of the Indenture.

“Determination Date” means, with respect to any Monthly Servicing Payment Date
or Distribution Date, as the case may be, the third Business Day preceding such
Monthly Servicing Payment Date or Distribution Date.

“Distribution Date” means, with respect to each Collection Period, the
twenty-seventh day of each January, April, July and October or, if such day is
not a Business Day, the immediately following Business Day, commencing on
January 27, 2005.

“DTC” means the Depository Trust Company, a New York corporation.

“ECMC” means Educational Credit Management Corporation, a Minnesota corporation.

“Electronic Loan” means a Financed Federal Loan that is evidenced by an
Electronic Note.

“Electronic Note” means an electronic record evidencing a Financed Federal Loan
that contains terms substantially the same as the Financed Student Loan in a
form complying with the applicable requirements of the Electronic Signatures in
Global and National Commerce Act, 15 U.S.C.A. §§ 7001, et seq., the Uniform
Electronic Transaction Act, as adopted in relevant jurisdictions and the Higher
Education Act regarding electronic promissory notes.

“ELSI” means Education Loan Services, Inc., a Massachusetts corporation.

“Eligible Deposit Account” means either (a) a segregated account with an
Eligible Institution, (b) a segregated trust account with the corporate trust
department of a depository institution organized under the laws of the United
States of America or any one of the States (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as any of the securities of such depository institution
have a credit rating from at least two nationally recognized Rating Agencies in
one of their respective generic rating categories which signifies investment
grade, (c) an account or accounts maintained with KeyBank National Association,
so long as KeyBank National Association’s long-term unsecured debt rating shall
be at least “A” from S&P and “A1” from Moody’s and KeyBank National
Association’s short-term deposit or short-term unsecured debt rating shall be at
least “A-1” from S&P and “P 1” from Moody’s, or (d) any other account that is
acceptable to the Rating Agencies (as evidenced by written confirmation to the
Indenture Trustee from each Rating Agency that the use of such account satisfies
the Rating Agency Condition).  Any such accounts may be maintained with KBUSA or
any of its affiliates, if such accounts qualify under the preceding sentence;
provided, however, that at all times when any such accounts are held at KBUSA,
or any of its affiliates, such accounts will be segregated accounts.

“Eligible Institution” means a depository institution (which may be, without
limitation, KBUSA or any Affiliate of KBUSA (but only if all rights of set-off
have been waived), the Eligible Lender Trustee or any Affiliate of the Eligible
Lender Trustee, or the Indenture Trustee or any Affiliate of the Indenture
Trustee) organized under the banking laws of the United States of America or any
one of the States (or any domestic branch of a foreign bank), (a) which has (i)
a short-term senior unsecured debt rating of “P-1” or better by Moody’s and (ii)
either (A) a long term senior unsecured debt rating of “AAA” by S&P or (B) a
short-term senior unsecured debt rating “A-1+” by S&P, or any other long-term,
short-term or certificate of deposit rating acceptable to the Rating Agencies,
and (b) whose deposits are insured by the FDIC.  If so qualified, KBUSA or any
Affiliate of KBUSA, the Eligible Lender Trustee or any Affiliate of the Eligible
Lender Trustee, or Indenture Trustee or any Affiliate of the Indenture Trustee,
may be considered an Eligible Institution.

“Eligible Investments” mean book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form which
evidence:

(a)

direct obligations of, and obligations fully guaranteed as to timely payment by,
the United States of America;

(b)

demand deposits, time deposits or certificates of deposit of any depository
institution or trust company incorporated under the laws of the United States of
America or any State (or any domestic branch of a foreign bank) and subject to
supervision and examination by Federal or state banking or depository
institution authorities (including depository receipts issued by any such
institution or trust company as custodian with respect to any obligation
referred to in clause (a) above or portion of such obligation for the benefit of
the holders of such depository receipts); provided, however, that (i) each such
investment has an original maturity of less than 365 days and (ii) at the time
of the investment or contractual commitment to invest therein (which shall be
deemed to be made again each time funds are reinvested following each
Distribution Date, as the case may be), the commercial paper or other short-term
senior unsecured debt obligations (other than such obligations the rating of
which is based on the credit of a Person other than such depository institution
or trust company) thereof shall have a credit rating from each of the Rating
Agencies in the highest investment category granted thereby;

(c)

commercial paper having an original maturity of less than 365 days and having,
at the time of the investment or contractual commitment to invest therein, a
rating from each of the Rating Agencies in the highest investment category
granted thereby;

(d)

investments in money market funds (including funds for which the Indenture
Trustee or the Eligible Lender Trustee or any of their respective Affiliates or
any of KBUSA’s Affiliates is an investment manager or advisor) that (i) maintain
a stable $1.00 net asset value per share, (ii) are freely transferable on a
daily basis, (iii) invests only in other Eligible Investments, and (iv) have a
rating from each of the Rating Agencies in the highest investment category
granted thereby;

(e)

bankers’ acceptances having an original maturity of less than 365 days and
issued by any depository institution or trust company referred to in clause (b)
above;

(f)

investments in the money market fund known as “The Victory Fund U.S. Government
Obligations Fund” or any comparable or successor money market fund provided that
(i) KBUSA or one of its Affiliates is the investment manager or advisor of such
money market fund, (ii) such money market fund seeks to maintain a stable $1.00
net asset value, per share, (iii) the shares of such money market fund are
freely transferable, (iv) such money market fund invests only in Eligible
Investments, and (v) such money market fund otherwise satisfies the requirements
of Rule 2a-7 of the Investment Company Act of 1940, as amended; and

(g)

any other investment permitted by each of the Rating Agencies as set forth in
writing delivered to the Indenture Trustee; provided that such investment is
consistent with the definition of an “eligible investment” contained in FASB
140, Paragraph 35.

A proposed investment not rated by Fitch but rated in the highest investment
category by Moody's and S&P shall be considered to be rated by each of the
Rating Agencies in the highest investment category granted thereby.

“Eligible Lender Trustee” means Bank One, National Association, a national
banking association, not in its individual capacity but solely as eligible
lender trustee under the Trust Agreement.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Accounts” means the Group I Escrow Account and the Group II Escrow
Account.

“Event of Default” has the meaning specified in Section 5.01 of the Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Executive Officer” means, with respect to any corporation, the Chief Executive
Officer, Chief Operating Officer, Chief Financial Officer, President, any
Executive Vice President, any Senior Vice President, any Vice President, the
Secretary, the Assistant Secretary or the Treasurer of such corporation; and
with respect to any partnership, any general partner thereof.

“Expenses” means any and all liabilities, obligations, losses, damages, taxes,
claims, actions and suits, and any and all reasonable costs, expenses and
disbursements (including reasonable legal fees and expenses) of any kind and
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Eligible Lender Trustee or any of its officers, directors or agents
in any way relating to or arising out of the Trust Agreement, the other Basic
Documents, the Trust Estate, the administration of the Trust Estate or the
action or inaction of the Eligible Lender Trustee under the Trust Agreement or
the other Basic Documents.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Consolidation Loan” means a loan made by KBUSA to an eligible borrower
that represents the refinancing of Financed Federal Loans of such borrower in
accordance with the applicable terms and conditions of the Program and the
Higher Education Act.

“Federal Consolidation Loan Rebate” means the monthly fee payable to the
Department by the holder of Federal Consolidation Loans made (x) on or after
October 1, 1993, equal to 1.05% per annum, but (y) with respect to Federal
Consolidation Loans for which applications were received on or after October 1,
1998 but before February 1, 1999, equal to 0.62% per annum, in each case on the
outstanding balance of such Federal Consolidation Loan.

“Federal Guarantors” means, collectively, ASA, CSAC, College Access Network,
ECMC, GLEHGC, ISAC, KHEAA, MHEAA, NSLP, NYHESC, PHEAA, TSAC, TGSLC  and USAF.

“Federal Origination Fee” means the origination fee payable to the Department by
the lender with respect to any Financed Federal Loan (including Federal
Consolidation Loans) made on or after October 1, 1993, equal to 0.50% of the
initial principal balance of such loan.

“Final Maturity Date” means for the (i) Class I-A-1 Notes, the April 2017
Distribution Date, (ii) Class I-A-2 Notes, the October 2042 Distribution Date,
(iii) Class I-B Notes, the January 2043 Distribution Date, (iv) Class II-A-1
Notes, the October 2020 Distribution Date, (v) Class II-A-2 Notes, the October
2041 Distribution Date, (vi) Class II-B Notes, the January 2042 Distribution
Date, (vii) Class II-C Notes, the April 2042 Distribution Date and (viii) Class
II-D Notes, the July 2042 Distribution Date.

“Financed Federal Loans” means the Group I Student Loans, guaranteed as to the
payment of principal and interest by any of the Federal Guarantors and are
reinsured by the Department.

“Financed Guaranteed Loans” means the collective reference to the Financed
Federal Loans and the Financed Guaranteed Private Loans.

“Financed Guaranteed Private Loans” means those Group II Student Loans that are
guaranteed as to the payment of principal and interest by TERI and are not
reinsured by the Department or any other governmental entity.

“Financed Private Loans” means the collective reference to Financed Guaranteed
Private Loans and Financed Unguaranteed Private Loans.

“Financed Student Loans” means the collective reference to the Initial Financed
Student Loans and the Additional Student Loans.

“Financed Student Loan Files” means the documents specified in Section 3.03 of
the Sale and Servicing Agreement.

“Financed Student Loan Note” means the original fully executed copy of the note
(or a copy of a fully executed master promissory note) evidencing each Financed
Student Loan or in the case of an Electronic Note the single authoritative
original of an electronic record that has been authenticated by the borrower and
is designated by the lender or holder as the controlling reference copy.

“Financed Student Loan Pool Balance” means, the collective reference to the
Group I Financed Student Loan Pool Balance and the Group II Financed Student
Loan Pool Balance.

“Financed Unguaranteed Private Loans” means those Group II Student Loans that
are not guaranteed as to the payment of principal or interest by any federal or
private guarantor, or by any other party or governmental agency, including,
without limitation, the Depositor or the Seller.

“Fitch” means Fitch Inc.

“Fleet Loan” means a Financed Student Loan originated by Fleet National Bank.

“Formula Rate” means for any Interest Period with respect to each Class of
Notes, the Applicable Index plus the Applicable Note Margin.

“Funding Period” means, with respect to each of the Group I and Group II Notes,
the period beginning on the Closing Date and ending, in each case, on the first
to occur of (a) the date on which an Event of Default, a Master Servicer Default
or an Administrator Default occurs, (b) the date on which an Insolvency Event
occurs with respect to the Depositor or KBUSA, (c) the (i) first date on which
the amounts on deposit in the Group I or Group II Pre-Funding Account, as
applicable, is zero, or (ii) business day prior to the earliest effective date
of any amendment to FASB 140 (Accounting for Transfers and Servicing of
Financial Assets and Extinguishments of Liabilities) or any other relevant or
related accounting literature that is issued, the effect of which would be to
amend the criteria defining a “qualifying special purpose entity” or its
permitted activities and (d) the close of business on the last day of the
Collection Period preceding the October 2006 Distribution Date.

“GLHEGC” means Great Lakes Higher Education Guaranty Corporation, a Wisconsin
corporation.

“Graduate Loan Programs” means the loan programs, under which KBUSA made loans
to students enrolled in or recently graduated from approved or accredited law
schools, medical schools, dental schools, graduate business schools or other
graduate level certificate or degree programs.

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, and grant a lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture.  A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto.

“Great Lakes” means Great Lakes Educational Loan Services, Inc. a Wisconsin
corporation.

“Great Lakes Sub-Servicing Agreements” means the collective reference to the two
certain Subservicing Agreements (one with respect to the Group I Student Loans
and the other with respect to the Group II Student Loans), each dated as of
August 1, 2004, and each between Great Lakes and the Master Servicer.

“Great Lakes Trust Receipt” means the two Trust Receipts, each dated August 12,
2004, from Great Lakes acknowledging the receipt and possession of the Financed
Student Loan Files relating to the Financed Student Loans being sub-serviced by
Great Lakes.

“Group I Available Funds” and “Group II Available Funds” means, with respect to
the Group I Notes and the Group II Notes, respectively, and any Distribution
Date, any Monthly Servicing Payment Date or any other distribution date pursuant
to Section 5.04 of the Indenture, the sum of the following amounts received with
respect to the then elapsed portion of the related Collection Period to the
extent not previously distributed:  

(1)

all collections received by the Master Servicer (or any Sub-Servicer acting on
its behalf) on the Group I or Group II Student Loans, as applicable (including
any Guarantee Payments received with respect to such Group I or Group II Student
Loans, as the case may be), but net of (i), with respect to Group I Student
Loans only, any Federal Origination Fee and Federal Consolidation Loan Rebate
payable to the Department on Federal Consolidation Loans disbursed after October
1, 1993, (ii) with respect to Group II Student Loans only, any Campus Door Fees,
(iii) any applicable administrative fees, late fees or similar fees received
from a borrower, and (iv) any collections in respect of principal on the Group I
or Group II Student Loans, as applicable, applied by the Trust to repurchase
guaranteed loans from the Guarantors in accordance with the Guarantee
Agreements;

(2)

with respect to the Group I Student Loans only, any Interest Subsidy Payments
and Special Allowance Payments received by the Eligible Lender Trustee during
the then elapsed portion of such Collection Period;

(3)

with respect to the Group I and Group II Student Loans, as applicable, all
Liquidation Proceeds and all Recoveries in respect of Liquidated Student Loans
which were written off in prior Collection Periods or prior months of such
Collection Period;

(4)

with respect to the Group I and Group II Student Loans, as applicable, the
aggregate Purchase Amounts received for those Group I or Group II Student Loans,
as the case may be, repurchased by the Depositor (or KBUSA, as the Seller,
acting on its behalf) or under an obligation which arose during the elapsed
portion of such Collection Period;

(5)

with respect to the Group I Student Loans only, the aggregate amounts, if any,
received from the Seller or the Master Servicer (or any Sub-Servicer acting on
its behalf), as the case may be, as reimbursement of non-guaranteed interest
amounts, or, lost Interest Subsidy Payments and Special Allowance Payments, with
respect to the Financed Federal Student Loans pursuant to Section 3.02 or 4.06,
respectively of the Sale and Servicing Agreement;

(6)

with respect to the Group I and Group II Student Loans, as applicable, amounts
deposited by the Depositor (or the Seller acting on its behalf) into the
applicable sub-account of the Collection Account in connection with the making
of Consolidation Loans pursuant to Section 2.03 of the Sale and Servicing
Agreement;

(7)

with respect to the Group I and Group II Student Loans, as applicable, and with
respect to the initial Distribution Date, the amount deposited in the applicable
sub-account of the Collection Account on the Closing Date pursuant to Section
5.01(a)(i) of the Sale and Servicing Agreement;

(8)

with respect to the Group I and Group II Student Loans, as applicable,
Investment Earnings for such Distribution Date;

(9)

with respect to the Group I and Group II Student Loans, as applicable, amounts
withdrawn from the Group I or Group II Reserve Account, as applicable, in excess
of the Group I or Group II Specified Reserve Account Balance, as applicable, and
deposited into the applicable sub-account of the Collection Account;

(10)

with respect to the Group I and Group II Student Loans, as applicable, amounts
withdrawn from the Group I or Group II Escrow Account and deposited into the
applicable sub-account of the Collection Account;

(11)

with respect to the Group I and Group II Student Loans, as applicable, with
respect to the Distribution Date on or immediately after the end of the Funding
Period, the amount transferred from the Group I or Group II Pre-Funding Account,
as applicable, to the applicable sub-account of the Collection Account;

(12)

with respect to the Group I and Group II Student Loans, as applicable, any
proceeds received in connection with the sale of the Group I or Group II Student
Loans, as applicable, pursuant to Section 9.01 of the Sale and Servicing
Agreement, or sums collected by the Indenture Trustee pursuant to Sections 5.03
or 5.04(a) of the Indenture; provided, however, that Group I and Group II
Available Funds will exclude all payments and proceeds (including Liquidation
Proceeds) of any Group I or Group II Student Loans, the related Purchase Amount
of which has been included in Group I or Group II Available Funds, as
applicable, for a prior Distribution Date; provided, further, that if on any
Distribution Date there would not be sufficient funds, after application of
Group I or Group II Available Funds, as applicable, amounts available to cover
deficiencies pursuant to Sections 5.05(c)(X)(8) and 5.05(c)(Y)(12) of the Sale
and Servicing Agreement, as applicable, and amounts available from the Group I
or Group II Reserve Account, as the case may be, and the Group I or Group II
Pre-Funding Account, as applicable, to pay any of the items specified in clauses
(1) through (2) of Section 5.05(c)(X), with respect to the Group I Notes, or
clauses (1) through (2) of Section 5.05(c)(Y), with respect to the Group II
Notes, of the Sale and Servicing Agreement for such Distribution Date, then
Group I or Group II Available Funds, as applicable, for such Distribution Date
will include, in addition to the Group I or Group II Available Funds, as the
case may be, amounts being held by the Administrator pursuant to Section 5.02 of
the Sale and Servicing Agreement, or on deposit in the Group I Collection
Account Sub-Account, with respect to Group I Available Funds, or Group II
Collection Account Sub-Account, with respect to Group II Available Funds
relating to such Distribution Date which would have constituted Group I or Group
II Available Funds, as the case may be, for the Distribution Date succeeding
such Distribution Date, up to the amount necessary to pay the items specified in
clause (1) through (2) of Section 5.05(c)(X), with respect to the Group I Notes,
or clause (1) through (2) of Section 5.05(c)(Y), with respect to the Group II
Notes, of the Sale and Servicing Agreement, and the Group I or Group II
Available Funds, as applicable, for such succeeding Distribution Date will be
adjusted accordingly; and

(13)

funds released from the Group I or Group II Reserve Account, as applicable,
pursuant to Section 5.06(e) of the Sale and Servicing Agreement.

“Group I Class A Notes” means the Class I-A-1 Notes and Class I-A-2 Notes.

“Group II Class A Notes” means the Class II-A-1 Notes and the Class II-A-2.

“Group I Collateral” has the meaning specified in the Granting Clause of the
Indenture.

“Group II Collateral” has the meaning specified in the Granting Clause of the
Indenture.

“Group I Collection Account Sub-Account” and “Group II Collection Account
Sub-Account” means the two sub-accounts of the Collection Account each as
established and maintained pursuant to Section 5.01(a)(i) of the Sale and
Servicing Agreement.

“Group I Controlling Noteholders” means the Group I Senior Noteholders, until
such time as all Group I Senior Notes have been paid in full, and then the Group
I Subordinate Noteholders.  Notwithstanding the foregoing, any Group I Notes
owned by KBUSA, the Depositor or any of their respective Affiliates or agents
designate for such purpose, shall be not voted by such entity nor considered in
determining any specified voting percentage of the Group I Controlling
Noteholders, unless otherwise set forth in the Indenture or the Sale and
Servicing Agreement, as applicable.

“Group II Controlling Noteholders” means the Group II Senior Noteholders, until
such time as all Group II Senior Notes have been paid in full, and then the
Class II-B Noteholders, until the Class II-B Notes have been paid in full, and
then the Class II-C Noteholders, until the Class II-C Notes have been paid in
full, and then the Class II-D Noteholders.  Notwithstanding the foregoing, any
Group II Notes owned by KBUSA, the Depositor or any of their respective
Affiliates or agents designated for such purpose, shall be not voted by such
entity nor considered in determining any specified voting percentage of the
Group II Controlling Noteholders, unless otherwise set forth in the Indenture or
the Sale and Servicing Agreement, as applicable.

“Group I Controlling Parties” means, with respect to the Group I Notes, the
Group I Controlling Noteholders.  The Group I Controlling Parties shall possess
certain rights on behalf of all the Group I Noteholders under the Indenture and
the Sale and Servicing Agreement.

“Group II Controlling Parties” means, with respect to the Group II Notes, the
Group II Controlling Noteholders.  The Group II Controlling Parties shall
possess certain rights on behalf of all the Group II Noteholders under the
Indenture and the Sale and Servicing Agreement.

“Group I Escrow Account” and “Group II Escrow Account” means each of the two
accounts (one with respect to the Group I Notes and the other with respect to
the Group II Notes) designated as such, established and maintained pursuant to
Section 5.01(a)(iv) of the Sale and Servicing Agreement.  

“Group I Financed Student Loan Pool Balance” means, at any time, the Calculated
Pool Balance of the Group I Student Loans, or specified subset thereof, as of
the related Cutoff Date (in the case of the Group I Initial Financed Student
Loans, or specified subset thereof) or the related Subsequent Cutoff Date (with
respect to Additional Group I Student Loans or specified subset thereof).

“Group II Financed Student Loan Pool Balance” means, at any time, the Calculated
Pool Balance of the Group II Student Loans, or specified subset thereof, as of
the related Cutoff Date (in the case of the Group II Initial Financed Student
Loans, or specified subset thereof) or the related Subsequent Cutoff Date (with
respect to Additional Group II Student Loans or specified subset thereof).

“Group I Initial Financed Student Loans” and “Group II Initial Financed Student
Loans” means the Group I Initial Pool Student Loans and the Group II Initial
Pool Student Loans, respectively.

“Group I Initial Pool Student Loans” means any graduate or undergraduate student
loans listed on the Schedule of Group I Initial Pool Student Loans on the
Closing Date as set forth in Schedule A-1 to the Sale and Servicing Agreement
(which Schedule may be in the form of microfiche or computer tape), which
student loans the Depositor shall transfer to the Eligible Lender Trustee on
behalf of the Issuer pursuant to the Sale and Servicing Agreement on the Closing
Date.

“Group II Initial Pool Student Loans” means any graduate, undergraduate or
career education student loans listed on the Schedule of Group II Initial Pool
Student Loans on the Closing Date as set forth in Schedule A-2 to the Sale and
Servicing Agreement (which Schedule may be in the form of microfiche or computer
tape), which student loans the Depositor shall transfer to the Eligible Lender
Trustee on behalf of the Issuer pursuant to the Sale and Servicing Agreement on
the Closing Date.

“Group I Noteholders” means each Person in whose name a Group I Note is
registered in the Note Register of the Group I Notes.

“Group II Noteholders” means each Person in whose name a Group II Note is
registered in the Note Register of the Group II Notes.

“Group I Notes” means collectively, the Class I-A-1 Notes, the Class I-A-2 Notes
and the Class I-B Notes.

“Group II Notes” means collectively, the Class II-A-1 Notes, the Class II-A-2
Notes, the Class II-B Notes, the Class II-C Notes and the Class II-D Notes.

“Group I Other Student Loan Pre-Funded Amount” and “Group II Other Student Loan
Pre-Funded Amount” means, with respect to any Distribution Date, the amount on
deposit in the Group I Other Student Loan Pre-Funding Sub-Account or the Group
II Other Student Loan Pre-Funding Sub-Account, respectively.

“Group I Other Student Loan Pre-Funding Sub-Account” and “Group II Other Student
Loan Pre-Funding Sub-Account” means the sub-account of the Group I Pre-Funding
Account and the Group II Pre-Funding Account, respectively, the contents of
which are to used by the Trust to purchase Other Student Loans on or before the
end of the Funding Period.

“Group I Parity Date” means the Distribution Date on which the aggregate
principal balance of the Group I Notes (after giving effect to all distributions
pursuant to Section 5.05(c)(X) of the Sale and Servicing Agreement) equals the
sum of the Group I Pool Balance and amounts on deposit in the Group I
Pre-Funding Account as of the last day of the related Collection Period.

“Group II Parity Date” means the Distribution Date on which the aggregate
principal balance of the Group II Notes (after giving effect to all
distributions pursuant to Section 5.05(c)(Y) of the Sale and Servicing
Agreement) equals the sum of the Group II Pool Balance and amounts on deposit in
the Group II Pre-Funding Account as of the last day of the related Collection
Period.

“Group I Pool Balance” and “Group II Pool Balance” means, at any time, the
aggregate principal balance of the Group I or Group II Student Loans,
respectively, at the end of the preceding Collection Period (including accrued
interest thereon for such Collection Period to the extent such interest will be
capitalized upon commencement of repayment or during deferment or forbearance),
after giving effect to the following without duplication:  (i) all payments
received by the Trust related to the Group I or Group II Student Loans, as
applicable, during such Collection Period from or on behalf of borrowers,
Guarantors and the Department, as applicable, (ii) all Purchase Amounts received
by the Trust related to the Group I or Group II Student Loans, as the case may
be, for such Collection Period from the Depositor (or KBUSA acting on its
behalf) or the Master Servicer (or any Sub-Servicer acting on its behalf), (iii)
all Additional Fundings made from the Group I or Group II Escrow Account, as
applicable, and the Group I or Group II Pre-Funding Account, as applicable, with
respect to such Collection Period and (iv) all losses realized on Group I or
Group II Student Loans, as applicable, liquidated during such Collection Period.

“Group I Pre-Funded Amount” and “Group II Pre-Funded Amount” means, with respect
to any Distribution Date, the amount on deposit in the Group I Pre-Funding
Account or the Group II Pre-Funding Account, respectively.

“Group I Pre-Funding Account” and “Group II Pre-Funding Account” means the two
accounts designated as such, established and maintained pursuant to Section
5.01(a)(iii) of the Sale and Servicing Agreement (including, any sub-accounts
related thereto).  

“Group I Principal Distribution Amount” and “Group II Principal Distribution
Amount” means, with respect to the Group I Notes and the Group II Notes,
respectively, and any Distribution Date, the amount by which the sum of the
outstanding principal balance of the Group I Notes or the Group II Notes, as
applicable, exceeds the related Specified Collateral Balance for such
Distribution Date.

“Group I Reserve Account” and “Group II Reserve Account” means the two accounts,
one with respect to the Group I Notes and the other with respect to the Group II
Notes, designated as such, established and maintained pursuant to Section
5.01(a)(ii) of the Sale and Servicing Agreement.

“Group I Reserve Account Initial Deposit” means $915,175.00.

“Group II Reserve Account Initial Deposit” means $29,187,550.00.

“Group I Senior Noteholders” means, collectively, each Person in whose name a
Group I Senior Note is registered in the Note Register.

“Group II Senior Noteholders” means, collectively, each Person in whose name a
Group II Senior Note is registered in the Note Register.

“Group I Senior Notes” means the Class I-A-1 Notes and the Class I-A-2 Notes.

“Group II Senior Notes” means the Class II-A-1 Notes and the Class II-A-2 Notes.

“Group I Student Loans” means any graduate or undergraduate student loans listed
on the Schedule of Group I Student Loans on the Closing Date as set forth in
Schedule A-1 to the Sale and Servicing Agreement (which Schedule may be in the
form of microfiche or computer tape), which student loans the Depositor shall
transfer to the Eligible Lender Trustee on behalf of the Issuer pursuant to the
Sale and Servicing Agreement on the Closing Date, and any Additional Student
Loans added to the pool of Group I Student Loans.  Such Additional Student Loans
are to be listed on Schedules B 1 A and B 1 B to the Sale and Servicing
Agreement.

“Group II Student Loans” means any graduate, undergraduate or career education
student loans listed on the Schedule of Group II Student Loans on the Closing
Date as set forth in Schedule A-2 to the Sale and Servicing Agreement (which
Schedule may be in the form of microfiche or computer tape), which student loans
the Depositor shall transfer to the Eligible Lender Trustee on behalf of the
Issuer pursuant to the Sale and Servicing Agreement on the Closing Date, and any
Additional Student Loans added to the pool of Group II Student Loans.  Such
Additional Student Loans are to be listed on Schedules B 2 A and B 2 B to the
Sale and Servicing Agreement.

“Group I Subordinate Noteholders” means, collectively, each Person in whose name
a Group I Subordinate Note is registered in the Note Register.

“Group II Subordinate Noteholders” means, collectively, each Person in whose
name a Group II Subordinate Note is registered in the Note Register.

“Group I Subordinate Notes” means the Class I-B Notes.

“Group II Subordinate Notes” means the Class II-B Notes, the Class II-C Notes
and the Class II-D Notes.

“Group I Subsequent Student Loan Pre-Funded Amount” and “Group II Subsequent
Student Loan Pre-Funded Amount” means, with respect to any Distribution Date,
the amount on deposit in the Group I Subsequent Loan Pre-Funding Sub-Account or
the Group II Subsequent Loan Pre-Funding Sub-Account, respectively.

“Group I Subsequent Student Loan Pre-Funding Sub-Account” and “Group II
Subsequent Student Loan Pre-Funding Sub-Account” means the sub-account of the
Group I Pre-Funding Account and the Group II Pre-Funding Account, respectively,
the contents of which are to used by the Trust to purchase Subsequent Student
Loans on or before the Special Determination Date.

“Guarantee Agreements” means (i) in the case of PHEAA, the Lender Agreement for
Guarantee of Student Loans with Federal Reinsurance dated as of April 26, 2000
and the PHEAA Certificate of Comprehensive Insurance dated as of September 14,
2001, between PHEAA and the Eligible Lender Trustee on behalf of the Issuer,
(ii) in the case of ASA, the Holder Guarantee Agreement dated as of April 26,
2000, between ASA and the Eligible Lender Trustee on behalf of the Issuer, (iii)
in the case of CSAC, the Amended and Restated Agreement relating to the
Guarantee of Loans for Attendance at Educational Institutions dated as of April
26, 2000, between CSAC and the Eligible Lender Trustee on behalf of the Issuer,
(iv) in the case of NYHESC, the Loan Guarantee Agreement dated as of April 26,
2000, between NYHESC and the Eligible Lender Trustee on behalf of the Issuer,
(v) in the case of MHEAA, the Agreement to Guarantee Consolidation Loans, the
Certificate of Comprehensive Guarantee Coverage and the Agreement to Guarantee
Loans, each dated as of April 26, 2000, between MHEAA and the Eligible Lender
Trustee on behalf of the Issuer, (vi) in the case of NSLP, the Lender Agreement
for Guarantee of Student Loans with Federal Reinsurance and the Lender Agreement
for Guarantee of Federal Consolidation Loans with Federal Reinsurance, each
dated as of April 26, 2000 between NSLP and the Eligible Lender Trustee on
behalf of the Issuer, (vii) in the case of USAF, the Agreement to Guarantee
Loans dated as of May 3, 2000, between USAF and the Eligible Lender Trustee on
behalf of the Issuer, (viii) in the case of TERI, the Second Amended and
Restated Guarantee Agreement dated as of April 26, 2000, among TERI, KBUSA and
the Eligible Trustee on behalf of the Issuer, (ix) in the case of ECMC, the
Holder Agreement For Payment on Guarantee of Student Loans with Federal
Reinsurance, dated as of April 16, 2000, between ECMC and the Eligible Lender
Trustee on behalf of the Issuer, (x) in the case of GLHEGC, the Student Loan
Guaranty, dated as of April 26, 2000, between GLHEGC and the Eligible Lender
Trustee on behalf of the Issuer, (xi) in the case of College Access Network, the
Lender Program Participation Agreement, dated as of August 6, 2003, between
College Access Network and the Eligible Lender Trustee on behalf of the Issuer,
(xii) in the case of ISAC, the Holder Agreement, dated as of July 26, 2003,
between ISAC and the Eligible Lender Trustee on behalf of the Issuer, (xiii) in
the case of KHEAA, the Holder Agreement, dated as of August 12, 2003, between
KHEAA and the Eligible Lender Trustee on behalf of the Issuer, (xiv) in the case
of TSAC, the Memorandum of Understanding, dated as of September 14, 2001,
between TSAC and the Eligible Lender Trustee on behalf of the Issuer and (xv) in
the case of TGSLC, the Lender Participation Agreement, dated as of July 24,
2003.

“Guarantee Fee Advance” means a loan made by KBUSA to a borrower of a Financed
Private Loan, at the borrower’s option, at the time such borrower commences
repayment of such Financed Private Loan to finance the cost of the fee imposed
with respect to such loan at such time.

“Guarantee Payment” means any payment made by a Guarantor pursuant to a
Guarantee Agreement in respect of a Financed Student Loan.

“Guarantors” means, collectively, ASA, CSAC, College Access Network, ECMC,
GLHESC, ISAC, KHEAA, MHEAA, NSLP, NYHESC, PHEAA, TSAC, TGSLC and USAF and TERI.

“Higher Education Act” means the Higher Education Act of 1965, as amended,
together with any rules, regulations and interpretations thereunder.

“Indenture” means the Indenture dated as of August 1, 2004, among the Issuer,
the Indenture Trustee and the Paying Agent and Note Registrar.

“Indenture Trustee” means Deutsche Bank Trust Company Americas, a New York
banking corporation, not in its individual capacity but solely as Indenture
Trustee under the Indenture.

“Indenture Trust Estate” means all money, instruments, rights and other property
that are subject or intended to be subject to the lien and security interest of
the Indenture for the benefit of the Noteholders (including all property and
interests granted to the Indenture Trustee), including all proceeds thereof.

“Independent” means, when used with respect to any specified Person, that the
Person (a) is in fact independent of the Issuer, any other obligor upon the
Notes, the Depositor, KBUSA and any Affiliate of any of the foregoing Persons,
(b) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor, the Depositor, KBUSA
or any Affiliate of any of the foregoing Persons and (c) is not connected with
the Issuer, any such other obligor, the Depositor, KBUSA or any Affiliate of any
of the foregoing Persons as an officer, employee, promoter, underwriter,
trustee, partner, director or person performing similar functions.

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.01 of the Indenture, made by an
Independent firm of certified public accountants appointed by an Issuer Order
and approved by the Indenture Trustee in the exercise of reasonable care, and
such opinion or certificate shall state that the signer has read the definition
of “Independent” in the Indenture and that the signer is Independent within the
meaning thereof.

“Index Maturity” shall have the meaning set forth in the definition of
“Three-Month LIBOR”.

“Initial Financed Student Loans” means the collective reference to the Group I
and Group II Initial Financed Student Loans.

“Initial Pool Student Loans” means the collective reference to the Group I and
Group II Initial Pool Student Loans.

“Insider” means, with respect to an entity, any officer, director or person
privy to material information, including, but not limited to, contracts or
agreements concerning such entity that are not available to the general public.

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Federal or state bankruptcy, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable Federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

“Interest and Expense Draw” means any withdrawals from the Group I or Group II
Reserve Account, as applicable, pursuant to Sections 5.06(b)(i) through (b)(vi)
of the Sale and Servicing Agreement.

“Interest Collections” shall have the meaning specified in Section 5.03 of the
Sale and Servicing Agreement.

“Interest Period” means, with respect to a Distribution Date, the period from
and including the Closing Date or the most recent Distribution Date on which
interest on the Notes has been distributed to but excluding the current
Distribution Date.  In the case of the Notes and the initial Interest Period,
interest will accrue for the period from the Closing Date to but excluding
January 27, 2005 (computed on the basis of the actual number of days elapsed in
a year of 360 days) based on Three Month LIBOR as determined on the initial
LIBOR Determination Date.

“Interest Subsidy Payments” means, with respect to the Group I Student Loans,
payments, designated as such, consisting of interest subsidies by the Department
in respect of the Financed Federal Loans to the Eligible Lender Trustee on
behalf of the Trust in accordance with the Higher Education Act.

“Investment Earnings” means, with respect to any Distribution Date, the
investment earnings (net of losses and investment expenses) on amounts on
deposit in the Trust Accounts to be deposited into the applicable sub-account of
the Collection Account on or prior to such Distribution Date pursuant to Section
5.01(b) of the Sale and Servicing Agreement.

“ISAC” means the Illinois Student Assistance Commission.

“Issuer” means KeyCorp Student Loan Trust 2004-A until a successor replaces it
and, thereafter, means the successor.

“Issuer Order” and “Issuer Request” means a written order or request signed in
the name of the Issuer by any one of its Authorized Officers and delivered to
the Indenture Trustee.

“KBUSA” means Key Bank USA, National Association, and its successors in
interest.

“KBUSA/PHEAA Servicing Agreements” means (i) the Servicing Agreements, dated
March 23, 1995, by and between PHEAA and Society with respect to Access Loans
and the Servicing Agreement dated June 1, 1997 by and between PHEAA and KBUSA,
with respect to all other student loans, each as amended from time to time and
including all servicing schedules and other exhibits, or (ii) after the
expiration of either or both of the agreements described in clause (i), the then
current service agreement (including all servicing schedules) between KBUSA and
PHEAA pursuant to which PHEAA services student loans owned by KBUSA or if no
such service agreement exists, the last such service agreement to be in
existence, and any references to specific sections of the KBUSA/PHEAA Servicing
Agreements shall mean the sections of the agreements described in clause (i) of
this definition or the substantially similar provisions of the relevant
agreement described in clause (ii) of this definition.

“KBUSA Student Loan Transfer Agreement” means the Student Loan Transfer
Agreement.

“KBUSA Student Loans” means those Financed Student Loans transferred to the
Depositor, from time to time, pursuant to the Student Loan Transfer Agreement,
as set forth on Schedules A and B thereto.

“Key CareerLoan” means a student loan made by KBUSA under its Key CareerLoan
program.

“KHEAA” means the Kentucky Higher Education Assistance Authority.

“LAI” means Law Access, Inc., a non-stock corporation organized under the laws
of the State of Delaware, and the successor in interest to LSAS.

“Law Loan” means a Law School Loan made by KBUSA to an eligible borrower
pursuant to the Programs.

“LIBOR Determination Date” means (x) with respect to each Interest Period other
than the initial Interest Period, the second Business Day prior to the
commencement of such Interest Period and (y) with respect to the initial
Interest Period, as determined pursuant to clause (x) for the period from the
Closing Date to but excluding October 27, 2004 and as determined on the second
Business Day prior to October 27, 2004 for the period from October 27, 2004 to
but excluding January 27, 2005.  For purposes of this definition, a “Business
Day” is any day on which banks in London and New York City are open for the
transaction of business.

“LIBOR Indexed Securities” means each Class of Notes.

“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens and any other liens, if any, which attach to the
respective Financed Student Loan by operation of law as a result of any act or
omission by the related Obligor.

“Liquidated Student Loan” means any defaulted Group I or Group II Student Loan,
as applicable, liquidated by the Master Servicer (or any Sub-Servicer acting on
its behalf) or which the Master Servicer (or any Sub-Servicer acting on its
behalf) has, after using all reasonable efforts to realize upon such Group I or
Group II Student Loan, as the case may be, determined to charge off.

“Liquidation Proceeds” means, with respect to any Liquidated Student Loan, the
moneys collected in respect thereof from whatever source, other than Recoveries
or Guarantee Payments received, net of the sum of any amounts expended by the
Master Servicer (or any Sub-Servicer acting on its behalf) in connection with
such liquidation and any amounts required by law to be remitted to the borrower
on such Liquidated Student Loan.

“LSAS”  means the Law School Admission Services, Inc.

“Master Note” means a Master Promissory Note in the form mandated by Section
432(m)(1)(D) of the Higher Education Act, as added by Pub. L. 105-244, § 427,
112 Stat. 1702 (1998), 20 U.S.C. § 1082(m)(1)(D).

“Master Servicer” means Key Bank USA, National Association, a national banking
association, and its successors in interest and permitted assigns.

“Master Servicer Default” means an event specified in Section 8.01(a) of the
Sale and Servicing Agreement.

“Master Servicing Fee” has the meaning specified in the Servicing Fee Schedule
attached to the Sale and Servicing Agreement as Schedule E.

“MHEAA” means the Michigan Higher Education Assistance Authority, an agency of
the State of Michigan.

“Monthly Period” means each calendar month in a Collection Period commencing
with the calendar month of August 2004.

“Monthly Servicing Payment Date” means the twenty-seventh day of each calendar
month, or, if such day is not a Business Day, the immediately following Business
Day, commencing on September 27, 2004.

“Moody’s” means Moody’s Investors Service, Inc.

“MPN Holder” means the holder of an original Master Note.

“MPN Loan” means a loan originated pursuant to the Federal Family Education Loan
Program and the Higher Education Act and evidenced by a Master Note.

“MPN Loan Holder” means any holder of an MPN Loan as shown on the records of the
MPN Holder.

“Net Payment” as defined in Section 5.04(c) of the Sale and Servicing Agreement.

“Net Receipt” as defined in Section 5.04(c) of the Sale and Servicing Agreement.

“91-Day Treasury Bills” means direct obligations of the United States with a
maturity of thirteen weeks.

“Non-Guaranteed Graduate Private Loans” means the Financed Unguaranteed Private
Loans that have been made to graduate students.

“Non-Guaranteed Undergraduate Private Loans” means the Financed Unguaranteed
Private Loans that have been made to undergraduate students.

“Note Depository Agreement” means the agreement dated as of the Closing Date
relating to the Notes, among the Issuer, the Indenture Trustee, the
Administrator and The Depository Trust Company, as the initial Clearing Agency.

“Note Interest Rate” means, with respect to any Interest Period and any Class of
Notes, the interest rate per annum equal to the sum of (x) Three-Month LIBOR
plus (y) the Applicable Note Margin.  The interest rate per annum for each Class
of Notes will be computed on the basis of the actual number of days elapsed in
the related Interest Period divided by 360.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
owner of such Book-Entry Note, as reflected on the books of the Clearing Agency,
or on the books of a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

“Note Parity Trigger” means and will have occurred on, the last day of any
Collection Period relating to and after the Stepdown Date for the Group I or
Group II Notes, as the case may be, if the Outstanding Amount of the Group I or
Group II Notes, as applicable, exceeds the sum of the Group I or Group II Pool
Balance, as the case may be, plus in either case the balance of the related
Reserve Account.  Such Note Parity Trigger will remain in effect for so long as
the outstanding principal amount of the Group I or Group II Notes, as
applicable, exceeds the sum of the Group I or Group II Pool Balance, as the case
may be, plus in either case the balance of the related Reserve Account.

“Note Register” and “Note Registrar” have the respective meanings specified in
Section 2.04 of the Indenture.

“Note Underwriting Agreement” means the Note Underwriting Agreement dated as of
July 30, 2004 among KBUSA, the Depositor and Deutsche Bank Securities Inc., as
Representative of the several Underwriters named therein.

“Noteholder” or “Holder” means the Person in whose name a Note is registered in
the Note Register.

“Noteholders’ Distribution Amount” means, with respect to any Distribution Date
and the Group I and the Group II Notes, as the case may be, the sum of the
aggregate related Noteholders’ Interest Distribution Amount with respect to each
Class of Group I or Group II Notes, as applicable, and the related Noteholders’
Principal Distribution Amount with respect the Group I or Group II Notes, as
applicable, for such Distribution Date.

“Noteholders’ Interest Carryover Shortfall” means, with respect to any
Distribution Date and the Group I and the Group II Notes, as the case may be,
the excess of (i) the sum of the related Noteholders’ Interest Distribution
Amount with respect to each Class of Group I or Group II Notes, as applicable,
on the preceding Distribution Date over (ii) the amount of interest actually
distributed to the Holders of the Group I or Group II Notes, as the case may be,
on such preceding Distribution Date, plus interest on the amount of such excess
interest due to the Holders of the Group I or Group II Notes, as applicable, to
the extent permitted by law, at (1) the weighted average of the applicable Note
Interest Rates, in the case of the Class A Notes of each group of Notes, and (2)
the Note Interest Rate for each applicable Class of Group I or Group II
Subordinate Notes, in each case from such preceding Distribution Date to the
current Distribution Date.

“Noteholders’ Interest Distribution Amount” means, with respect to any
Distribution Date and any Class of Notes, the sum of (i) the aggregate amount of
interest accrued at the applicable Note Interest Rate for the related Interest
Period on the outstanding principal balance of such Class of Notes on the
immediately preceding Distribution Date after giving effect to all principal
distributions to such Noteholders of such Class on such date (or, in the case of
the first Distribution Date, on the Closing Date) and (ii) the Noteholders’
Interest Carryover Shortfall for such Class and such Distribution Date.

“Noteholders’ Principal Distribution Amount” means, with respect to the Group I
or Group II Notes, as the case may be, and any Distribution Date, the Group I
Principal Distribution Amount with respect to the Group I Notes and the Group II
Principal Distribution Amount with respect to the Group II Notes, as applicable,
on such Distribution Date; provided, however, that the Noteholders’ Principal
Distribution Amount for the Group I or Group II Notes, as applicable, will not
exceed the outstanding principal balance of the Group I or Group II Notes,
respectively.  In addition, on the Final Maturity Date for each related Class of
Notes, the principal required to be distributed to such Class of Notes will
include the amount required to reduce the outstanding principal balance of such
Class of Notes to zero.

“Notes” means the Group I Notes and the Group II Notes.

“NSLP” means the Nebraska Student Loan Program, d/b/a National Student Loan
Program, a Nebraska corporation.

“NYHESC” means the New York State Higher Education Services Corporation, an
educational corporation created by an act of the Legislature of the State of New
York.

“Obligor” on a Financed Student Loan means the borrower or co-borrowers of such
Financed Student Loan and any other Person who owes payments in respect of such
Financed Student Loan, including the Guarantor thereof and, with respect to any
Interest Subsidy Payment or Special Allowance Payment, if any, thereon, the
Department.

“Officers’ Certificate” means (i) in the case of the Issuer, a certificate
signed by any two Authorized Officers of the Eligible Lender Trustee, under the
circumstances described in, and otherwise complying with, the applicable
requirements of Section 11.01 of the Indenture, and delivered to the Indenture
Trustee, (ii) in the case of the Depositor, KBUSA or the Administrator, a
certificate signed by any two Authorized Officers of the Depositor, the Seller
or the Administrator, as appropriate, (iii) in the case of the Master Servicer,
a certificate signed by any two Authorized Officers of the Master Servicer and
(iv) in the case of any Sub-Servicer, a certificate signed by any two Authorized
Officers of such Sub-Servicer.

“Official MPN Copy” means, with respect to each Transferred MPN Loan, the copy
of the Master Note evidencing such Transferred MPN Loans and marked as provided
in Section 2.06(A) of the Sale and Servicing Agreement.

“Opinion of Counsel” means (i) with respect to the Issuer, one or more written
opinions of counsel who may, except as otherwise expressly provided in the
Indenture, be employees of or counsel to the Issuer and who shall be acceptable
to the Indenture Trustee, and which opinion or opinions shall be addressed to
the Indenture Trustee as Indenture Trustee, shall comply with any applicable
requirements of Section 11.01 of the Indenture, and shall be in form and
substance satisfactory to the Indenture Trustee, (ii) with respect to the
Depositor, KBUSA, the Administrator or the Master Servicer, one or more written
opinions of counsel who may be an employee of or counsel to KBUSA, the
Administrator or the Master Servicer, which counsel shall be acceptable to the
Indenture Trustee, the Eligible Lender Trustee or the Rating Agencies, as
applicable, and shall be in form and substance satisfactory to the Indenture
Trustee, the Eligible Lender Trustee or the Rating Agencies, as applicable, and
 (iii) with respect to the a Sub-Servicer, one or more written opinions of
counsel who may be an employee of or counsel to Sub-Servicer, which counsel
shall be acceptable to the Master Servicer and shall be in form and substance
satisfactory to the Master Servicer.

“Optional Deposit” has the meaning specified in Section 5.09 of the Sale and
Servicing Agreement.

“Other Student Loans” means the Serial Loans (including Consolidation Loans),
Guarantee Fees Advances and the funding of accrued interest to be capitalized
made by KBUSA to an eligible borrower who has one or more existing loans under
the Programs that are Financed Student Loans and are transferred or to be
transferred to the Depositor pursuant to the applicable Student Loan Transfer
Agreement and the related Subsequent Transfer Agreement, and then by the
Depositor to Eligible Lender Trustee on behalf of the Issuer during the Funding
Period, pursuant to Section 2.02 of the Sale and Servicing Agreement, each of
which shall be identified on Schedule A to the related Subsequent Transfer
Agreement (which may be in the form of microfiche or computer tape) and each
such Schedule A shall also be deemed to be a supplement to Schedule B 1 B or B 2
B, as the case may be, to each of the related Student Loan Transfer Agreement
and the Sale and Servicing Agreement. All Other Student Loans that are Financed
Federal Loans will become Group I Student Loans, and all Other Student Loans
that are Financed Private Loans will become Group II Student Loans.

“Outstanding” means, as of the date of determination, all Group I and/or Group
II Notes, as applicable, theretofore authenticated and delivered under the
Indenture except:

(i)

Notes theretofore canceled by the Note Registrar or delivered to the Note
Registrar for cancellation;

(ii)

Notes or portions thereof the payment for which money in the necessary amount
has been theretofore deposited with the Indenture Trustee or the Paying Agent in
trust for the Noteholders thereof (provided, however, that if such Notes are to
be redeemed, notice of such redemption has been duly given pursuant to the
Indenture); and

(iii)

Notes in exchange for or in lieu of other Notes which have been authenticated
and delivered pursuant to the Indenture unless proof satisfactory to the
Indenture Trustee is presented that any such Notes are held by a bona fide
purchaser;

provided that in determining whether the Group I and/or Noteholders, as
applicable, of the requisite Outstanding Amount of the Notes have given any
request, demand, authorization, direction, notice, consent or waiver hereunder
or under any other Basic Document, Notes owned by the Issuer, any other obligor
upon the Notes, KBUSA, the Depositor, the Administrator, the Master Servicer,
any Sub-Servicer or any Affiliate of any of the foregoing Persons shall be
disregarded and deemed not to be Outstanding, except that, in determining
whether the Indenture Trustee shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent or waiver, only Notes
that a Responsible Officer of the Indenture Trustee either actually knows to be
so owned or has received written notice thereof shall be so disregarded.  Notes
so owned that have been pledged in good faith may be regarded as Outstanding if
the pledgee establishes to the satisfaction of the Indenture Trustee the
pledgee’s right so to act with respect to such Notes and that the pledgee is not
the Issuer, any other obligor upon the Notes, KBUSA, the Depositor, the
Administrator, the Master Servicer, any Sub-Servicer or any Affiliate of any of
the foregoing Persons.

“Outstanding Amount” means the aggregate principal amount of all Group I and/or
Group II Notes, as applicable, Outstanding at the date of determination.

“Paying Agent” means JPMorgan Chase Bank or any other Person that meets the
eligibility standards for the Indenture Trustee specified in Section 6.11 of the
Indenture and is authorized by the Issuer to make the payments to and
distributions from the Collection Account and payments of principal of and
interest and any other amounts owing on the Notes on behalf of the Issuer.

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof.

“PHEAA” means the Pennsylvania Higher Education Assistance Agency, an agency of
the Commonwealth of Pennsylvania.

“PHEAA Sub-Servicing Agreements” means the collective reference to the two
certain Subservicing Agreements (one with respect to the Group I Student Loans
and the other with respect to the Group II Student Loans), each dated as of
August 1, 2004, and each between PHEAA and the Master Servicer.

“PHEAA Trust Receipt” means the two Trust Receipts, each dated August 12, 2004,
from PHEAA acknowledging the receipt and possession of the Financed Student Loan
Files relating to the Financed Student Loans being sub-serviced by PHEAA.

“Physical Property” has the meaning assigned to such term in the definition of
“Delivery” above.

“Pool Balance” means the collective reference to the Group I Pool Balance and
the Group II Pool Balance, as applicable.

“Pool Factor” means as of the close of business on a Distribution Date and for
each Class of Notes, a seven-digit decimal figure equal to the outstanding
principal balance of such Class of Notes divided by the original outstanding
principal balance of such Class of Notes.  The Pool Factor for each Class of
Notes will be 1.0000000 as of the Closing Date; thereafter, the Pool Factor for
each Class of Notes will decrease to reflect reductions in the outstanding
principal balance of such Classes of Notes.

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.05 of the Indenture and in lieu of a mutilated,
lost, destroyed or stolen Note shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.

“Pre-Funding Accounts” means the Group I Pre-Funding Account and the Group II
Pre-Funding Account.

“Prime Rate” means the rate published as the Prime Rate in The Wall Street
Journal in its Money Rates section, or if more than one Prime Rate is published
by The Wall Street Journal, the highest of such rates.

“Prime Rate Loans” means the Group II Student Loans, with an aggregate unpaid
principal balance as of the Statistical Cut-off Date of $26,771,563.44, that
bear interest at the Prime Rate.  Interest on each Prime Rate Loan is calculated
for each calendar month using the Prime Rate for the last business day of the
prior calendar month.

“Private Consolidation Guarantee Fee” means, with respect to each Private
Consolidation Loan that is guaranteed, a fee charged to the borrower to
discharge the underlying Financed Private Loans and included in the original
principal amount of such Private Consolidation Loan.

“Private Consolidation Loan” means a loan made by KBUSA to an eligible borrower
that represents the refinancing of Financed Private Loans of such borrower in
accordance with the terms of the Programs.

“Private Guarantor” means TERI.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Programs” means the Graduate Loan Programs and Undergraduate Loan Programs, as
in effect from time to time.

“Purchase Amount” means, as of the close of business on the last day of a
Collection Period, 100% of the amount required to prepay in full the respective
Group I Student Loan, and 100% of the amount required to prepay in full the
respective Group II Student Loan, in each case under the terms thereof including
all accrued interest thereon expected to be capitalized upon entry into
repayment and any lost Interest Subsidy Payments and Special Allowance Payments
(with respect to the Group I Student Loans only) with respect thereto.

“Purchase Price” means the purchase price of each Additional Student Loan in an
amount equal to 100%, with respect to each of the Group I Student Loans, or
100%, with respect to each of the Group II Student Loans, respectively, of the
aggregate principal balance thereof as of its related Subsequent Cutoff Date.
 For purposes of the foregoing calculations, the aggregate principal balance of
each Financed Student Loan includes accrued interest thereon from the date of
origination to the related Subsequent Cutoff Date, in each case expected to be
capitalized upon entry into repayment and any lost Interest Subsidy Payments and
Special Allowance Payments (with respect to Group One Student Loans only) with
respect thereto.

“Purchased Student Loan” means a Financed Student Loan purchased as of the close
of business on the last day of a Collection Period by the Master Servicer (or
any Sub-Servicer acting on its behalf) pursuant to Section 4.06 of the Sale and
Servicing Agreement or repurchased by the Depositor (or KBUSA acting on its
behalf), pursuant to Section 3.02 of the Sale and Servicing Agreement.

“Rating Agency” means each of Moody’s, Fitch and S&P.  If any such organization
or successor is no longer in existence, “Rating Agency” shall be a nationally
recognized statistical rating organization or other comparable Person designated
by the Depositor, notice of which designation shall be given to the Indenture
Trustee, the Eligible Lender Trustee, the Master Servicer and each Sub-Servicer.

“Rating Agency Condition” means, with respect to any action, that each Rating
Agency shall have been given 10 days’ prior notice thereof (or such shorter
period as shall be acceptable to the Rating Agencies) and that none of the
Rating Agencies shall have notified the Depositor, KBUSA, the Master Servicer,
the Eligible Lender Trustee and the Indenture Trustee in writing that such
action will in and of itself result in a reduction or withdrawal of the then
current rating of the Group I and/or Group II Notes, as applicable.

“Realized Loss Amount” means with respect to the Group I Student Loans and the
Group II Student Loans, respectively, (1) with respect to any Distribution Date
prior to the Group I or Group II Parity Date, as applicable, an amount equal to
the positive difference of any of (x) the sum of the Group I or Group II Pool
Balance, as applicable, and amounts on deposit in the Group I or Group II
Pre-Funding Account, as applicable, as of the last day of the second preceding
Collection Period (or, in the case of the first Distribution Date, as of the
Cutoff Date), minus the sum of the Group I or Group II Pool Balance,
respectively, and amounts on deposit in the Group I or Group II Pre-Funding
Account, respectively, as of the last day of the related Collection Period,
minus (y) the amount of Group I or Group II Available Funds, as the case may be,
remaining to be distributed as the related Noteholders’ Principal Distribution
Amount for the Group I or Group II Notes, respectively, on such Distribution
Date pursuant to Sections 5.05(c)(X)(6) or 5.05(c)(Y)(8), respectively, of the
Sale and Servicing Agreement and (2) with respect to any Distribution Date on
and after the Group I or Group II Parity Date, respectively, an amount equal to
(A) the related Noteholders’ Principal Distribution Amount for the Group I or
Group II Notes, respectively, for such Distribution Date minus (B) the amount of
Group I or Group II Available Funds, respectively, remaining to be distributed
as the related Noteholders’ Principal Distribution Amount for the Group I or
Group II Notes, respectively, on such Distribution Date pursuant to Sections
5.05(c)(X)(6) or 5.05(c)(Y)(8), respectively, of the Sale and Servicing
Agreement.

“Realized Losses” means the excess of the aggregate principal balance of any
Liquidated Student Loan plus accrued but unpaid interest thereon over the
related Liquidation Proceeds to the extent allocable to principal.

“Record Date” means, with respect to a Distribution Date or Redemption Date, the
close of business on the 26th day of the calendar month in which such
Distribution Date or Redemption Date occurs.

“Recoveries” means, with respect to any Liquidated Student Loan, moneys
collected in respect thereof, from whatever source, during any Collection Period
following the Collection Period in which such Group I or Group II Student Loan,
as applicable, became a Liquidated Student Loan, net of the sum of any amounts
expended by the Master Servicer (or any Sub-Servicer acting on its behalf) for
the account of any Obligor and any amounts required by law to be remitted to the
Obligor.  

“Redemption Date” means (a) in the case of a partial redemption of Group I or
Group II Notes, as applicable, pursuant to Section 10.01(a) of the Indenture,
the Distribution Date on which the Funding Period with respect to the Group I or
Group II Notes, respectively, ends (or the Distribution Date on or immediately
following the last day of the Funding Period with respect to the Group I or
Group II Notes, as applicable, if such Funding Period does not end on a
Distribution Date) or (b) in the case of a payment to the Group I or Group II
Noteholders, as the case may be, pursuant to Section 10.01(b) of the Indenture,
the Distribution Date specified by the Administrator or the Issuer pursuant to
Section 10.01(b) of the Indenture.

“Redemption Price” means (a) in the case of a redemption of the Group I or Group
II Notes, as applicable, pursuant to Section 10.01(a) of the Indenture, an
amount equal to the unpaid principal amount of the Group I or Group II Notes, as
applicable, plus accrued and unpaid interest thereon at the applicable Note
Interest Rate for each affected Class of Notes, to but excluding the Redemption
Date, or (b) in the case of a payment made to the Group I or Group II
Noteholders pursuant to Section 10.01(b) of the Indenture, the amount to be so
paid, but not in excess of the amount specified in clause (a) above.

“Reference Bank” means a leading bank (i) engaged in transactions in Eurodollar
deposits in the international Eurocurrency market, (ii) not controlling,
controlled by or under common control with the Administrator and (iii) having an
established place of business in London.

“Rehabilitated Student Loans” means the Group II Initial Financed Student Loans
that are 100% guaranteed by TERI, which were at one time in default and
transferred to TERI upon its guaranty claim payment but have since made at least
three consecutive monthly payments in full and were transferred back to the
Seller and, as of the Statistical Cutoff Date, are no more than 30 days
delinquent in payment of interest and principal.

“Remote Time-Sharing Services Program” means the various services and programs
made available by PHEAA to KBUSA pursuant to the Society RT-SS Agreement.

“Representative” means Deutsche Bank Securities Inc., as representative of the
several Underwriters under the Underwriting Agreement.

“Reserve Accounts” means collective reference to the Group I Reserve Account and
the Group II Reserve Account.

“Responsible Officer” means, with respect to the Indenture Trustee or the
Eligible Lender Trustee, any officer within the Corporate Trust Office of the
Indenture Trustee or the Eligible Lender Trustee, including any Vice President,
Assistant Vice President, Secretary, Assistant Secretary, or any other officer
of the Indenture Trustee or the Eligible Lender Trustee customarily performing
functions similar to those performed by any of the above designated officers,
with direct responsibility for the administration of the Indenture (or the Trust
Agreement, as amended from time to time, as applicable to the Eligible Lender
Trustee) and the other Basic Documents on behalf of the Indenture Trustee or the
Eligible Lender Trustee and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject.

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement dated as
of August 1, 2004 among the Issuer, the Depositor, the Administrator, the
Eligible Lender Trustee and the Master Servicer.

“Schedules of Financed Student Loans” means the listing of the Financed Student
Loans set forth in Schedules A 1, A 2, B 1 A, B 1 B, B 2 A and B 2 B to the Sale
and Servicing Agreement and to the Indenture (which Schedules may be in the form
of microfiche or computer tape), as amended or supplemented on each Subsequent
Transfer Date to reflect the sale to the Eligible Lender Trustee on behalf of
the Trust of the Additional Student Loans.

“Securities” means the Notes.

“Seller” means KBUSA.

“Senior Percentage” means, with respect to the (i) Group I Notes only, the
percentage equivalent of a fraction, the numerator of which is the aggregate
principal balance of the Group I Senior Notes, and the denominator of which is
the sum of the aggregate principal balance of all the Group I Notes and (ii)
Group II Notes only, the percentage equivalent of a fraction, the numerator of
which is the aggregate principal balance of the Group II Senior Notes, and the
denominator of which is the sum of the aggregate principal balance of all the
Group II Notes.

“Serial Loans” means additional student loans, including Consolidation Loans,
which are made under the Programs to a borrower who is also a borrower under at
least one Financed Student Loan.

“Servicer’s Report” means any report of the Master Servicer (or any Sub-Servicer
acting at the direction of the Master Servicer) delivered pursuant to Section
4.08(a) or (b) of the Sale and Servicing Agreement, substantially in the form
acceptable to the Administrator.

“SLS Loan” means a Financed Federal Loan designated as such that is made under
the Federal Supplemental Loans for Students Program pursuant to the Higher
Education Act.

“Society” means Society National Bank, predecessor in interest to KBUSA and
successor in interest to Ameritrust.

“Society RT-SS Agreement” means (i) the Remote Time-Sharing Services Agreement,
dated January 28, 1992, by and between PHEAA and Society, as amended from time
to time, relating to certain Financed Student Loans, or (ii) after the
expiration of the agreement described in clause (i), the then current agreement
relating to the provision of remote time-sharing services between PHEAA and
KBUSA, or if no such agreement exists, the last such agreement to be in
existence; and any references to specific sections of the Society RT-SS
Agreement shall mean the sections of the agreement described in clause (i) of
this definition or the substantially similar provisions of the relevant
agreement described in clause (ii) of this definition.

“Special Allowance Payments” means payments, designated as such, consisting of
effective interest subsidies by the Department in respect of the Financed
Federal Loans to the Eligible Lender Trustee on behalf of the Trust in
accordance with the Higher Education Act.

“Special Determination Date” means March 31, 2005.

“Special Redemption Date” means April 27, 2005.

“Specified Collateral Balance” means, with respect to the Group I Student Loans
or the Group II Student Loans and any Distribution Date, the sum of (a) the
Group I Pool Balance or Group II Pool Balance, as applicable, as of the last day
of the related Collection Period plus (b) the Group I Pre-Funded Amount or Group
II Pre-Funded Amount, as applicable, as of the last day of the related
Collection Period for such Distribution Date.

“Specified Reserve Account Balance” means, with respect to any Distribution
Date: (1) with respect to the Group I Reserve Account, an amount equal to the
greater of (x) 0.25% of the aggregate outstanding principal amount of the Group
I Notes on such Distribution Date before giving effect to any distribution on
such Distribution Date, and (y) $549,105.00; and (2) with respect to the Group
II Reserve Account, an amount equal to the sum of the greater of (x) 3.50% of
the aggregate outstanding principal amount of the Group II Notes on such
Distribution Date before giving effect to any distribution on such Distribution
Date, and (y) $4,169,650.00; provided, however, in each case, in no event will
such balance exceed the sum of the outstanding principal amount of the related
group of Notes.  Each Reserve Account may be used to fund Interest and Expense
Draws with respect to the related group of Financed Student Loans.

“Stafford Loan” means a Financed Federal Loan designated as such that is made
under the Federal Stafford Loan Program in accordance with the Higher Education
Act.

“State” means any one of the 50 States of the United States of America or the
District of Columbia.

“Statistical Cutoff Date” means, June 1, 2004, with respect to the Initial
Financed Student Loans.

“Stepdown Date” means, with respect to the Group I Notes or Group II Notes, as
applicable, the earlier of (i) the first date on which no Group I Senior Notes
or Group II Senior Notes, as applicable, remain outstanding or (ii) the fifth
anniversary of the Closing Date.

“Student Loan Transfer Agreement” means the Student Loan Transfer Agreement,
dated as of August 1, 2004, among KBUSA, as seller, the Depositor, as purchaser,
and the Depositor Eligible Lender Trustee, whereunder the KBUSA Student Loans
are sold to the Depositor.

“Subordinate Note Principal Trigger” means, with respect to the Group I or Group
II Subordinate Notes, as applicable, will occur and be continuing if a related
Note Parity Trigger occurs and is continuing with respect to the Group I or
Group II Notes, as applicable.  In addition, a Subordinate Note Principal
Trigger with respect to the Group I or Group II Subordinate Notes, as
applicable, will occur if the Cumulative Default Percentage for the Group I or
Group II Student Loans exceeds 25% and 17%, respectively, (or such higher
percentage which satisfies the Rating Agency Condition) as of the end of the
related Collection Period.

“Subordinate Percentage” means, for the Group I or Group II Notes, as
applicable, is equal to 100% minus the Senior Percentage of the Group I or Group
II Notes, respectively.

“Subsequent Cutoff Date” means the day specified in the related Subsequent
Transfer Agreement as of which principal and interest accruing with respect to
an Additional Student Loan is to be transferred to the Eligible Lender Trustee
on behalf of the Issuer pursuant to Section 2.02 of the Sale and Servicing
Agreement.

“Subsequent Student Loans” means any graduate or undergraduate student loans
that are transferred or to be transferred to the Eligible Lender Trustee on
behalf of the Issuer, pursuant to Section 2.02 of the Sale and Servicing
Agreement, each Subsequent Student Loan to be identified on Schedule B-1-A and
B-2-A to Sale and Servicing Agreement (which may be in the form of microfiche or
computer tape).  All Subsequent Student Loans that are Financed Federal Loans
will become Group I Student Loans, and all Subsequent Student Loans that are
Financed Private Loans will become Group II Student Loans.

“Subsequent Transfer Agreements” has the meaning specified in Section 2.02(b) of
the Sale and Servicing Agreement.

“Subsequent Transfer Date” means the fifteenth day (or, if such day is not a
Business Day, the next succeeding Business Day) of any month or any other date
designated by the Seller as a date on which Additional Student Loans will be
conveyed to the Depositor pursuant to the applicable Student Loan Transfer
Agreement, and then from the Depositor to the Eligible Lender Trustee on behalf
of the Trust pursuant to Section 2.02 of the Sale and Servicing Agreement.

“Sub-Servicer” initially means each of PHEAA, in its capacity as sub-servicer of
the Financed Student Loans it services on behalf of the Master Servicer pursuant
to the PHEAA Sub-Servicing Agreements, and Great Lakes, as sub-servicer of the
Financed Student Loans it services on behalf of the Master Servicer pursuant to
the Great Lakes Sub-Servicing Agreements, as applicable, and such other
Sub-Servicers as may, from time to time, be appointed by the Master Servicer as
Sub-Servicers in accordance with the provisions of Section 4.13 of the Sale and
Servicing Agreement.

“Successor Administrator” has the meaning specified in Section 3.07(e) of the
Indenture.

“Successor Master Servicer” has the meaning specified in Section 3.07(e) of the
Indenture.

“T-Bill Rate” means, the weighted average per annum discount rate (expressed on
a bond equivalent basis and applied on a daily basis) for 91-day Treasury Bills
sold at the most recent 91-day Treasury Bill auction (or a comparable obligation
of the United States in the event 91-day Treasury Bills are discontinued or
suspended) prior to such date as reported by the U.S. Treasury Department.  In
the event that the results of the auctions of 91-day Treasury Bills (or
comparable obligation) cease to be published or reported as provided above, or
that no such auction is held in a particular week, then the “T-Bill Rate” in
effect as a result of the last such publication or report shall remain in effect
until such time, if any, as the results of auctions of 91-day Treasury shall
again be so published or reported or such auction is held, as the case may be.

“Telerate Page 3750” means the display page so designated on the Bridge Telerate
Service (or such other page as may replace that page on that service for the
purpose of displaying comparable rates or prices) or such comparable page on a
comparable service.

“TERI” means The Education Resources Institute, Inc., a Massachusetts non-profit
corporation.

 “Three-Month LIBOR” means (i) in the case of the initial Interest Period
1.64903% for the period from the Closing Date to but excluding October 27, 2004
and, as determined on October 25, 2004 in accordance with clause (ii) below, for
the period from and including October 27, 2004 to but excluding January 27,
2005, and (ii) for all other periods the London interbank offered rate ("LIBOR")
for deposits in U.S. dollars having a maturity of three months commencing on the
related LIBOR Determination Date (the "Index Maturity") which appears on
Telerate Page 3750 as of 11:00 a.m., London time, on such LIBOR Determination
Date.  If such rate does not appear on Telerate Page 3750, the rate for that day
will be determined on the basis of the rates at which deposits in U.S. dollars,
having the Index Maturity and in a principal amount of not less than U.S.
$1,000,000, are offered at approximately 11:00 a.m., London time, on such LIBOR
Determination Date to prime banks in the London interbank market by the
Reference Banks.  The Administrator will request the principal London office of
each of such Reference Banks to provide a quotation of its rate.  If at least
two such quotations are provided, the rate for that day will be the arithmetic
mean of the quotations.  If fewer than two quotations are provided, the rate for
that day will be the arithmetic mean of the rates quoted by major banks in New
York City, selected by the Administrator, at approximately 11:00 a.m., New York
City time, on such LIBOR Determination Date for loans in U.S. dollars to leading
European banks having the Index Maturity and in a principal amount of not less
than U.S. $1,000,000; provided that if the banks selected as aforesaid are not
quoting as mentioned in this sentence, Three Month LIBOR in effect for the
applicable reset period will be Three Month LIBOR in effect for the previous
reset period.

“Transferred Balance” has the meaning assigned to such term in Section 5.08 of
the Sale and Servicing Agreement.

“Transferred MPN Loans” means those Financed Student Loans that are MPN Loans.

“Treasury Regulations” means regulations, including proposed or temporary
regulations, promulgated under the Code.  References in any document or
instrument to specific provisions of proposed or temporary regulations shall
include analogous provisions of final Treasury Regulations or other successor
Treasury Regulations.

“Trust” means the Issuer, established pursuant to the Trust Agreement.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise), including the Group I and Group II Reserve Account Initial Deposits
and the Group I and Group II Pre-Funding Amounts and all proceeds of the
foregoing.

“Trust Accounts” has the meaning specified in Section 5.01 of the Sale and
Servicing Agreement.

“Trust Agreement” means the Trust Agreement, dated as of June 14, 2004, among
the Depositor, the Eligible Lender Trustee and the Delaware Trustee, as amended
and restated by the Amended and Restated Trust Agreement, dated as of August 1,
2004, between the Depositor and the Eligible Lender Trustee (and agreed to by
the Delaware Trustee).

“Trust Certificate” means the Certificate.

“Trust Estate” means all right, title and interest of the Trust (or the Eligible
Lender Trustee on behalf of the Trust) in and to the property and rights
assigned to the Trust pursuant to Article II of the Sale and Servicing
Agreement, all funds on deposit from time to time in the Trust Accounts and all
other property of the Trust from time to time, including any rights of the
Eligible Lender Trustee and the Trust pursuant to the Sale and Servicing
Agreement and the Administration Agreement.

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the date hereof, unless otherwise specifically provided.

“Trust Receipts” means the collective reference to the Custodian Trust Receipt,
the Great Lakes Trust Receipt and the PHEAA Trust Receipt.

“TSAC” means Tennessee Student Assistance Corporation.

“TGSLC” means Texas Guaranteed Student Loan Corporation.

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code,
as in effect in the relevant jurisdiction, as amended from time to time.

“Undergraduate Loan Programs” means the “Key Alternative Loan Program,” pursuant
to which KBUSA made loans to students enrolled in approved or accredited
undergraduate institutions.

“Underwriters” shall mean Deutsche Bank Securities Inc., KeyBanc Capital
Markets, a Division of McDonald Investments Inc. and UBS Securities LLC.

“Underwriting Agreement” shall mean the Note Underwriting Agreement.

“Underwriter Information” shall have the meaning given to such term in Section
2(b) of the Underwriting Agreement.

“USAF” means United Student Aid Fund, Inc., an Indiana corporation.

--------------------------------------------------------------------------------

SCHEDULE A-1
TO THE
SALE AND SERVICING AGREEMENT

Schedule of Group I Initial Financed Student Loans
Delivered to the Indenture Trustee.

--------------------------------------------------------------------------------

SCHEDULE A-2
TO THE
SALE AND SERVICING AGREEMENT

Schedule of Group II Initial Financed Student Loans
Delivered to the Indenture Trustee.

--------------------------------------------------------------------------------

SCHEDULE B-1-A
TO THE
SALE AND SERVICING AGREEMENT

Schedule of Group I Subsequent Student Loans
To be included on Schedule A to each related
Subsequent Transfer Agreement

--------------------------------------------------------------------------------

SCHEDULE B-1-B

TO THE

SALE AND SERVICING AGREEMENT

Schedule of Group I Other Student Loans

to be included on Schedule A to each related

Subsequent Transfer Agreement

--------------------------------------------------------------------------------

SCHEDULE B-2-A

TO THE

SALE AND SERVICING AGREEMENT

Schedule of Group II Subsequent Student Loans

To be included on Schedule A to each related

Subsequent Transfer Agreement

--------------------------------------------------------------------------------

SCHEDULE B-2-B

TO THE

SALE AND SERVICING AGREEMENT

Schedule of Group II Other Student Loans

To be included on Schedule A to each related

Subsequent Transfer Agreement

--------------------------------------------------------------------------------

SCHEDULE C

TO THE

SALE AND SERVICING AGREEMENT

Location of Financed Student Loan Files - PHEAA

Documents relating to the Financed Student Loans being sub-serviced by PHEAA on
behalf of the Master Servicer pursuant to the PHEAA Sub-Servicing Agreements
(including original notes) are stored at PHEAA’s facility at 1200 North 7th
Street, Harrisburg, Pennsylvania 17102.

Location of Financed Student Loan Files - Great Lakes

Documents relating to the Financed Student Loans being sub-serviced by Great
Lakes on behalf of the Master Servicer pursuant to the Great Lakes Sub-Servicing
Agreements (including original notes) are stored at Great Lakes’ facilities at
2401 International Lane, Madison, Wisconsin 53704, and, on behalf of Great
Lakes, at the offices of Datakeep Inc., 2538 Daniels Street, Madison, Wisconsin
53718.

Location of Financed Student Loan Files - Custodian

Documents relating to the Financed Student Loans being serviced directly by Key
Bank USA are held in the custody of Deutsche Bank National Trust Company,
pursuant to the Custodial Agreement (including the original notes) and are
stored at Deutsche Bank National Trust Company’s offices located at 1761 East
St. Andrews Place, Santa Ana, California 92703.




--------------------------------------------------------------------------------

SCHEDULE D

TO THE

SALE AND SERVICING AGREEMENT

[RESERVED]

--------------------------------------------------------------------------------

SCHEDULE E

TO THE

SALE AND SERVICING AGREEMENT

1.

Fees.  The Master Servicing Fee payable to the Master Servicer on each Monthly
Servicing Payment Date in accordance with Sections 4.07 and 5.05(b)(ii) and
(c)(ii) of the Sale and Servicing Agreement shall be equal to 0.0416666% (0.50%
on an annualized basis) (the “Master Servicing Fee Percentage”) of the Group I
and Group II Pool Balance, respectively, as of the last day of the preceding
calendar month (the “Master Servicing Fee”).

2.

Adjustments.  If a demonstrable and significant increase occurs in the costs
incurred by the Master Servicer in providing and/or arranging for the services
to be provided under the Sale and Servicing Agreement, whether due to changes in
applicable governmental regulations, guarantor program requirements or
regulations, United States Postal Service postage rates or some other
identifiable cost increasing event, the Depositor, the Eligible Lender Trustee
on behalf of the Trust and the Master Servicer shall negotiate in good faith a
reasonable increase in the Master Servicing Fee Percentage to reflect the
increased costs of the Master Servicer (subject to satisfaction of the Rating
Agency Condition).

--------------------------------------------------------------------------------

EXHIBIT A

TO THE

SALE AND SERVICING AGREEMENT

Form of Noteholders’ Statement

pursuant to Section 5.07 of Sale

and Servicing Agreement (capitalized

terms used herein are defined in

Appendix A thereto)                  

Distribution Date:___________________

(i)

Amount of principal being paid or distributed in respect of the Class I-A-1
Notes:___________ ($_______ per $1,000 original principal amount of Class I-A-1
Notes)

(ii)

Amount of principal being paid or distributed in respect of the Class I-A-2
Notes:___________ ($_______ per $1,000 original principal amount of Class I-A-2
Notes)

(iii)

Amount of principal being paid or distributed in respect of the Class I-B Notes:
 _________ ($________ per $1,000 original principal amount of Class I-B Notes)

(iv)

Amount of principal being paid or distributed in respect of the Class II-A-1
Notes:  _________ ($________ per $1,000 original principal amount of Class
II-A-1 Notes)

(v)

Amount of principal being paid or distributed in respect of the Class II-A-2
Notes:  _________ ($________ per $1,000 original principal amount of Class
II-A-2 Notes)

(vi)

Amount of principal being paid or distributed in respect of the Class II-B
Notes:  _________ ($________ per $1,000 original principal amount of Class II-B
Notes)

(vii)

Amount of principal being paid or distributed in respect of the Class II-C
Notes:  _________ ($________ per $1,000 original principal amount of Class II-C
Notes)

(viii)

Amount of principal being paid or distributed in respect of the Class II-D
Notes:  _________ ($________ per $1,000 original principal amount of Class II-D
Notes)

(ix)

Amount of interest being paid or distributed in respect of the Class I-A-1
Notes:___________ ($_______ per $1,000 original principal amount of Class I-A-1
Notes)

(x)

Amount of interest being paid or distributed in respect of the Class I-A-2
Notes:___________ ($_______ per $1,000 original principal amount of Class I-A-2
Notes)

(xi)

Amount of interest being paid or distributed in respect of the Class I-B Notes:
 ___________ ($____________ per $1,000 original principal amount of Class I-B
Notes)

(xii)

Amount of interest being paid or distributed in respect of the Class II-A-1
Notes:  ___________ ($____________ per $1,000 original principal amount of Class
II-A-1 Notes)

(xiii)

Amount of interest being paid or distributed in respect of the Class II-A-2
Notes:  ___________ ($____________ per $1,000 original principal amount of Class
II-A-2 Notes)

(xiv)

Amount of interest being paid or distributed in respect of the Class II-B Notes:
 ___________ ($____________ per $1,000 original principal amount of Class II-B
Notes)

(xv)

Amount of interest being paid or distributed in respect of the Class II-C Notes:
 ___________ ($____________ per $1,000 original principal amount of Class II-C
Notes)

(xvi)

Amount of interest being paid or distributed in respect of the Class II-D Notes:
 ___________ ($____________ per $1,000 original principal amount of Class II-D
Notes)

(xvii)

(X) Group I Pool Balance at the end of the related Collection Period:________
and (Y) Group II Pool Balance at the end of the related Collection
Period:________.

(xviii)

After giving effect to distributions on this Distribution Date:

(a)

(1)

outstanding principal amount of Class I-A-1 Notes:____________

(2)

Pool Factor for the Class I-A-1 Notes:____________

(b)

(1)

outstanding principal amount of Class I-A-2 Notes:____________

(2)

Pool Factor for the Class I-A-2 Notes:____________

(c)

(1)

outstanding principal amount of Class I-B Notes:______________

(2)

Pool Factor for the Class I-B Notes:______________

(d)

(1)

outstanding principal amount of Class II-A-1 Notes:____________

(2)

Pool Factor for the Class II-A-1 Notes:____________

(e)

(1)

outstanding principal amount of Class II-A-2 Notes:____________

(2)

Pool Factor for the Class II-A-2 Notes:____________

(f)

(1)

outstanding principal amount of Class II-B Notes:____________

(2)

Pool Factor for the Class II-B Notes:____________

(g)

(1)

outstanding principal amount of Class II-C Notes:____________

(2)

Pool Factor for the Class II-C Notes:____________

(h)

(1)

outstanding principal amount of Class II-D Notes:____________

(2)

Pool Factor for the Class II-D Notes:____________

(xix)

Note Interest Rate for the Notes:

In general:

Three-Month LIBOR for the period from the previous Distribution Date to this
Distribution Date was ___% [in the case of the initial Interest Period
Three-Month LIBOR was 1.64903% for the period from the Closing Date to but
excluding October 27, 2004 and ___% for the period from and including October
27, 2004 to but excluding January 27, 2004 and]

Note Interest Rate for the Class I-A-1 Notes: __%

Note Interest Rate for the Class I-A-2 Notes __%

Note Interest Rate for the Class I-B Notes __%

Note Interest Rate for the Class II-A-1 Notes __%

Note Interest Rate for the Class II-A-2 Notes __%

Note Interest Rate for the Class II-B Notes __%

Note Interest Rate for the Class II-C Notes __%

Note Interest Rate for the Class II-D Notes __%

(xx)

Amount of Master Servicing Fee for related Collection Period: $____________ with
respect to the Group I Student Loans and $_________ with respect to the Group II
Student Loans ($_______ per $1,000 original principal amount of Class I-A-1
Notes, $_________ per $1,000 original principal balance of Class I-A-2 Notes
$___________ per $1,000 original principal balance of Class I-B Notes,
$____________ per $1,000 original principal balance of Class II-A-1 Notes, per
$1,000 original principal balance of Class II-A-2 Notes, $____________ per
$1,000 original principal balance of Class II-B Notes, $____________ per $1,000
original principal balance of Class II-C Notes and $____________ per $1,000
original principal balance of Class II-D Notes);

(xxi)

Amount of Administration Fee for related Collection Period: with respect to the
Group I Notes and $_________ with respect to the Group II Notes ($_______ per
$1,000 original principal amount of Class I-A-1 Notes, $_________ per $1,000
original principal balance of Class I-A-2 Notes $___________ per $1,000 original
principal balance of Class I-B Notes, $____________ per $1,000 original
principal balance of Class II-A-1 Notes, per $1,000 original principal balance
of Class II-A-2 Notes, $____________ per $1,000 original principal balance of
Class II-B Notes, $____________ per $1,000 original principal balance of Class
II-C Notes and $____________ per $1,000 original principal balance of Class II-D
Notes);

(xxii)

(a)

Aggregate amount of Realized Losses (if any) for the related Collection Period:
$____________ with respect to the Group I Student Loans and $_________ with
respect to the Group II Student Loans.

(b)

Balance of Financed Student Loans that are delinquent in each delinquency period
as of the end of the related Collection Period: $____________ with respect to
the Group I Student Loans and $_________ with respect to the Group II Student
Loans.

(xxiii)

[Amount in the Group I Pre-Funding Account:_________1]

(xxiv)

[Amount remaining in the Group I Subsequent Student Loan Pre-Funding Sub-Account
on the Distribution Date next following the Special Determination Date [being
transferred to the Group I/II Other Student Loan Pre-Funding Sub-Account] [being
distributed to the Noteholders as a payment of principal on the Distribution
Date next following the Special Determination Date,] $_________.]2

(xxv)

[Amount in the Group II Pre-Funding Account:________]3

(xxvi)

[Amount remaining in the Group II Subsequent Student Loan Pre-Funding
Sub-Account on the Distribution Date next following the Special Determination
Date [being transferred to the Group I/II Other Student Loan Pre-Funding
Sub-Account] [being distributed to the Noteholders as a payment of principal on
the Distribution Date next following the Special Determination Date,]
$________.]4

(xxvii)

[Amount in the Group I Pre-Funding Account at the end of the Funding Period to
be distributed as a payment of principal in respect of the Notes:__________]5

(xxviii)

[Amount in the Group II Pre-Funding Account at the end of the Funding Period to
be distributed as a payment of principal in respect of the Notes:__________]6

______

1

To be included for each Distribution Date during the Funding Period.

2

To be included on the Distribution Date next following the Special Determination
Date.

3

To be included for each Distribution Date during the Funding Period.

4

To be included on the Distribution Date next following the Special Determination
Date.

5

To be included for the Distribution Date on or immediately following the end of
the Funding Period.

6

To be included for the Distribution Date on or immediately following the end of
the Funding Period.

--------------------------------------------------------------------------------

EXHIBIT B

TO THE

SALE AND SERVICING AGREEMENT

[RESERVED]

--------------------------------------------------------------------------------

EXHIBIT C

TO THE

SALE AND SERVICING AGREEMENT

[RESERVED]

--------------------------------------------------------------------------------

EXHIBIT D

TO THE

SALE AND SERVICING AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT E

TO THE

SALE AND SERVICING AGREEMENT

SUBSEQUENT TRANSFER AGREEMENT

TRANSFER No. ____ OF ADDITIONAL STUDENT LOANS dated as of ________ ___, 20___
among KEYCORP STUDENT LOAN TRUST 2004-A, a Delaware statutory business trust
(the “Issuer”), KEY CONSUMER RECEIVABLES LLC, as depositor (the “Depositor”),
KEY BANK USA, NATIONAL ASSOCIATION, a national banking association, as master
servicer (the “Master Servicer”), BANK ONE, NATIONAL ASSOCIATION, a national
banking association, not in its individual capacity but solely as Eligible
Lender Trustee of the Issuer (the “Eligible Lender Trustee”), and KEY BANK USA,
NATIONAL ASSOCIATION, a national banking association, as administrator (the
“Administrator”).

W I T N E S S E T H:

WHEREAS the Issuer, the Depositor, the Eligible Lender Trustee, the Master
Servicer and the Administrator are parties to the Sale and Servicing Agreement
dated as of [    ], [    ] (as amended or supplemented, the “Sale and Servicing
Agreement”);

WHEREAS the Depositor, and the Eligible Lender Trustee are parties to the
Amended and Restated Trust Agreement dated as of August 1, 2004 (as amended or
supplemented, the “Trust Agreement”);

WHEREAS pursuant to the Sale and Servicing Agreement, the Depositor wishes to
convey the Additional Student Loans referred to in Section 2 of this Agreement
(the “Additional Student Loans”) to the Eligible Lender Trustee on behalf of the
Issuer; and

WHEREAS, the Eligible Lender Trustee and the Issuer are willing to accept such
conveyance subject to the terms and conditions hereof.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.

Definitions and Usage.  Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in Appendix A to the Sale and
Servicing Agreement, which also contains rules of construction and usage that
shall be applicable herein.

In addition, the following terms have the following meanings:

“Subsequent Cutoff Date” means, with respect to each Additional Student Loan,
the date specified as such on Schedule A hereto.

“Subsequent Transfer Date” means, with respect to the Additional Student Loans,
______________, ____.

2.

Schedules of Financed Student Loans.  Attached hereto as Schedule A are
supplements to Schedules B-1-A, B-1-B, B-2-A and/or B-2-B to the Sale and
Servicing Agreement listing the applicable Additional Student Loans to be
conveyed on the Subsequent Transfer Date to the Eligible Lender Trustee on
behalf of the Issuer pursuant to this Agreement.

3.

Conveyance of Additional Student Loans.  In consideration of the Issuer’s
delivery to or upon the order of the Depositor of $__________ with respect to
the Group I Student Loans, and $________ with respect to the Group II Student
Loans, the Depositor does hereby sell, transfer, assign, set over and otherwise
convey, without recourse (except as expressly provided in the Sale and Servicing
Agreement), to the Eligible Lender Trustee on behalf of the Issuer:

(a)

all right, title and interest of the Depositor (and with respect to legal title,
the Depositor Eligible Lender Trustee on behalf of the Depositor) in and to each
Additional Student Loan, and all moneys received thereon, on and after the
related Subsequent Cutoff Date; and

(b)

the proceeds of any and all of the foregoing.

4.

Representations and Warranties of the Depositor.  The Depositor hereby
represents and warrants to the Issuer as of the date of this Agreement and as of
the Subsequent Transfer Date that:

(a)

Organization and Good Standing.  The Depositor is duly organized and validly
existing as a limited liability company in good standing under the laws of the
State of Delaware, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
presently conducted, and had at all relevant times, and has, the power,
authority and legal right to acquire and own the Additional Student Loans.

(b)

Power and Authority.  The Depositor has the corporate power and authority to
execute and deliver this Agreement and to carry out its terms; the Depositor has
full corporate power and corporate authority to sell and assign the property to
be sold and assigned to and deposited with the Issuer (or with the Eligible
Lender Trustee on behalf of the Issuer) and the Depositor has duly authorized
such sale and assignment to the Issuer (or to the Eligible Lender Trustee on
behalf of the Issuer) by all necessary corporate action; and the execution,
delivery and performance of this Agreement have been duly authorized by the
Depositor by all necessary corporate action.

(c)

Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of the Depositor enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization and similar laws relating to
creditors’ rights generally and subject to general principles of equity.

(d)

No Violation.  The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time or both) a default under, limited liability
company agreement and the organization documents, or any indenture, agreement or
other instrument to which the Depositor is a party or by which it shall be bound
which breach or default would reasonably be expected to have a material adverse
effect on the condition of the Depositor, financial or otherwise, or adversely
affect the transactions contemplated by this Agreement or any other Basic
Document; nor result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement or other
instrument (other than pursuant to the Basic Documents); nor violate any law or,
to the knowledge of the Depositor, any order, rule or regulation applicable to
the Depositor of any court or of any Federal or State regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or its properties.

(e)

No Proceedings.  There are no proceedings or to its best knowledge
investigations pending against the Depositor or, to its best knowledge,
threatened against the Depositor, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or its properties:  (i) asserting the invalidity of this
Agreement, the Indenture or any of the other Basic Documents or the Notes, (ii)
seeking to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement, the Indenture or any of the other
Basic Documents, (iii) seeking any determination or ruling that could reasonably
be expected to have a material and adverse effect on the performance by the
Depositor of its obligations under, or the validity or enforceability of, this
Agreement, the Indenture, any of the other Basic Documents or the Notes or (iv)
seeking to affect adversely the Federal or State income tax attributes of the
Issuer, the Notes.

(f)

All Consents.  All authorizations, consents, orders or approvals of or
registrations or declarations with any court, regulatory body, administrative
agency or other government instrumentality required to be obtained, effected or
given by the Depositor in connection with the execution and delivery by the
Depositor of this Agreement and the performance by the Depositor of the
transactions contemplated by this Agreement have been duly obtained, effected or
given and are in full force and effect.

(g)

Principal Balance.  The aggregate principal balance of the Additional Student
Loans listed on Schedule A attached hereto and conveyed to the Eligible Lender
Trustee on behalf of the Issuer pursuant to this Agreement as of their
respective Subsequent Cutoff Dates is $___________ with respect to Group I
Student Loans and $________ with respect to Group II Student Loans.

5.

Conditions Precedent.  The obligation of the Issuer to acquire the Additional
Student Loans hereunder is subject to the satisfaction, on or prior to the
Subsequent Transfer Date, of the following conditions precedent:

(a)

Representations and Warranties.  Each of the representations and warranties made
by the Depositor in Section 4 of this Agreement and by the Depositor and the
Master Servicer in Section 3.01 of the Sale and Servicing Agreement shall be
true and correct as of the date of this Agreement and as of the Subsequent
Transfer Date.

(b)

Sale and Servicing Agreement Conditions.  Each of the conditions set forth in
Section 2.02(b) of the Sale and Servicing Agreement shall have been satisfied.

(c)

Delivery of Assignment.  The Depositor shall have delivered an Assignment
substantially in the form of Annex A hereto.

(d)

Additional Information.  The Depositor and the Master Servicer, as applicable,
shall have delivered to the Issuer such information as was reasonably requested
by the Issuer to satisfy itself as to (i) the accuracy of the representations
and warranties set forth in Section 4 of this Agreement and in Section 3.01 of
the Sale and Servicing Agreement and (ii) the satisfaction of the conditions set
forth in this Section 5.

6.

Ratification of Agreement.  As supplemented by this Agreement, the Sale and
Servicing Agreement is in all respects ratified and confirmed and the Sale and
Servicing Agreement as so supplemented by this Agreement shall be read, taken
and construed as one and the same instrument.

7.

Counterparts.  This Agreement may be executed in separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute but one and the same instrument.

8.

Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND
THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE
DETERMINED IN ACCORDANCE WITH SUCH LAWS.

9.

Headings.  The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and the year first above written.

KEYCORP STUDENT LOAN TRUST 2004-A,

by BANK ONE, NATIONAL ASSOCIATION,

not in its individual capacity but solely as Eligible Lender Trustee,

By:______________________________________

Name:

Title:

KEY CONSUMER RECEIVABLES LLC, as Depositor

By:______________________________________

Name:

Title:

KEY BANK USA, NATIONAL ASSOCIATION, as Master Servicer and Administrator

By:______________________________________

Name:

Title:

BANK ONE, NATIONAL ASSOCIATION, not in its individual capacity, but solely as
Eligible Lender Trustee

By:______________________________________

Name:

Title:

--------------------------------------------------------------------------------

Acknowledged and accepted as

of the date first above written:

DEUTSCHE BANK TRUST
COMPANY AMERICAS,

not in its individual capacity but

solely as Indenture Trustee,










By:__________________________

      Name:

      Title:







BANK ONE, NATIONAL ASSOCIATION,
not in its individual capacity but solely as
Depositor Eligible Lender Trustee,

By:____________________________________

Name:

Title:




--------------------------------------------------------------------------------

SCHEDULE A

TO THE

SUBSEQUENT TRANSFER AGREEMENT NO. ___

[List of Group I Subsequent Student Loans and/or Group I Other Student Loans,
and/or Group II Subsequent Student Loans and/or Group II Other Student Loans and
their related Subsequent Cutoff Dates]

--------------------------------------------------------------------------------

ANNEX A

TO THE SUBSEQUENT TRANSFER AGREEMENT

ASSIGNMENT

For value received, in accordance with the Sale and Servicing Agreement (the
“Sale and Servicing Agreement”) dated as of August 1, 2004 among Key Consumer
Receivables LLC, as depositor (the “Depositor”), Key Bank USA, National
Association, as master servicer (the “Master Servicer”) and as administrator
(the “Administrator”), KeyCorp Student Loan Trust 2004-A (the “Trust”), and [
       ], not in its individual capacity but solely as Eligible Lender Trustee
(the “Eligible Lender Trustee”), and the Subsequent Transfer Agreement No.
     dated as of         ___, 20___ (the “Subsequent Transfer Agreement”) among
the Depositor, the Administrator, the Master Servicer, the Trust and the
Eligible Lender Trustee, the undersigned (the Depositor, as beneficial owner,
and [        ], as eligible lender trustee on behalf of the Depositor) does
hereby sell, assign, transfer and otherwise convey unto the Eligible Lender
Trustee on behalf of the Trust, , without recourse (subject to the obligations
set forth in the Sale and Servicing Agreement), all right, title and interest of
the undersigned in and to (i) the Additional Student Loans (as such term is
defined in the Subsequent Transfer Agreement) and all moneys received thereon,
on and after each applicable Subsequent Cutoff Date (as such term is defined in
the Subsequent Transfer Agreement) and (ii) the proceeds of any and all of the
foregoing (including but not limited to proceeds derived from the voluntary or
involuntary conversion of any of the Additional Student Loans into cash or other
liquidated property, such as proceeds from the applicable Guarantee Agreement
(as such term is defined in the Subsequent Transfer Agreement)).  The foregoing
sale does not constitute and is not intended to result in any assumption by the
Eligible Lender Trustee or the Trust of any obligation of the Depositor to the
borrowers of such Additional Student Loans or any other person in connection
with the Additional Student Loans or any agreement or instrument relating to any
of them.

In addition, the undersigned, by execution of this instrument, hereby endorses
the promissory notes evidencing each Additional Student Loan described in
Schedule A to the Subsequent Transfer Agreement in favor of the Eligible Lender
Trustee on behalf of the Trust, without recourse (subject to the obligations set
forth in the Sale and Servicing Agreement) against the undersigned.  This
endorsement may be effected by attaching a facsimile hereof to each or any of
such promissory notes.

This Assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Sale and Servicing
Agreement and the Subsequent Transfer Agreement and is to be governed by the
Sale and Servicing Agreement and the Subsequent Transfer Agreement.

Capitalized terms used but not defined herein shall have the meaning assigned to
them in the Subsequent Transfer Agreement.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed as of               ___, 20___.

KEY CONSUMER RECEIVABLES LLC,

as Depositor

By:__________________________________

Name:

Title:

BANK ONE, NATIONAL ASSOCIATION, as Eligible Lender Trustee

By: ______________________________________

Name:  

Title: